Exhibit 10.15

AMENDMENT NO. 2 TO

LOAN AND SERVICING AGREEMENT

THIS AMENDMENT NO. 2 TO LOAN AND SERVICING AGREEMENT (this “Amendment”) is made
as of May 31, 2019, by and among:

(1) SSLP 2016-1, LLC, a Delaware limited liability company, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”);

(2) SOLAR CAPITAL LTD., a Maryland corporation, as servicer (together with its
successors and assigns in such capacity, the “Servicer”);

(3) SOLAR CAPITAL LTD., a Maryland corporation, as transferor (in such capacity,
the “Transferor”);

(4) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO (together with
its respective successors and assigns in such capacity, each a “Conduit Lender”
and collectively, the “Conduit Lenders”);

(5) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO (together
with its respective successors and assigns in such capacity, each an
“Institutional Lender”, collectively, the “Institutional Lenders” and, together
with the Conduit Lenders, the “Lenders”);

(6) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO (together with its
respective successors and assigns in such capacity, each a “Lender Agent” and
collectively, the “Lender Agents”);

(7) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
the administrative agent for the Lender Agents hereunder (together with its
successors and assigns in such capacity, the “Administrative Agent”), and as the
Lender Agent for Wells Fargo Bank, National Association as an Institutional
Lender (together with its successors and assigns in such capacity, the “WFBNA
Agent”); and

(8) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “WFBNA”), as the collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”), as the collateral custodian (together with its successors and assigns
in such capacity, the “Collateral Custodian”), as the account bank (together
with its successors and assigns in such capacity, the “Account Bank”) and as the
securities intermediary (together with its successors and assigns in such
capacity, the “Securities Intermediary”).

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Agreement (as defined below).



--------------------------------------------------------------------------------

R E C I T A L S

WHEREAS, the Borrower, the Servicer, the Transferor, the Administrative Agent,
each of the Conduit Lenders from time to time party thereto, each of the
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto, the Collateral Agent and the Collateral
Custodian are parties to that certain Loan and Servicing Agreement dated as of
June 30, 2016 (such agreement as amended, modified, supplemented, waived or
restated from time to time, the “Agreement”); and

WHEREAS, Section 11.01 of the Agreement provides that the parties to the
Agreement may amend, waive, supplement or otherwise modify any of the provisions
of the Agreement under the circumstances and subject to the satisfaction of the
conditions set forth therein.

NOW, THEREFORE, based upon the above Recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Amendments to Agreement. As of the date of this Amendment, the
Agreement is hereby amended by deleting the stricken text (indicated textually
in the same manner as the following example: stricken text) and by adding the
bold and double-underlined text (indicated textually in the same manner as the
following example: bold and double-underlined text) as set forth on the pages of
the Agreement attached as Appendix A hereto.

SECTION 2. Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, all provisions of the Agreement shall remain in full force and
effect. All references to the Agreement in the Transaction Documents shall be
deemed to mean the Agreement as modified hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Agreement other than as expressly set forth herein and shall not constitute a
novation of the Agreement.

SECTION 3. Representations. Each of the Borrower and the Servicer hereby
represents and warrants as of the date of this Amendment as follows:

(a) the representations and warranties contained in Section 4.01, 4.02 and 4.03
of the Agreement are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof, except (i) to the
extent specifically made with regard to a particular date and (ii) for such
changes as are a result of any act or omission specifically permitted under the
Agreement, or as otherwise specifically permitted by the Administrative Agent
and Lender Agents;

(b) the execution, delivery and performance by it of this Amendment and the
Agreement as amended hereby are within its powers, have been duly authorized,
and do not contravene (A) its limited liability company agreement, charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) this Amendment has been duly executed and delivered by it;

 

2



--------------------------------------------------------------------------------

(d) each of this Amendment and the Agreement as amended hereby constitutes its
legal, valid and binding obligation enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by general principles of equity;

(e) it is not in default under the Agreement as amended hereby; and

(f) no Unmatured Event of Default or Event of Default has occurred and is
continuing.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon satisfaction of the following conditions:

(a) the delivery of executed signature pages by all parties hereto to the
Administrative Agent;

(b) the Lender shall have received satisfactory evidence that the Borrower has
obtained all required consents and approvals of all Persons to the execution,
delivery and performance of this Amendment and the consummation of the
transactions contemplated hereby;

(c) the Lender shall have received the executed legal opinion of Latham &
Watkins LLP, counsel to the Borrower, in form and substance acceptable to the
Lender in its reasonable discretion;

(d) each of the Administrative Agent and the Lender shall have received all fees
due and payable to such Person;

(e) the Administrative Agent shall have received, with a copy for each Lender,
certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing the good standing of the Servicer and the
Borrower; and

(f) the Administrative Agent shall have received from the Borrower a copy of the
resolutions of the Board of Directors (or other authorizing instruments, if
applicable), in form and substance satisfactory to the Administrative Agent.

SECTION 5. Miscellaneous.

(a) Without in any way limiting any other obligation hereunder or under the
Transaction Documents, the Borrower agrees to provide, from time to time, any
additional documentation and to execute additional acknowledgements, amendments,
instruments or other agreements as may be reasonably requested and required by
the Administrative Agent to effectuate the foregoing.

(b) This Amendment may be executed in any number of counterparts (including by
facsimile or in portable document format), and by the different parties hereto
on the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

 

3



--------------------------------------------------------------------------------

(c) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(d) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(e) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment or the Agreement.

(f) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(g) This Amendment and the Agreement represent the final agreement between the
parties only with respect to the subject matter expressly covered hereby and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(h) The provisions of Sections 11.08 and 11.09 of the Agreement are each
incorporated by reference herein mutatis mutandis.

(i) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE AGREEMENT.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SSLP 2016-1, LLC, as the Borrower

By:   /s/  Richard Peteka   Name: Richard Peteka   Title: Chief Financial
Officer and Secretary

 

SOLAR CAPITAL LTD., as the Servicer

By:   /s/  Richard Peteka   Name: Richard Peteka   Title: Chief Financial
Officer and Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to Second Amendment to Agreement]



--------------------------------------------------------------------------------

SOLAR CAPITAL LTD., as the Transferor

By:   /s/  Richard Peteka   Name: Richard Peteka   Title: Chief Financial
Officer and Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to Second Amendment to Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and the
WFBNA Agent

By:    /s/  Steve Sebo   Name:  Steve Sebo   Title:    Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to Second Amendment to Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Institutional Lender

By:    /s/  Ben Love   Name:  Ben Love   Title:    Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to Second Amendment to Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent, Collateral
Custodian, Securities Intermediary and Account Bank

By:    /s/  Alison Roth   Name:  Alison Roth   Title:    Vice President

[Signature Page to Second Amendment to Agreement]

 

9



--------------------------------------------------------------------------------

APPENDIX A

Loan and Servicing Agreement Amendments

 

Appendix A



--------------------------------------------------------------------------------

EXECUTION VERSION

Conformed through the Second Amendment

 

 

 

Up to $200,000,000

LOAN AND SERVICING AGREEMENT

Dated as of June 30, 2016

among

SSLP 2016-1, LLC,

as the Borrower

SOLAR CAPITAL LTD.,

as the Transferor

SOLAR CAPITAL LTD.,

as the Servicer

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO

TIME PARTY HERETO,

as the Lenders

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Collateral Agent, Collateral Custodian and Account Bank

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS      2  

Section 1.01

   Certain Defined Terms      2  

Section 1.02

   Other Terms      44  

Section 1.03

   Computation of Time Periods      44  

Section 1.04

   Interpretation      44  

ARTICLE II. THE FACILITY

     46  

Section 2.01

   Advances      46  

Section 2.02

   Procedure for Advances      46  

Section 2.03

   Determination of Yield      48  

Section 2.04

   Remittance Procedures      48  

Section 2.05

   Instructions to the Collateral Agent and the Account Bank      52  

Section 2.06

   Borrowing Base Deficiency Payments      53  

Section 2.07

   Substitution and Sale of Loan Assets; Affiliate Transactions      53  

Section 2.08

   Payments and Computations, Etc.      58  

Section 2.09

   Non-Usage Fee      58  

Section 2.10

   Increased Costs; Capital Adequacy      59  

Section 2.11

   Taxes      61  

Section 2.12

   Collateral Assignment of Agreements      65  

Section 2.13

   Grant of a Security Interest      66  

Section 2.14

   Evidence of Debt      66  

Section 2.15

   Survival of Representations and Warranties      66  

Section 2.16

   Release of Loan Assets      67  

Section 2.17

   Treatment of Amounts Received by the Borrower      67  

Section 2.18

   Prepayment; Termination      67  

Section 2.19

   Collections and Allocations      68  

Section 2.20

   Reinvestment of Principal Collections      70  

Section 2.21

   Additional Lenders      71  

Section 2.22

   Defaulting Lenders      71  

ARTICLE III. CONDITIONS PRECEDENT

     72  

Section 3.01

   Conditions Precedent to Effectiveness      72  

Section 3.02

   Conditions Precedent to All Advances      73  

Section 3.03

   Advances Do Not Constitute a Waiver      75  

Section 3.04

   Conditions to Acquisitions of Loan Assets      76  

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV. REPRESENTATIONS AND WARRANTIES      77  

Section 4.01

   Representations and Warranties of the Borrower      77  

Section 4.02

   Representations and Warranties of the Borrower Relating to the Agreement and
the Collateral Portfolio      85  

Section 4.03

   Representations and Warranties of the Servicer      86  

Section 4.04

   Representations and Warranties of the Collateral Agent      90  

Section 4.05

   Representations and Warranties of each Lender      90  

Section 4.06

   Representations and Warranties of the Collateral Custodian      90   ARTICLE
V. GENERAL COVENANTS      91  

Section 5.01

   Affirmative Covenants of the Borrower      91  

Section 5.02

   Negative Covenants of the Borrower      98  

Section 5.03

   Affirmative Covenants of the Servicer      101  

Section 5.04

   Negative Covenants of the Servicer      106  

Section 5.05

   Affirmative Covenants of the Collateral Agent      107  

Section 5.06

   Affirmative Covenants of the Collateral Custodian      108  

Section 5.07

   Negative Covenants of the Collateral Custodian      108   ARTICLE VI.
ADMINISTRATION AND SERVICING OF CONTRACTS      108  

Section 6.01

   Appointment and Designation of the Servicer      108  

Section 6.02

   Duties of the Servicer      110  

Section 6.03

   Authorization of the Servicer      113  

Section 6.04

   Collection of Payments; Accounts      114  

Section 6.05

   Realization Upon Loan Assets      116  

Section 6.06

   Servicing Compensation      116  

Section 6.07

   Payment of Certain Expenses by Servicer      116  

Section 6.08

   Reports to the Administrative Agent; Account Statements; Servicing
Information      116  

Section 6.09

   Annual Statement as to Compliance      118  

Section 6.10

   Annual Independent Public Accountant or Other Third Party’s Servicing Reports
     118  

Section 6.11

   The Servicer Not to Resign      119   ARTICLE VII. EVENTS OF DEFAULT      120
 

Section 7.01

   Events of Default      120  

Section 7.02

   Additional Remedies of the Administrative Agent      123   ARTICLE VIII.
INDEMNIFICATION      125  

Section 8.01

   Indemnities by the Borrower      125  

Section 8.02

   Indemnities by Servicer      129  

Section 8.03

   Legal Proceedings      131  

Section 8.04

   After-Tax Basis      131  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX. THE ADMINISTRATIVE AGENT AND LENDER AGENTS      132  

Section 9.01

   The Administrative Agent      132  

Section 9.02

   The Lender Agents      135  

ARTICLE X. COLLATERAL AGENT

     137  

Section 10.01

   Designation of Collateral Agent      137  

Section 10.02

   Duties of Collateral Agent      138  

Section 10.03

   Merger or Consolidation      140  

Section 10.04

   Collateral Agent Compensation      141  

Section 10.05

   Collateral Agent Removal      141  

Section 10.06

   Limitation on Liability      141  

Section 10.07

   Collateral Agent Resignation      143  

ARTICLE XI. MISCELLANEOUS

     143  

Section 11.01

   Amendments and Waivers      143  

Section 11.02

   Notices, Etc.      144  

Section 11.03

   No Waiver; Remedies      146  

Section 11.04

   Binding Effect; Assignability; Multiple Lenders      146  

Section 11.05

   Term of This Agreement      148  

Section 11.06

   GOVERNING LAW; JURY WAIVER      148  

Section 11.07

   Costs, Expenses and Taxes      148  

Section 11.08

   No Proceedings      149  

Section 11.09

   Recourse Against Certain Parties      150  

Section 11.10

   Execution in Counterparts; Severability; Integration      151  

Section 11.11

   Consent to Jurisdiction; Service of Process      151  

Section 11.12

   Characterization of Conveyances Pursuant to the Purchase and Sale Agreement
     152  

Section 11.13

   Confidentiality      152  

Section 11.14

   Non-Confidentiality of Tax Treatment      154  

Section 11.15

   Waiver of Set Off      154  

Section 11.16

   Headings and Exhibits      154  

Section 11.17

   Ratable Payments      155  

Section 11.18

   Failure of Borrower or Servicer to Perform Certain Obligations      155  

Section 11.19

   Power of Attorney      155  

Section 11.20

   Delivery of Termination Statements, Releases, etc.      155  

Section 11.21

   Intent of the Parties      155  

ARTICLE XII. COLLATERAL CUSTODIAN

     156  

Section 12.01

   Designation of Collateral Custodian      156  

Section 12.02

   Duties of Collateral Custodian      156  

 

-iii-



--------------------------------------------------------------------------------

Section 12.03

   Merger or Consolidation      159  

Section 12.04

   Collateral Custodian Compensation      160  

Section 12.05

   Collateral Custodian Removal      160  

Section 12.06

   Limitation on Liability      160  

Section 12.07

   Collateral Custodian Resignation      161  

Section 12.08

   Release of Documents      162  

Section 12.09

   Return of Required Loan Documents      163  

Section 12.10

   Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer      163  

Section 12.11

   Bailment      163  

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES    SCHEDULE I    Conditions Precedent Documents SCHEDULE II    Prior
Names, Tradenames, Fictitious Names and “Doing Business As” Names SCHEDULE III
   Agreed-Upon Procedures For Independent Public Accountants or Other Third
Parties SCHEDULE IV    Loan Tape EXHIBITS    EXHIBIT A    Form of Approval
Notice EXHIBIT B    Form of Borrowing Base Certificate EXHIBIT C    Form of
Disbursement Request EXHIBIT D    Form of Joinder Supplement EXHIBIT E    Form
of Notice of Borrowing EXHIBIT F    Form of Notice of Reduction (Reduction of
Advances Outstanding) EXHIBIT G    [Reserved] EXHIBIT H    Form of Certificate
of Closing Attorneys EXHIBIT I    Form of Servicer’s Certificate (Servicing
Report) EXHIBIT J    Form of Release of Required Loan Documents EXHIBIT K   
[Reserved] EXHIBIT L    Form of Power of Attorney for Servicer EXHIBIT M    Form
of Power of Attorney for Borrower EXHIBIT N    Form of Loan Asset Checklist
EXHIBIT O    Form of Notice of Lien Release Dividend EXHIBIT P-1    Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) EXHIBIT P-2    Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT P-3    Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT P-4    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) ANNEXES    ANNEX A   
Commitments



--------------------------------------------------------------------------------

This LOAN AND SERVICING AGREEMENT is made as of June 30, 2016, among:

(1) SSLP 2016-1, LLC, a Delaware limited liability company (together with its
successors and assigns in such capacity, the “Borrower”);

(2) SOLAR CAPITAL LTD., a Maryland corporation, as the Transferor (as defined
herein);

(3) SOLAR CAPITAL LTD., a Maryland corporation, as the Servicer (as defined
herein);

(4) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a Conduit
Lender;

(5) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as an
Institutional Lender;

(6) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender Agent;

(7) WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”); and

(8) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“WFBNA”), not in its individual capacity but solely as the collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”), not in its individual capacity but solely as the collateral custodian
(together with its successors and assigns in such capacity, the “Collateral
Custodian”) and not in its individual capacity but solely as the Account Bank
(as defined herein).

PRELIMINARY STATEMENT

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base. The proceeds of the Advances will be used to finance the Borrower’s
origination of Eligible Loan Assets or purchase, on a “true sale” basis, of
Eligible Loan Assets from (i) the Transferor, pursuant to the Purchase and Sale
Agreement between the Borrower and the Transferor or (ii) other third parties,
in each case, with the prior written approval of the Administrative Agent.
Accordingly, the parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

Section 1.01 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.

(b) As used in this Agreement and the exhibits, schedules and annexes thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

“Account Bank” means Wells Fargo Bank, National Association, in its capacity as
the “Account Bank” pursuant to the Control Agreement.

“Account Bank Expenses” means the expenses set forth in the WFBNA Fee Letter
that are payable to the Account Bank and any other accrued and unpaid expenses
(including reasonable and documented attorneys’ fees, costs and expenses) and
indemnity amounts in each case payable by the Borrower to the Account Bank under
the Transaction Documents.

“Account Bank Fees” means the fees set forth in the WFBNA Fee Letter, as such
fee letter may be amended, restated, supplemented and/or otherwise modified from
time to time.

“Accreted Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

“Action” has the meaning assigned to that term in Section 8.03.

“Adjusted Borrowing Value” means for any Eligible Loan Asset, for any date of
determination, an amount equal to the Assigned Value of such Eligible Loan Asset
at such time multiplied by the Outstanding Balance of such Eligible Loan Asset
at such time; provided that (A) the parties hereby agree that the Adjusted
Borrowing Value of any Loan Asset that is no longer an Eligible Loan Asset shall
be zero and (B) the aggregate Adjusted Borrowing Value with respect to all
Eligible Loan Assets that are loans to a single Obligor and its Affiliates shall
not exceed the greater of (i) 5% of the aggregate Outstanding Balance of all
Eligible Loan Assets or (ii) $15,000,000; provided, however, solely with respect
to any three Obligors, the aggregate Adjusted Borrowing Value of all Eligible
Loan Assets that are loans to a single Obligor and its Affiliates may exceed
$15,000,000 so long as (x) such Adjusted Borrowing Value does not exceed the
greater of (i) 6.5% of the aggregate Outstanding Balance of all Eligible Loan
Assets or (ii) $17,500,000. For the avoidance of doubt, companies owned by the
same Financial Sponsor shall not be considered “Affiliates” for purposes of this
definition of “Adjusted Borrowing Value”.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lender Agents, together with its
successors and assigns, including any successor appointed pursuant to
Article IX.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

“Affected Party” has the meaning assigned to that term in Section 2.10.

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset, the term Affiliate shall not include
any Affiliate relationship which may exist solely as a result of direct or
indirect ownership of, or control by, a common Financial Sponsor; provided,
further, that for purposes of Section 2.07(e), Section 5.01(n) and
Section 5.03(i) of this Agreement, as well as Section 4.1(aa) and
Section 5.2(h)(iv) of the Purchase and Sale Agreement, the term “Affiliate”
shall not include any portfolio company of the Servicer or the Transferor, as
applicable, that is not consolidated on the financial statements of the Servicer
or the Transferor, as applicable.

“Agented Loan” means any Loan Asset originated as a part of a syndicated loan
transaction that has one or more administrative, paying and/or collateral agents
who receive payments and hold the collateral pledged by the related Obligor on
behalf of all lenders with respect to the related credit facility.

“Aggregate Unfunded Exposure Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Amounts of all Delayed Draw Loan Assets held by the
Borrower on such date.

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

-3-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower, the Servicer, the Transferor or any of their
respective Subsidiaries is located or doing business.

“Anti-Money Laundering Laws” means the Applicable Laws in any jurisdiction in
which the Borrower, the Servicer, the Transferor or any of their respective
Subsidiaries is located or doing business that relates to money laundering or
terrorism financing.

“Applicable Law” means for any Person or property of such Person, all existing
and future laws, rules, regulations (including proposed, temporary and final
income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, the Federal Truth in Lending Act, Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System and the
Investment Advisers Act of 1940, as amended) and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

“Applicable LIBOR Rate” means, with respect to any Loan Asset, the definition of
“LIBOR” or any comparable definition in the Loan Agreement for such Loan Asset.

“Applicable Percentage” means, (i) with respect to any First Lien Loan Asset,
67.5% and (ii) with respect to any First Lien Last-Out Loan Asset, 45.0%.

“Applicable Prime Rate” means with respect to any Loan Asset, the prime or base
rate (or any comparable definition) applicable to such Loan Asset pursuant to
the Loan Agreement for such Loan Asset.

“Applicable Spread” shall be 2.25% per annum; provided that, at any time after
the occurrence and during the continuance of an Event of Default, the Applicable
Spread shall be 4.25% per annum.

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the acquisition
or origination, as applicable, of such Eligible Loan Asset by the Borrower.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication and in accordance with GAAP of (a) the fair market value of
the total assets of the BDC and its consolidated Subsidiaries as required by,
and in accordance with, GAAP and Applicable Law and any orders of the Securities
and Exchange Commission issued to the BDC, to be determined by the board of
directors of the BDC and reviewed by its auditors, less all liabilities (other
than Indebtedness, including Indebtedness hereunder) of the BDC and its
consolidated Subsidiaries, to (b) the aggregate amount of Indebtedness of the
BDC and its consolidated Subsidiaries, in each case determined pursuant to
Section 18 under the 1940 Act, as modified by Section 61 thereunder, and any
orders of the Securities and Exchange Commission issued thereunder, including
any exemptive relief granted by the Securities and Exchange Commission with
respect to the Indebtedness of any Person.

 

-4-



--------------------------------------------------------------------------------

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

“Assigned Value” means, with respect to each Eligible Loan Asset, as of any date
of determination, the lower of (i) the Purchase Price of such Eligible Loan
Asset or (ii) the value (expressed as a percentage of the Outstanding Balance of
such Eligible Loan Asset) of such Eligible Loan Asset as determined by the
Administrative Agent in its sole discretion as of the Cut-Off Date of such
Eligible Loan Asset, subject to the following terms:

(a) If a Value Adjustment Event of the type described in clauses (ii), (iii),
(iv) or (vii) of the definition thereof with respect to such Eligible Loan Asset
occurs, the Assigned Value of such Eligible Loan Asset will be zero.

(b) If a Value Adjustment Event of the type described in clauses (i), (v)
or (vi) of the definition thereof with respect to such Eligible Loan Asset
occurs, the “Assigned Value” may be amended by the Administrative Agent at any
time upon each such occurrence of a Value Adjustment Event, in its sole
discretion; provided that, solely with respect to the occurrence of a Value
Adjustment Event of the type described in clause (i)(y) of the definition
thereof, immediately after giving effect to any such Assigned Value decrease,
the Assigned Value shall, to the extent applicable, be increased to the lower of
(x) the original Assigned Value and (y) such value that would result in the
Facility Attachment Ratio for such Loan Asset being lower than the “Minimum
Facility Attachment Ratio” specified therefor in accordance with the grid below:

 

First Lien Loan Assets

Net Senior Leverage Ratio

   Minimum Facility Attachment Ratio

Less than 4.25x

   2.90x

Greater than or equal to 4.25 and less than 5.00x

   2.80x

Greater than or equal to 5.00 and less than 6.00x

   2.70x

Greater than or equal to 6.00 and less than 7.00x

   2.60x

Greater than or equal to 7.00 and less than 8.00x

   2.40x

Greater than or equal to 8.00x

   0.00x

 

-5-



--------------------------------------------------------------------------------

First Lien Last-Out Loan Assets

Net Senior Leverage Ratio

   Minimum Facility Attachment Ratio

Less than 5.00x

   Facility Attachment Ratio as of Cut-Off Date

Greater than or equal to 5.00 and less than 6.00x

   Facility Attachment Ratio as of Cut-Off Date less 0.25x

Greater than or equal to 6.00 and less than 7.00x

   Facility Attachment Ratio as of Cut-Off Date less 0.50x

Greater than or equal to 7.00x

   0.00x

 

Designated Loan Assets

Total Net Leverage Ratio

   Minimum Facility Attachment Ratio

Less than 6.00x

   The lesser of (i) Facility Attachment Ratio as of Cut-Off Date and (ii) 2.00x

Greater than or equal to 6.00x

   0.00x

(c) If the Net Senior Leverage Ratio or the Interest Coverage Ratio, as the case
may be, of any Eligible Loan Asset for which the Assigned Value has been
decreased due to a Value Adjustment Event, as described in clause (i) of the
definition thereof, improves to a level such that no Value Adjustment Event
would be required at the time of determination, then the Borrower may request in
writing the revaluation from time to time, with respect to any Eligible Loan
Asset subject to this clause (c), and upon such request the Administrative Agent
shall revaluate the Assigned Value of such Loan Asset; provided that such
Assigned Value may not increase above the Purchase Price of such Loan Asset as
of the applicable Cut-Off Date.

(d) The Administrative Agent shall promptly notify the Servicer of any change
effectuated by the Administrative Agent of the Assigned Value of any Loan Asset.

“Available Collections” means, all cash collections and other cash proceeds with
respect to any Eligible Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, all cash proceeds or other funds received by
the Borrower or the Servicer with respect to any Underlying Collateral
(including from any guarantors), all other amounts on deposit in the Collection
Account from time to time, and all proceeds of Permitted Investments with
respect to the Controlled Accounts; provided that, for the avoidance of doubt,
“Available Collections” shall not include amounts on deposit in the Unfunded
Exposure Account which do not represent proceeds of Permitted Investments.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

-6-



--------------------------------------------------------------------------------

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets under any Bankruptcy Laws, or any similar action
with respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect; or

(ii) such Person shall commence a voluntary case or other proceeding under any
Bankruptcy Laws now or hereafter in effect, or shall consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets under any Bankruptcy Laws or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

“BDC” means Solar Capital Ltd., a Maryland corporation that has elected to be
regulated as a business development company under the 1940 Act.

“BDC Asset Coverage Event” has the meaning specified in Section 6.08(h).

“BDC Reporting Date” means any date on which the BDC publicly files its
financial statements.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

-7-



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan Investor” means a “benefit plan investor” as defined in Department
of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA, and includes an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to
Section 4975 of the Code, and an entity the underlying assets of which are
deemed to include plan assets.

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

(a) (i) the aggregate sum of the products of (A) the Applicable Percentage for
each Eligible Loan Asset as of such date and (B) the Adjusted Borrowing Value of
such Eligible Loan Asset as of such date, plus (ii) the amount on deposit in the
Principal Collection Account as of such date plus (iii) the amount on deposit in
the Unfunded Exposure Account minus the Unfunded Exposure Equity Amount; or

(b) (i) the aggregate Adjusted Borrowing Value of all Eligible Loan Assets as of
such date minus (ii) the Minimum Equity Amount, plus (iii) the amount on deposit
in the Principal Collection Account as of such date plus (iv) the amount on
deposit in the Unfunded Exposure Account minus the Unfunded Exposure Equity
Amount; or

(c) the Maximum Facility Amount minus the Aggregate Unfunded Exposure Amount
plus the lesser of (x) the Aggregate Unfunded Exposure Amount and (y) the amount
on deposit in the Unfunded Exposure Account;

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit B hereto, prepared by the Servicer.

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) Advances Outstanding on such
date over (b) the Borrowing Base.

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs (other than lost profits), if
any, related to such repayment, based upon the assumption that the Lender funded
its loan commitment in the London Interbank Eurodollar market and using any
reasonable attribution or averaging methods which the Lender deems appropriate
and practical, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to any Lender as Breakage Fee shall be
determined in the respective Lender Agent’s reasonable discretion and shall be
conclusive absent manifest error.

 

-8-



--------------------------------------------------------------------------------

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York, Charlotte,
North Carolina, or the city in which the offices of the Collateral Agent are
authorized or required by applicable law, regulation or executive order to
close; provided that, if any determination of a Business Day shall relate to an
Advance bearing interest at LIBOR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market. For avoidance of doubt, if the offices of the
Collateral Agent are authorized by applicable law, regulation or executive order
to close but remain open, such day shall not be a “Business Day”.

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Change of Control” shall be deemed to have occurred if any of the following
occur:

(a) the creation or imposition of any Lien (other than Permitted Liens) on any
limited liability company membership interest in the Borrower;

(b) the failure by the Solar to own, directly or indirectly, 100% of the limited
liability company membership interests in the Borrower;

(c) the dissolution, termination or liquidation in whole or in part, transfer or
other disposition, in each case, of all or substantially all of the assets of,
Solar, other than as permitted pursuant to Section 5.04(a); or

(d) any change of control of the Servicer that takes the form of either a merger
or consolidation that does not comply with the provisions of Section 5.04(a).

“Closing Date” means June 30, 2016.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

“Collateral Agent Expenses” means the expenses set forth in the WFBNA Fee Letter
and any other accrued and unpaid expenses (including reasonable and documented
attorneys’ fees, costs and expenses) and indemnity amounts, in each case payable
by the Borrower to the Collateral Agent under the Transaction Documents.

“Collateral Agent Fees” means the fees set forth in the WFBNA Fee Letter that
are payable to the Collateral Agent, as such fee letter may be amended,
restated, supplemented and/or otherwise modified from time to time.

 

-9-



--------------------------------------------------------------------------------

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

“Collateral Custodian” means WFBNA, not in its individual capacity, but solely
as collateral custodian pursuant to the terms of this Agreement.

“Collateral Custodian Expenses” means the expenses set forth in the WFBNA Fee
Letter that are payable to the Collateral Custodian and any other accrued and
unpaid expenses (including reasonable and documented attorneys’ fees, costs and
expenses) and indemnity amounts in each case payable by the Borrower to the
Collateral Custodian under the Transaction Documents.

“Collateral Custodian Fees” means the fees set forth in the WFBNA Fee Letter, as
such fee letter may be amended, restated, supplemented and/or otherwise modified
from time to time.

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (i) through (iv) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

(i) the Loan Assets, and all monies due or to become due in payment under such
Loan Assets on and after the related Cut-Off Date, including, but not limited
to, all Available Collections;

(ii) the Portfolio Assets with respect to the Loan Assets referred to in
clause (i) above;

(iii) the Controlled Accounts and all Permitted Investments purchased with funds
on deposit in the Controlled Accounts; and

(iv) all income and Proceeds of the foregoing.

For the avoidance of doubt, the term “Collateral Portfolio” shall, for all
purposes of this Agreement, be deemed to include any Loan Asset acquired
directly by the Borrower from a third party in a transaction underwritten by the
Transferor or any transaction in which the Borrower is the designee of the
Transferor under the instruments of conveyance relating to the applicable Loan
Asset.

“Collection Account” has the meaning assigned to that term in Section 6.04(f).

 

-10-



--------------------------------------------------------------------------------

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations (other than contingent indemnification and reimbursement
obligations which are unknown, unmatured and/or for which no claim giving rise
thereto has been asserted) have been paid in full, and the Borrower shall have
no further right to request any additional Advances.

“Commercial Paper Notes” means, any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period or for purposes of Advances made pursuant to
Section 2.02(f), the dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time in accordance
with the terms hereof) or the amount set forth as such Lender’s “Commitment” on
Schedule I to the Joinder Supplement relating to such Lender, as applicable and
(ii) on or after the Reinvestment Period (other than for purposes of Advances
made pursuant to Section 2.02(f)), such Lender’s Pro Rata Share of the aggregate
Advances Outstanding.

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 2.21.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Control Agreement” means that certain Account Control Agreement, dated the date
of this Agreement, among the Borrower, the Servicer, the Account Bank, the
Administrative Agent and the Collateral Agent, which agreement relates to the
Collection Account and the Unfunded Exposure Account, as such agreement may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms thereof.

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
the Borrower, the Administrative Agent or any other Lender in writing that it
does not

 

-11-



--------------------------------------------------------------------------------

intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply or has
failed to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits or is obligated to extend credit, or
(iv) has become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clauses (ii), (iii), (iv) or (vii) in
the definition thereof. If the Value Adjustment Event which gave rise to a
Defaulted Loan Asset is cured, waived or no longer in existence, the Borrower
may submit such Loan Asset for review by the Administrative Agent (in its sole
discretion) for the purpose of re-classifying such Loan Asset as a Loan Asset
which is no longer a Defaulted Loan Asset.

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates but which, once all such installments
have been made, does not permit the re-borrowing of any amount previously repaid
by the related Obligor; provided that upon the making of each installment, such
portion shall no longer be deemed to be a “Delayed Draw Loan Asset” for purposes
of this Agreement.

“Designated Loan Asset” means any Loan Asset that the Administrative Agent, in
its sole discretion, has designated as a “Designated Loan Asset” on the related
Approval Notice.

“Determination Date” means the last day of each calendar month.

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit C in connection with a disbursement request from the Unfunded Exposure
Account in accordance with Section 2.04(d) or a disbursement request from the
Principal Collection Account in accordance with Section 2.20, as applicable.

“Dollars” means, and the conventional “$” signifies, the lawful currency of the
United States.

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan Asset (together with all add-backs and exclusions as
designated in such Loan Agreement), and in any case that “EBITDA”, “Adjusted
EBITDA” or such comparable definition is not defined in such Loan Agreement, an
amount, for the principal obligor on such Loan Asset and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.

 

-12-



--------------------------------------------------------------------------------

“Eligibility Criteria” means, collectively, all of the following criteria with
respect to any Loan Asset (other than any individual clause listed below that
the Administrative Agent in its sole discretion has, prior to the applicable
Cut-Off Date, waived in writing with respect to such Loan Asset, which waiver
shall solely be for the specific fact or circumstance that existed at the time
of such waiver):

(i) As of the related Cut-Off Date, each such Loan Asset is a First Lien Loan
Asset or a First Lien Last-Out Loan Asset.

(ii) With respect to each such Loan Asset, the Primary Obligor is organized
under the laws of the United States or any state thereof.

(iii) Each such Loan Asset is denominated in Dollars.

(iv) As of the related Cut-Off Date, no such Loan Asset is Margin Stock.

(v) The acquisition of such Loan Asset would not cause the Borrower or the
assets constituting the Collateral Portfolio to be required to be registered as
an investment company under the 1940 Act, as amended.

(vi) No such Loan Asset is a financing by a debtor-in-possession in any
Bankruptcy Proceeding.

(vii) No such Loan Asset is principally secured by real estate.

(viii) Each such Loan Asset constitutes a legal, valid, binding and enforceable
obligation of the Obligor thereunder and each guarantor thereof, enforceable
against each such Person in accordance with its terms, subject to usual and
customary bankruptcy, insolvency and equity limitations.

(ix) Each such Loan Asset is in the form of, and is treated as, indebtedness for
United States federal income tax purposes.

(x) As of the related Cut-Off Date, each such Loan Asset is not in payment
default.

(xi) As of the related Cut-Off Date, the acquisition of each such Loan Asset by
the Borrower, and the Pledge of each such Loan Asset, has been approved by the
Administrative Agent in its sole discretion.

(xii) The Obligor with respect to each such Loan Asset is not an Affiliate of
the Servicer or the Transferor with respect to such Loan Asset.

(xiii) The acquisition of any such Loan Asset by the Borrower or the Pledge
thereof will not (a) violate in any material respect any Applicable Law or
(b) cause the Administrative Agent, the Lenders or the Lender Agents to fail to
comply with any request or directive (whether or not having the force of law)
from any banking or other Governmental Authority having jurisdiction over the
Administrative Agent, the Lenders or the Lender Agents.

 

-13-



--------------------------------------------------------------------------------

(xiv) Pursuant to the Loan Agreement with respect to such Loan Asset, either
(a) such Loan Asset is freely assignable to the Borrower and able to be Pledged
to the Collateral Agent, on behalf of the Secured Parties, without the consent
of the Obligor or (b) all consents necessary for assignment of such Loan Asset
to the Borrower and Pledge to the Collateral Agent for the benefit of the
Secured Parties have been obtained.

(xv) The funding obligations for each such Loan Asset and the Loan Agreement
under which such Loan Asset was created have been fully satisfied and all sums
available thereunder have been fully advanced, or if such Loan Asset is a
Delayed Draw Loan Asset, either (a) the Borrower shall have or have caused to
be, at the time of the acquisition of such Loan Asset by the Borrower, deposited
into the Unfunded Exposure Account an amount in Dollars equal to the Unfunded
Exposure Equity Amount or (b) the Unfunded Exposure Equity Amount with respect
to such Loan Asset shall not create a Borrowing Base Deficiency.

(xvi) (a) As of the related Cut-Off Date, no such Loan Asset is the subject of
any assertions in respect of, any litigation on the part of any Person, right of
rescission, set-off, counterclaim or defense, including the defense of usury, by
the related Obligor and (b) the Loan Agreements with respect to such Loan Asset
contain provisions substantially to the effect that the payment obligations of
the Obligor(s) thereunder are absolute and unconditional without any right of
rescission, setoff, counterclaim or defense against the Transferor or other
assignor, as applicable, and the assignees thereof and the Loan Agreements with
respect to the Loan Asset provide for an affirmative waiver by the related
Obligor of all rights of rescission, set-off and counterclaim against the
Transferor and its assignees.

(xvii) With respect to each such Loan Asset acquired by the Borrower from the
Transferor under the Purchase and Sale Agreement, by the Cut-Off Date on which
such Loan Asset is Pledged under the Agreement and on each day thereafter on
which the Borrower continues to own such Loan Asset, the Transferor will have
caused its master computer records relating to such Loan Asset to be clearly and
unambiguously marked to show that such Loan Asset has been sold to the Borrower.

(xviii) As of the related Cut-Off Date, no such Loan Asset has been repaid,
prepaid, satisfied, in each case, in full or rescinded in part or in full.

(xix) No such Loan Asset has been sold, transferred, assigned or pledged by the
Borrower to any Person other than the Collateral Agent for the benefit of the
Secured Parties.

 

-14-



--------------------------------------------------------------------------------

(xx) Such Loan Asset is not subject to withholding tax unless the Obligor
thereon is required under the terms of the related Loan Agreement to make
“gross-up” payments that cover the full amount of such withholding tax on an
after-tax basis. The transfer, assignment and conveyance of such Loan Asset (and
the other Portfolio Assets related thereto) is not subject to and will not
result in any tax, fee or governmental charge (other than income taxes) payable
by the Borrower or any other Person to any federal, state or local government.

(xxi) To the knowledge of the Borrower and the Servicer, as of the Cut-Off Date,
the Obligor with respect to such Loan Asset (and any guarantor of such Obligor’s
obligations thereunder) had full legal capacity to execute and deliver the Loan
Agreement which creates such Loan Asset and any other documents related thereto.

(xxii) As of the related Cut-Off Date, the Obligor of each such Loan Asset is
not a Governmental Authority.

(xxiii) For each such Loan Asset acquired by the Borrower from the Transferor,
(a) such Loan Asset was originated or sourced by the Transferor in the ordinary
course of the Transferor’s business and, to the extent required by Applicable
Law, the Transferor had all necessary licenses and permits to originate such
Loan Asset in the State where the Obligor was located and (b) such Loan Asset
was sold by the Transferor to the Borrower under the Purchase and Sale Agreement
and, to the extent required by Applicable Law, the Borrower has all necessary
licenses and permits to purchase and own such Loan Assets and enter into Loan
Agreements pursuant to which each such Loan Asset was created, in the State
where the Obligor is located.

(xxiv) As of the related Cut-Off Date, there are no proceedings pending or, to
the Borrower’s knowledge, threatened (a) asserting insolvency of the Obligor of
such Loan Asset or (b) wherein the Obligor of such Loan Asset, any other party
or any Governmental Authority has alleged that such Loan Asset or the Loan
Agreement which creates such Loan Asset is illegal or unenforceable.

(xxv) Each such Loan Asset requires the related Obligor to maintain the
Underlying Collateral with respect to such Loan Asset in good repair and to
maintain adequate insurance with respect to such related Underlying Collateral.

(xxvi) To the knowledge of the Borrower and the Servicer, the Underlying
Collateral related to each such Loan Asset has not, and will not, be used by the
related Obligor in any manner or for any purpose which would result in any
material risk of material liability being imposed upon the Transferor, the
Borrower or the Lenders under any federal, state, local or foreign laws, common
laws, statutes, codes, ordinances, rules, regulations, permits, judgments,
agreements or order related to or addressing the environment, health or safety.

 

-15-



--------------------------------------------------------------------------------

(xxvii) Each such Loan Asset has an original term to maturity of not greater
than seven years.

(xxviii) Each such Loan Asset does not contain confidentiality restrictions that
would prohibit the Lenders, the Lender Agents or the Administrative Agent from
accessing all necessary information (as required to be provided pursuant to the
Transaction Documents) with regards to such Loan Asset.

(xxix) (a) Each Floating Rate Loan Asset has a current cash coupon of at least
3.00% and such coupon is payable at least quarterly. Each Fixed Rate Loan Asset
has a current cash coupon of at least 7.00%.

(xxx) Each such Loan Asset (i) was originated or sourced and underwritten, or
purchased and re-underwritten, by the Transferor or the Borrower (or the
Servicer, on the Borrower’s behalf), including, without limitation, the
completion of due diligence and, if applicable, a collateral assessment as the
Transferor or the Servicer on the Borrower’s behalf considered necessary and
(ii) is being serviced by the Servicer.

(xxxi) In accordance with Section 3.02, all of the Required Loan Documents and
the Loan Asset Checklist, acceptable to the Administrative Agent and the
Transferor, with respect to such Loan Asset have been, or will be, delivered to
the Collateral Custodian within five Business Days of the applicable Cut-Off
Date.

(xxxii) Each such Loan Asset is not an extension of credit to the Obligor for
the purpose of (a) making any past due principal, interest or other payments due
on such Loan Asset, (b) preventing such Loan Asset or any other loan to the
related Obligor from becoming past due or (iii) preventing such Loan Asset from
becoming a Defaulted Loan Asset.

(xxxiii) To the knowledge of the Borrower and the Servicer, the Obligor with
respect to such Loan Asset, on the applicable date of determination, (a) is a
business organization (and not a natural person) duly organized and validly
existing under the laws of its jurisdiction of organization; (b) is a legal
operating entity or holding company; (c) has not entered into the Loan Asset
primarily for personal, family or household purposes; and (d) as of the related
Cut-Off Date is not the subject of a Bankruptcy Event, and, as of the related
Cut-Off Date, such Obligor is not in financial distress and has not experienced
a material adverse change in its condition, financial or otherwise, in each
case, as determined by the Servicer in its reasonable discretion unless approved
in writing by the Administrative Agent.

(xxxiv) All information provided by the Borrower or the Servicer to the
Administrative Agent in writing with respect to such Loan Asset is true and
correct in all material respects as of the date such information is provided.

 

-16-



--------------------------------------------------------------------------------

(xxxv) No Loan Asset is an Equity Security nor does any Loan Asset provide for
the conversion into an Equity Security at any time on or after the date it is
included as part of the Collateral Portfolio.

(xxxvi) As of the related Cut-Off Date, no selection procedures adverse to the
interests of the Secured Parties were utilized by the Borrower in the selection
of such Loan Asset.

(xxxvii) As of the related Cut-Off Date and immediately after giving effect to
the acquisition of such Loan Asset, the Adjusted Borrowing Value with respect to
all Eligible Loan Assets consisting of Fixed Rate Loan Assets will not exceed,
in the aggregate, 5.0% of the Maximum Facility Amount.

(xxxviii) As of the related Cut-Off Date and immediately after giving effect to
the acquisition of such Loan Asset, the Aggregate Unfunded Exposure Amount will
not exceed, in the aggregate, 10.0% of the Maximum Facility Amount.

(xxxix) As of the related Cut-Off Date and immediately after giving effect to
the acquisition of such Loan Asset, the Adjusted Borrowing Value with respect to
all Eligible Loan Assets consisting of First Lien Last-Out Loan Assets will not
exceed, in the aggregate, 10.0% of the Maximum Facility Amount.

(xl) Such Loan Asset is not a participation interest in all or a portion of a
loan (for the avoidance of doubt, a syndication or co-lending interest which is
not documented as a participation interest shall not be deemed a participation
interest).

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 is true and
correct in respect of such Loan Asset.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials. Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331
et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

-17-



--------------------------------------------------------------------------------

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means with respect to a Person (a) any corporation that is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as that Person, (b) a trade or business (whether or
not incorporated) under common control (within the meaning of Section 414(c) of
the Code) with that Person, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above.

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) Wells Fargo shall have notified the Administrative Agent of a determination
by Wells Fargo, as Lender, or any of its assignees or participants that it would
be contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to fund any Advance, (b) Wells Fargo shall have notified
the Administrative Agent of the inability, for any reason, of Wells Fargo or any
of its respective assignees or participants to determine LIBOR, (c) Wells Fargo,
as Lender, shall have notified the Administrative Agent of a determination by
Wells Fargo, as Lender, or any of its respective assignees or participants that
the rate at which deposits of Dollars are being offered to Wells Fargo or any of
its respective assignees or participants in the London interbank market does not
accurately reflect the cost to Wells Fargo or its assignee or participant of
making, funding or maintaining any Advance or (d) Wells Fargo shall have
notified the Administrative Agent of the inability of Wells Fargo or any of its
respective assignees or participants to obtain Dollars in the London interbank
market to make, fund or maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a

 

-18-



--------------------------------------------------------------------------------

reimbursement of insurance premiums, (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Loan Assets which are held in an
escrow account for the benefit of the Obligor and the secured party pursuant to
escrow arrangements under a Loan Agreement and (iii) any amount received in the
Collection Account with respect to any Loan Asset retransferred or substituted
for upon the occurrence of a Warranty Event or that is otherwise replaced by a
Substitute Eligible Loan Asset, or that is otherwise sold or transferred by the
Borrower pursuant to Section 2.07, to the extent such amount is attributable to
a time after the effective date of such replacement or sale.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Obligation or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Obligation or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.11(i)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.11(g) and
(d) any withholding Taxes imposed under FATCA.

“Facility Attachment Ratio” means, with respect to any Eligible Loan Asset, as
of any date of determination, an amount equal to (i) if such Eligible Loan Asset
is a First Lien Loan Asset, the product of (a) the Net Senior Leverage Ratio,
(b) the Applicable Percentage and (c) the Assigned Value, (ii) if such Eligible
Loan Asset is a First Lien Last-Out Loan Asset, the sum of (a) the First Out
Attachment Ratio and (b) the product of (I)(x) the Last Out Attachment Ratio
less (y) the First Out Attachment Ratio, (II) the Applicable Percentage and
(III) the Assigned Value, in each case, as of such date and (iii) if such
Eligible Loan Asset is a Designated Loan Asset, the product of (I) the Net
Senior Leverage Ratio, (II) the Applicable Percentage and (III) the Assigned
Value.

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), the United States Treasury
Regulations promulgated thereunder and official published guidance with respect
thereto and any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any fiscal or regulatory legislation rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 

-19-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fees” means (i) the Non-Usage Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“First Lien Last-Out Loan Asset” means a commercial loan that would constitute a
First Lien Loan Asset but that, at any time prior to and/or after an event of
default under the related Loan Agreement of such Eligible Loan Asset, will be
paid after one or more tranches of First Lien Loan Assets issued by the same
Obligor have been paid in full in accordance with a specified waterfall or other
priority of payments; provided that the Administrative Agent may, in its sole
discretion, designate an Eligible Loan Asset that would otherwise constitute a
First Lien Last-Out Loan Asset as a First Lien Loan Asset in the related
Approval Notice.

“First Lien Loan Asset” means a commercial loan (a) that is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
Obligor in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, (b) that is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement that are
reasonable and customary for similar loans, and liens accorded priority by law
in favor of the United States or any State or agency), and (c) the Servicer
determines in good faith that the value of the collateral securing the loan on
or about the time of origination equals or exceeds the outstanding principal
balance of the loan plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral; provided that, for
the avoidance of doubt, a First Lien Last-Out Loan Asset shall not constitute a
First Lien Loan Asset unless the Administrative Agent, in its sole discretion,
designates an Eligible Loan Asset that would otherwise constitute a First Lien
Last-Out Loan Asset as a First Lien Loan Asset in the related Approval Notice.

 

-20-



--------------------------------------------------------------------------------

“First Out Attachment Ratio” means, with respect to any Eligible Loan Asset, as
of any date of determination, an amount equal to the Net Senior Leverage Ratio
with respect to all or any portion of such Eligible Loan Asset that constitutes
first lien senior secured Indebtedness that is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings (excluding any First Lien Last-Out Loan Asset or other first lien
last out Indebtedness within the capital structure).

“Fixed Rate Loan Asset” means an Eligible Loan Asset other than a Floating Rate
Loan Asset.

“Floating Rate Loan Asset” means an Eligible Loan Asset under which the Loan
Rate payable by the Obligor thereof is based on the Applicable Prime Rate or the
Applicable LIBOR Rate, plus some specified interest percentage in addition
thereto, and the Eligible Loan Asset provides that such Loan Rate will reset in
accordance with customary terms immediately upon any change in the related
Applicable Prime Rate or the Applicable LIBOR Rate.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

“Governmental Plan Entity” means a “governmental plan” within the meaning of
Section 3(32) of ERISA or any other entity the assets of which are subject to
state statutes regulating investments of and fiduciary obligations with respect
to such governmental plans or to state statutes that impose prohibitions similar
to those contained in Section 406 of ERISA or Section 4975 of the Code.

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

-21-



--------------------------------------------------------------------------------

“Indebtedness” means:

(i) with respect to any Obligor under any Loan Asset, for the purposes of the
definition of “Interest Coverage Ratio”, “Net Senior Leverage Ratio,” and “Total
Net Leverage Ratio” the meaning of “Indebtedness” or any comparable definition
in the Loan Agreement for each such Loan Asset, and in any case that
“Indebtedness” or such comparable definition is not defined in such Loan
Agreement, without duplication, (a) all obligations of such entity for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
of such entity evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such entity under conditional sale or other title
retention agreements relating to property acquired by such entity, (d) all
obligations of such entity in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such entity, whether or
not the indebtedness secured thereby has been assumed, (f) all guarantees by
such entity of indebtedness of others, (g) all Capital Lease Obligations of such
entity, (h) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such entity in respect of
bankers’ acceptances; and

(ii) for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii). The amount of any Indebtedness
under clause (d) shall be equal to the lesser of (A) the aggregate unpaid amount
of the relevant obligations and (B) the fair market value (as determined by such
Person in good faith) of the property subject to the relevant Lien.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

-22-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower or any of its Affiliates (other than his or her service as an
Independent Director, independent officer or other independent capacity of the
Borrower or other Affiliates that are structured to be “bankruptcy remote”);
(ii) a customer or supplier of the Borrower or any of its Affiliates (other than
his or her service as an Independent Director, independent officer or other
independent capacity of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); or (iii) any member of the immediate family of a person
described in (i) or (ii), and (B) has, (i) prior experience as an Independent
Director for a corporation or limited liability company whose charter documents
required the unanimous consent of all Independent Directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“IFRS” means the international financial reporting standards applicable to
private enterprises in the applicable jurisdiction, which are applicable to the
circumstances as of any day.

“Initial Advance” means the first Advance made pursuant to Article II.

“Institutional Lender” means (i) Wells Fargo and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 2.21.

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

“Insurance Proceeds” means any amounts received by the Borrower on or with
respect to a Loan Asset under any Insurance Policy or with respect to any
condemnation proceeding or award in lieu of condemnation which is neither
required to be used to restore, improve or repair the related property nor
required to be paid to the Obligor under the Loan Agreement.

 

-23-



--------------------------------------------------------------------------------

“Interest” means, with respect to any Obligor for any period, the amount which,
in conformity with GAAP, would be set forth opposite the caption “interest
expense” (exclusive of any PIK Interest) or any like caption reflected on the
most recent financial statements delivered by such Obligor to the Borrower for
such period.

“Interest Collection Account” has the meaning assigned to that term in
Section 6.04(f).

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees, prepayment fees or other amounts received in respect of Loan
Assets.

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

“IRS” means the United States Internal Revenue Service.

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit D to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

“Last Out Attachment Ratio” means, with respect to any Eligible Loan Asset, as
of any date of determination, an amount equal to the Net Senior Leverage Ratio
with respect to all or any portion of such Eligible Loan Asset that constitutes
first lien senior secured Indebtedness that is (or by its terms could become)
subordinate in right of payment to one or more tranches of first lien senior
secured Indebtedness.

“Lender” means any Institutional Lender or Conduit Lender, and/or any other
Person to whom an Institutional Lender or Conduit Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 11.04.

“Lender Agent” means, with respect to (i) Wells Fargo, Wells Fargo; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and (iii) each Institutional Lender which may from
time to time become a party hereto, each shall be deemed to be its own Lender
Agent, and, in each case, each of their respective successors and assigns.

 

-24-



--------------------------------------------------------------------------------

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the applicable Lender and its related
Lender Agent in connection with the transactions contemplated by this Agreement,
as amended, modified, waived, supplemented, restated or replaced from time to
time.

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m., London time,
for such day; provided that, if such day is not a Business Day, the immediately
preceding Business Day, for a three-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a three-month maturity are offered by the
principal London office of Wells Fargo in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, for such day.
Notwithstanding any other provision in this Agreement, for purposes of
calculating the Yield Rate, “LIBOR” shall not at any time be deemed to be lower
than 0%.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the
authorized filing of or agreement to give any financing statement perfecting a
security interest under the UCC or comparable law of any jurisdiction.

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(g).

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day; provided that written notice is given in
accordance with Section 2.07(g).

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

-25-



--------------------------------------------------------------------------------

“Loan Asset” means any loan originated, sourced or acquired by the Borrower in
the ordinary course of its business, which loan includes, without limitation,
(i) the Required Loan Documents and Loan Asset File, and (ii) all right, title
and interest of the Transferor and/or the Borrower, as applicable, in and to the
loan and any Underlying Collateral, but excluding, as applicable, the Retained
Interest and Excluded Amounts.

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist in the form of Exhibit N delivered by or on behalf of the Borrower to
the Collateral Custodian, for each Loan Asset, of all applicable Required Loan
Documents.

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and electronic copies of any other Records
relating to such Loan Assets and Portfolio Assets pertaining thereto.

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(k).

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

“Loan Rate” means for each Loan Asset in a Remittance Period, the current cash
pay interest rate for such Loan Asset in such period, as specified in the
related Loan Agreement.

“Loan Tape” means the current schedule of Loan Assets held by the Borrower,
which shall set forth the information specified on Schedule IV.

“Make-Whole Premium” means, in the event that the Maximum Facility Amount is
voluntarily reduced, in whole or in part, pursuant to Section 2.18(b) prior to
the second anniversary of the Closing Date, an amount, payable pro rata to each
Lender Agent (for the account of the applicable Lender), equal to, to the extent
the Maximum Facility Amount is reduced prior to the first anniversary of the
Second Amendment Effective Date, 1.00% of the amount by which the Maximum
Facility Amount has been reduced; provided that the Make-Whole Premium shall be
calculated without giving effect to the proviso in the definition of “Maximum
Facility Amount”. For the avoidance of doubt, a Make-Whole Premium shall only be
applicable in connection with a permanent reduction of the Maximum Facility
Amount.

“Management Agreement” means the Investment Advisory and Management Agreement,
dated as of March 6, 2007, between Solar Capital Ltd. and Solar Capital
Partners, LLC.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the

 

-26-



--------------------------------------------------------------------------------

Account Bank, the Administrative Agent, any Lender, any Lender Agent and the
Secured Parties with respect to matters arising under this Agreement or any
other Transaction Document, (d) the ability of each of the Borrower and the
Servicer, to perform their respective obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority
or enforceability of the Collateral Agent’s Lien on the Collateral Portfolio.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing an Eligible Loan Asset executed or
effected on or after the Cut-Off Date for such Eligible Loan Asset (or, solely
in the case of clause (d), a change to any loan that is senior to an Eligible
Loan Asset) which:

(a) reduces or forgives any or all of the principal amount due under such
Eligible Loan Asset;

(b) delays or extends the stated maturity date for such Eligible Loan Asset;

(c) waives one or more interest payments, permits any interest due in cash to be
deferred or capitalized and added to the principal amount of such Eligible Loan
Asset (other than any deferral or capitalization already allowed by the terms of
the Loan Agreement of any PIK Loan Asset), or reduces amount of interest due
with respect to such Eligible Loan Asset when the Interest Coverage Ratio is
less than 150% (prior to giving effect to such reduction in interest expense);

(d) contractually or structurally subordinates such Eligible Loan Asset (other
than, for the avoidance of doubt, in the case of a First Lien Last-Out Loan
Asset, any loan which existed at the Cut-Off Date for such Eligible Loan Asset
which is senior to such Eligible Loan Asset) by operation of a priority of
payments, turnover provisions, the transfer of assets in order to limit recourse
to the related Obligor or the granting of Liens (other than Permitted Liens) on
any of the Underlying Collateral securing such Loan Asset or increases the
commitment amount of any loan senior to such Loan Asset;

(e) substitutes, alters or releases the Underlying Collateral securing such
Eligible Loan Asset and each such substitution, alteration or release, as
determined in the sole reasonable discretion of the Administrative Agent,
materially and adversely affects the value of such Eligible Loan Asset; provided
that the foregoing clause (e) shall not apply to any release in conjunction with
a relatively contemporaneous disposition by the related Obligor accompanied by a
mandatory reinvestment of net proceeds or mandatory repayment of the related
loan facility with the net proceeds of such collateral; or

(f) amends, waives, forbears, supplements or otherwise modifies (i) the meaning
of “Net Senior Leverage Ratio”, “Interest Coverage Ratio”, “Total Net Leverage
Ratio” or “Permitted Liens” or any respective comparable definitions in the Loan
Agreement for such Eligible Loan Asset or (ii) any term or provision of such
Loan Agreement referenced in or utilized in the calculation of the “Net Senior
Leverage Ratio”, “Interest Coverage Ratio”, “Total Net Leverage Ratio” or
“Permitted Liens” or any respective comparable definitions for such Eligible
Loan Asset, in either case in a manner that, in the commercially reasonable
judgment of the Administrative Agent, is materially adverse to the Secured
Parties.

 

-27-



--------------------------------------------------------------------------------

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $200,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.

“Minimum Equity Amount” means, as of any date of determination, an amount equal
to the greater of (i) (a) if such date is prior to the first date on which the
Adjusted Borrowing Value of all Eligible Loan Assets exceeds $175,000,000,
$50,000,000 or (b) otherwise, $70,000,000 and (ii) the sum of the Adjusted
Borrowing Value of the three largest Loan Assets in the facility.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Person or any ERISA Affiliate of that
Person contributed or had any obligation to contribute on behalf of its
employees at any time during the current year or the preceding five years.

“Net Senior Leverage Ratio” means, with respect to any Loan Asset for any
Relevant Test Period, the meaning of “Net Senior Leverage Ratio” or any
comparable definition in the Loan Agreement for each such Loan Asset, and in any
case that “Net Senior Leverage Ratio” or such comparable definition is not
defined in such Loan Agreement, the ratio of (a) all senior Indebtedness of the
Primary Obligor with respect to such Loan Asset minus Unrestricted Cash to
(b) EBITDA.

“Non-Usage Fee” has the meaning assigned to that term in Section 2.09.

“Non-Usage Fee Rate” has the meaning assigned to that term in Section 2.09.

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements either (i) do not require the Obligor to execute and deliver a
promissory note to evidence the indebtedness created under such Loan Asset or
(ii) require execution and delivery of such a promissory note only upon the
request of any holder of the indebtedness created under such Loan Asset and as
to which the Borrower has not requested a promissory note from the related
Obligor.

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit E.

“Notice of Exclusive Control” has the meaning given to such term in the Control
Agreement.

“Notice of Lien Release Dividend” means a notice pursuant to Section 2.07(g), in
the form attached hereto as Exhibit O.

 

-28-



--------------------------------------------------------------------------------

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.18, in the form attached hereto as Exhibit F.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent, the
Collateral Custodian and the Account Bank under this Agreement and/or any other
Transaction Document, including, without limitation, any amounts payable under
any Lender Fee Letter, the WFBNA Fee Letter, any Make-Whole Premium and costs
and expenses payable by the Borrower to the Lenders, the Lender Agents, the
Administrative Agent, the Account Bank, the Collateral Agent or the Collateral
Custodian, including reasonable and documented attorneys’ fees, costs and
expenses, including without limitation, interest, fees and other obligations
that accrue after the commencement of an insolvency proceeding (in each case
whether or not allowed as a claim in such insolvency proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

“Operating Lease Implementation” means the implementation by an Obligor of IFRS
16/ASC 842.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion;
provided that Latham & Watkins LLP and Sutherland Asbill & Brennan LLP shall be
considered acceptable counsel for purposes of this definition.

“Outstanding Balance” means the principal balance of a Loan Asset, expressed
exclusive of PIK Interest and accrued interest.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Obligation or
Transaction Document).

 

-29-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.11(i)).

“Payment Date” means the 15th calendar day of each January, April, July and
October or, if such day is not a Business Day, the next succeeding Business Day,
commencing in October 2016; provided that the final Payment Date shall occur on
the Collection Date.

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(w).

“Permitted Assignee” means any lender which has a long-term unsecured debt
rating of not less than “A3” from Moody’s and not less than “A” from S&P.

“Permitted Investments” means, at any time:

(i) direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

(ii) demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or the Administrative Agent or any agent thereof acting in
its commercial capacity); provided that, the short-term unsecured debt
obligations of such depository institution or trust company at the time of such
investment, or contractual commitment providing for such investment, are rated
at least “A-1” by S&P’s and “P-1” by Moody’s;

(iii) commercial paper that (i) is payable in Dollars and (ii) is rated at least
“A-1” by S&P’s and “P-1” by Moody’s; and

(iv) registered money market funds that have, at all times, credit ratings of
“Aaa-mf” by Moody’s and “AAAm” or “AAAm-G” by S&P.

No Permitted Investment shall have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Collateral Custodian or any of their respective
affiliates provides services and receives compensation (so long as such
investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided that,
notwithstanding the foregoing clauses (i)

 

-30-



--------------------------------------------------------------------------------

through (iv), Permitted Investments may only include obligations or securities
that constitute cash equivalents for purposes of the rights and assets in
paragraph (c)(8)(i)(B) of the exclusions from the definition of “covered fund”
for purposes of the Volcker Rule. The Collateral Agent and Collateral Custodian
shall have no obligation to determine or oversee compliance with the foregoing.

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for Taxes if such Taxes shall not at the time be due and payable or if
a Person shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of such Person, (b) Liens imposed by law,
such as materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens, arising by operation of law in the
ordinary course of business for sums that are not overdue or are being contested
in good faith, (c) with respect to any Underlying Collateral, Liens permitted
under the related Loan Agreements that are customary for similar Loan Assets and
consistent with the Servicing Standard, (d) with respect to Agented Loans, Liens
in favor of the lead agent, the collateral agent or the paying agent for the
benefit of all holders of indebtedness of such Obligor, and (e) Liens granted
pursuant to or by the Transaction Documents.

“Person” means an individual, partnership, corporation, company, limited
liability company, limited liability partnership, joint stock company, trust
(including a statutory or business trust), estate, unincorporated association,
sole proprietorship, joint venture, nonprofit corporation, group, sector,
government (or any agency, instrumentality or political subdivision thereof),
territory or other entity or organization.

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

“Portfolio Assets” means all Loan Assets in which the Borrower has an interest,
together with all proceeds thereof and other assets or property related thereto,
including all right, title and interest of the Borrower in and to:

(i) any amounts on deposit in any cash reserve, collection, custody or lockbox
accounts securing the Loan Assets;

(ii) all rights with respect to the Loan Assets to which the Borrower is
entitled as lender under the applicable Loan Agreement;

 

-31-



--------------------------------------------------------------------------------

(iii) the Controlled Accounts, together with all cash and investments in each of
the foregoing other than amounts earned on investments therein;

(iv) any Underlying Collateral securing a Loan Asset and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(v) all Required Loan Documents, the Loan Asset Files related to any Loan Asset,
any Records, and the documents, agreements, and instruments included in the Loan
Asset Files or Records;

(vi) all Insurance Policies with respect to any Loan Asset;

(vii) all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

(viii) the Purchase and Sale Agreement (including, without limitation, rights of
recovery of the Borrower against the Transferor) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Transferor under or in connection
with the Purchase and Sale Agreement;

(ix) all records (including computer records) with respect to the foregoing; and

(x) all collections, income, payments, proceeds and other benefits of each of
the foregoing.

“Primary Obligor” means, with respect to any Loan Asset, any Obligor in
principal reliance on which the lenders under such Loan Asset granted their
credit approval.

“Prime Rate” means the rate announced by Wells Fargo, as Lender, from time to
time as its prime rate in the United States, such rate to change as and when
such designated rate changes. The Prime Rate is not intended to be the lowest
rate of interest charged by Wells Fargo or any other specified financial
institution in connection with extensions of credit to debtors.

“Principal Collection Account” has the meaning assigned to that term in
Section 6.04(f).

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07(c)(i) and (ii) with respect
to any Loan Asset, all amounts received which are not Interest Collections,
including, without limitation, all Recoveries, all Insurance Proceeds, all
scheduled payments of principal and principal prepayments and all guaranty
payments and proceeds of any liquidations, sales, dispositions or
securitizations, in each case, attributable to the principal of such Loan Asset.
For the avoidance of doubt, “Principal Collections” shall not include amounts on
deposit in the Unfunded Exposure Account.

 

-32-



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding principal amount of all Advances of such Lender), by the
aggregate Commitments of all the Lenders (or, following the termination thereof,
the aggregate Advances Outstanding).

“Proceeds” means, with respect to any assets included in the Collateral
Portfolio, all property that is receivable or received when such assets are
collected, sold, liquidated, foreclosed, exchanged, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes all rights to
payment with respect to any insurance relating thereto.

“Prohibited Transferee” means any hedge fund, any so-called vulture fund or
loan-to-own fund, any distressed debt fund or any other fund that is similar to
any of the foregoing or any other Person engaged in the business of making loans
to, and other investments in, middle-market companies that is in competition
with Solar, but excluding (i) banks, (ii) insurance companies and (iii) funds
that primarily invest in publicly traded securities.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between the Transferor, as the seller, and the
Borrower, as the purchaser, as amended, modified, waived, supplemented, restated
or replaced from time to time.

“Purchase Price” means with respect to any Eligible Loan Asset, an amount
(expressed as a percentage) equal to (i) the purchase price paid by the Borrower
for such Eligible Loan Asset (exclusive of any accrued interest, Accreted
Interest and original issue discount) divided by (ii) the principal balance of
such Eligible Loan Asset outstanding as of the date of such purchase (exclusive
of any accrued interest, Accreted Interest and original issue discount);
provided that any Eligible Loan Asset acquired by the Borrower with a “Purchase
Price” equal to or greater than 97% (including, for the avoidance of doubt, in
excess of 100%) shall be deemed to have a “Purchase Price” equal to 100%.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any Lender
Agent, as applicable.

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower or the
Transferor have otherwise obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to clauses (ii) or (iv) of the definition of “Value
Adjustment Event”, as applicable, is sold, discarded or abandoned (after a
determination by the Servicer that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Servicing Standard, the proceeds from the sale

 

-33-



--------------------------------------------------------------------------------

of the Underlying Collateral, the proceeds of any related Insurance Policy, any
other recoveries with respect to such Loan Asset, as applicable, the Underlying
Collateral, and amounts representing late fees and penalties, net of any amounts
received that are required under such Loan Asset, as applicable, to be refunded
to the related Obligor.

“Register” has the meaning assigned to that term in Section 2.14.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, 12 C.F.R. §221, or any successor regulation.

“Reinvestment Period” shall mean the period commencing on the Closing Date and
ending on the day preceding the earliest of (i) May 31, 2022 (notwithstanding
Section 1.04(i)), (ii) the occurrence of an Event of Default (past any
applicable notice or cure period provided in the definition thereof) and
(iii) the date of any voluntary termination by the Borrower pursuant to
Section 2.18(b); provided that if any of the foregoing is not a Business Day,
the Reinvestment Period shall end on the next succeeding Business Day.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.

“Release Date” has the meaning set forth in Section 2.07(c).

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Total Net Leverage Ratio, Net Senior Leverage
Ratio or Interest Coverage Ratio, as applicable, for such Loan Asset in the Loan
Agreements or, if no such period is provided for therein, for Obligors
delivering monthly financial statements, each period of the last 12 consecutive
reported calendar months, and for Obligors delivering quarterly financial
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan Asset; provided that with respect to any Loan
Asset for which the relevant test period is not provided for in the Loan
Agreement, if an Obligor is a newly-formed entity as to which 12 consecutive
calendar months have not yet elapsed, “Relevant Test Period” shall initially
include the period from the date of formation of such Obligor to the end of the
twelfth calendar month or fourth fiscal quarter (as the case may be) from the
date of formation, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

“Remittance Period” means, (i) as to the initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

“Reporting Date” means the date that is two Business Days prior to the 15th day
of each calendar month, commencing in August 2016.

 

-34-



--------------------------------------------------------------------------------

“Required Lenders” means (i) Wells Fargo (as a Lender hereunder) and its
successors and assigns and (ii) the Lenders representing an aggregate of at
least 51% of the aggregate Commitments of the Lenders then in effect; provided
that the Commitment of, and the portion of any outstanding Advances, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders.

“Required Loan Documents” means, for each Loan Asset, the following documents or
instruments, all as specified on the related Loan Asset Checklist:

(a) (i) the original executed promissory note or, in the case of a lost note, a
copy of the executed underlying promissory note accompanied by an original
executed affidavit and indemnity endorsed by the Borrower in blank or to the
Collateral Agent (and an unbroken chain of endorsements from each prior holder
of such promissory note to the Borrower), or (ii) if such promissory note is not
issued in the name of the Borrower or is a Noteless Loan Asset, an executed copy
of each assignment and assumption agreement, transfer document or instrument
relating to such Loan Asset evidencing the assignment of such Loan Asset from
any prior third party owner thereof to the Borrower and from the Borrower in
blank;

(b) to the extent applicable for the related Loan Asset, copies of the executed
(i) guaranty, (ii) underlying credit or loan agreement (or similar agreement
pursuant to which the related Loan Asset has been issued or created),
(iii) acquisition agreement (or similar agreement) and (iv) security agreement,
mortgage or other agreement that secures the obligations represented by such
Loan Asset, in each case as set forth on the Loan Asset Checklist; and

(c) with respect to any Loan Asset originated by the Transferor and with respect
to which the Transferor acts as administrative agent (or in a comparable
capacity), either (i) copies of the UCC-1 financing statements, if any, and any
related continuation statements, each showing the Obligor as debtor and the
Collateral Agent as total assignee or showing the Obligor, as debtor and the
Transferor as secured party and each with evidence of filing thereon, or
(ii) copies of any such financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing, in
each case, as set forth in the Loan Asset Checklist.

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the financial statements and valuation reports of each Obligor
required pursuant to Section 6.08(e), the annual statements as to compliance
required pursuant to Section 6.09, and the annual independent public
accountant’s (or other third party’s) report required pursuant to Section 6.10.

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person (or, if applicable, a duly authorized officer of the
general partner or manager of such Person) with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other duly authorized officer of such Person to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

 

-35-



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

“Retained Interest” means, with respect to any Agented Loan that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Loan and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Loan that relate to such portions of the indebtedness that are owned by
another lender (including such portion held in a separate account managed by the
Servicer).

“Revenue Recognition Implementation” means the implementation by an Obligor of
IFRS 15/ASC 606.

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

“Sanction” or “Sanctions” means, individually and collectively, respectively,
any and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the U.S. Department of Commerce, or through any existing or future
executive order; (b) the United Nations Security Council; (c) the European
Union; (d) the United Kingdom; or (e) any other Governmental Authorities with
jurisdiction over the Borrower, the Transferor, the Servicer or any of their
respective Subsidiaries.

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) a Person organized or resident in
a country or territory that is the target of comprehensive sanctions (presently,
Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine); or (c) any
Person 50% or more owned or, where relevant under applicable Sanctions laws,
controlled by any of the foregoing.

 

-36-



--------------------------------------------------------------------------------

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

“Second Amendment Effective Date” means May 31, 2019.

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Lender Agent, each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent and the
Account Bank.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

“Servicer Pension Plan” has the meaning set forth in Section 4.03(n).

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections) or
the Unfunded Exposure Account, as required by this Agreement or any Transaction
Document which continues unremedied for a period of three Business Days (or if
due to administrative error, three Business Days after notice or knowledge
thereof);

(b) any failure on the part of the Servicer duly to (i) observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party (including, without limitation, any delegation of the Servicer’s duties
that is not permitted by Section 6.01) or (ii) comply in any material respect
with the Servicing Standard regarding the servicing of the Collateral Portfolio
and in each case the same continues unremedied for a period of 30 days (if such
failure can be remedied) after the earlier to occur of (x) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Servicer by the Administrative Agent or the Collateral Agent (at
the direction of the Administrative Agent) and (y) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

(c) the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party in an aggregate amount in excess of $2,500,000,
individually or in the aggregate, or the occurrence of any event or condition
that has resulted in the acceleration of such amount of recourse debt whether or
not waived;

 

-37-



--------------------------------------------------------------------------------

(d) a Bankruptcy Event shall occur with respect to the Servicer;

(e) Solar shall assign its rights or obligations as “Servicer” hereunder to any
Person other than Solar Senior Capital Ltd.;

(f) any failure by the Servicer to deliver (i) any required Servicing Report on
or before the date occurring two Business Days after the date such report is
required to be made or given, as the case may be or (ii) any other Required
Reports hereunder on or before the date occurring seven Business Days after the
date such report is required to be made or given, as the case may be, in each
case under the terms of this Agreement;

(g) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which inaccuracy has a
Material Adverse Effect on the Administrative Agent, the Collateral Agent or any
Secured Party and which continues to be unremedied for a period of 30 days after
the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Servicer by the Administrative Agent or the Collateral Agent (at the direction
of the Administrative Agent) and (ii) the date on which a Responsible Officer of
the Servicer acquires knowledge thereof;

(h) any financial or other information reasonably requested by the
Administrative Agent, a Lender Agent or Collateral Agent is not provided within
a reasonable amount of time following such written (which may be delivered via
email) request;

(i) the rendering against the Servicer of one or more final judgments, decrees
or orders for the payment of money in excess of $5,000,000, individually or in
the aggregate (excluding, in each case, any amounts covered by insurance;
provided that this parenthetical shall not be applicable to (a) more than two
such final judgments, decrees or orders in any 60 month period and shall not be
applicable to more than one such final judgment, decree or order in the event a
second judgment, decree or order occurs in a 12 month period following the first
final judgment and (b) any such final judgment, decree or order if the
Administrative Agent determines that such judgment, decree or order reasonably
could cause a Material Adverse Effect on the assets, liabilities, financial
condition, business or operations of the Servicer or the ability of the Servicer
to meets its obligations under the Transaction Documents to which it is party),
and the continuance of such judgment, decree or order unsatisfied and in effect
for any period of more than 60 consecutive days without a stay of execution;

(j) the occurrence of an Event of Default;

(k) any other event which has caused a Material Adverse Effect on the assets,
liabilities, financial condition, business or operations of the Servicer or the
ability of the Servicer to meet its obligations under the Transaction Documents
to which it is a party;

 

-38-



--------------------------------------------------------------------------------

(l) the amount of shareholders’ equity or net assets, as applicable, for the
Servicer and its Subsidiaries (as defined in the Solar Credit Agreement),
determined on a consolidated basis, without duplication, in accordance with
GAAP, at the last day of any fiscal quarter of the Servicer is less than the
greater of (i) 40% of the total assets of the Servicer and its Subsidiaries (as
defined in the Solar Credit Agreement) as at the last day of such fiscal quarter
(determined on a consolidated basis, without duplication, in accordance with
GAAP) and (ii) $550,000,000 plus 25% of the net proceeds of the sale of Equity
Interests (as defined in the Solar Credit Agreement) by the Servicer and its
Subsidiaries (as defined in the Solar Credit Agreement) after June 29, 2012; or

(m) the Management Agreement shall fail to be in full force and effect.

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding
Balance of all Loan Assets on the first day and on the last day of the related
Remittance Period and (iii) the actual number of days in such Remittance Period
divided by 360.

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and to the extent consistent with the foregoing,
(a)(i) if the Servicer is the Transferor or an Affiliate thereof, the higher of:
(A) the standards, policies and procedures that the Servicer reasonably believes
to be customarily followed by institutional managers of national standing
relating to assets of the nature and character of the Collateral Portfolio, and
(B) the same care, skill, prudence and diligence with which the Servicer
services and administers loans for its own account or for the account of others,
and (ii) if the Servicer is not the Transferor or an Affiliate thereof, the same
care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others; (b) with a
view to maximize the value of the Loan Assets; and (c) without regard to:
(i) the Servicer’s obligations to incur servicing and administrative expenses
with respect to a Loan Asset, (ii) the Servicer’s right to receive compensation
for its services hereunder or with respect to any particular transaction,
(iii) the ownership by the Servicer or any Affiliate thereof of any Loan Assets,
or (iv) the ownership, servicing or management for others by the Servicer of any
other loans or property by the Servicer.

 

-39-



--------------------------------------------------------------------------------

“Similar Law” means state statutes regulating investments of and/or fiduciary
obligations with respect to “governmental plans” within the meaning of
Section 3(32) of ERISA and state statutes that impose prohibitions similar to
those contained in Section 406 of ERISA or Section 4975 of the Code.

“Solar” means Solar Capital Ltd.

“Solar Credit Agreement” means that certain Senior Secured Credit Agreement,
dated as of June 29, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), by and among Solar
Capital Ltd., as borrower, the lenders from time to time party thereto and
Citibank, N.A.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity Date” means May 31, 2024.

“Structuring Fee” means the structuring fee set forth in the Lender Fee Letter,
as such fee letter may be amended, restated, supplemented and/or otherwise
modified from time to time.

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(c)(ii).

 

-40-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Net Leverage Ratio” means, with respect to any Loan Asset that is not a
First Lien Loan Asset for any Relevant Test Period, the meaning of “Total Net
Leverage Ratio” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Total Net Leverage Ratio” or such comparable
definition is not defined in such Loan Agreement, the ratio of (a) Indebtedness
minus Unrestricted Cash, as of the applicable test date, to (b) EBITDA, for the
applicable test period, as calculated by the Servicer in good faith using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Loan Agreement.

“Transaction Documents” means this Agreement, any Joinder Supplement, the
Purchase and Sale Agreement, the Control Agreement, the WFBNA Fee Letter, each
Lender Fee Letter and each document, instrument or agreement related to any of
the foregoing.

“Transferor” means Solar Capital Ltd., in its capacity as the Transferor
hereunder and as the seller under the Purchase and Sale Agreement, together with
its successors and assigns in such capacity.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.11(g).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

“Unfunded Exposure Account” has the meaning assigned to that term in
Section 6.04(h).

“Unfunded Exposure Amount” means, as of any date of determination, with respect
to an Eligible Loan Asset, an amount equal to the aggregate amount of all
unfunded commitments associated with such Eligible Loan Asset.

“Unfunded Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

-41-



--------------------------------------------------------------------------------

“Unfunded Exposure Equity Amount” means, on any date of determination, an amount
equal to:

(i) for all Eligible Loan Assets which have any unfunded commitments, the
aggregate sum of the products of (a) the Unfunded Exposure Amount for each such
Eligible Loan Asset multiplied by (b) the difference of (x) 100% minus (y) the
Applicable Percentage for each such Eligible Loan Asset;

plus

(ii) for all Eligible Loan Assets which have any unfunded commitments, the
aggregate sum of the products of (a)(x) 100% minus the Assigned Value for each
such Loan Asset multiplied by (y) the Unfunded Exposure Amount of each such Loan
Asset multiplied by (b) the Applicable Percentage for each such Eligible Loan
Asset.

“United States” or “U.S.” means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

“Unused Portion” has the meaning assigned to that term in Section 2.09.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Value Adjustment Event” means, with respect to any Eligible Loan Asset, the
occurrence of any one or more of the following events after the related Cut-Off
Date (any of which, for the avoidance of doubt, may occur more than once):

(i) occurrence of one or more of the following (as tested and reported on a
quarterly basis): (x) the Interest Coverage Ratio for any Relevant Test Period
with respect to such Loan Asset is both (1) less than 85% of the Interest
Coverage Ratio with respect to any such Loan Asset as of the applicable Cut-Off
Date and (2) less than 1.50x or (y) the Net Senior Leverage Ratio for any
Relevant Test Period of the related Obligor with respect to such Loan Asset is
both (1) more than 0.50x higher than such Net Senior Leverage Ratio as
calculated on the applicable Cut-Off Date and (2) is greater than 3.50x;
provided that in connection with any Revenue Recognition Implementation or any
Operating Lease Implementation, the Administrative Agent may retroactively
adjust the Interest Coverage Ratio or the Net Senior Leverage Ratio for any Loan
Asset as determined on the related Cut-Off Date;

 

-42-



--------------------------------------------------------------------------------

(ii) an Obligor payment default as to principal or interest under any Loan Asset
(after giving effect to any grace and/or cure period set forth in the Loan
Agreement, but not to exceed five Business Days);

(iii) a payment default has occurred in relation to any other Indebtedness of
the related Obligor that is pari passu with or senior to the related Loan Asset
(after giving effect to any grace and/or cure period set forth in the loan
agreement with respect to such other Indebtedness, but not to exceed five
Business Days) which such default would trigger a default under the related Loan
Agreement;

(iv) a Bankruptcy Event with respect to the related Obligor;

(v) the failure to deliver a “loan level” financial reporting package as
required hereunder with respect to such Loan Asset no later than (x) 60 days
after the end of the first, second or third quarter of any fiscal year or
(y) 120 days after the end of each fiscal year (in each case, unless waived or
otherwise agreed to by the Administrative Agent in its sole discretion);

(vi) the occurrence of a Material Modification (in accordance with clauses
(b)-(f) of the definition thereof) with respect to such Loan Asset; or

(vii) the occurrence of a Material Modification (in accordance with clause (a)
of the definition thereof) with respect to such Loan Asset.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset, (i) there existed a breach of any
representation or warranty relating to such Loan Asset and the failure of the
Borrower to cure such breach, or cause the same to be cured, within 30 days
after the earlier to occur of the Borrower’s receipt of notice thereof from the
Administrative Agent or the Borrower becoming aware thereof (without duplication
of the grace period set forth in Section 2.07(c)) or (ii) such Loan Asset fails
to satisfy one or more criteria of the definition of “Eligibility Criteria.”

“Warranty Loan Asset” means any Loan Asset with respect to which a Warranty
Event has occurred.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, and its
successors and assigns.

“WFBNA” has the meaning assigned to that term in the preamble hereto.

 

-43-



--------------------------------------------------------------------------------

“WFBNA Fee Letter” means the fee letter, dated as of the date hereof, among the
Collateral Agent, the Collateral Custodian, the Account Bank, and the Borrower,
as such letter may be amended, modified, supplemented, restated or replaced from
time to time.

“Withholding Agent” means the Borrower, the Administrative Agent, the Collateral
Agent, the Servicer, and each Lender Agent, as applicable.

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

YR x L

      D

 

where:    YR    =    the Yield Rate applicable on such day;      L    =    the
Advances Outstanding on such day; and      D    =   

360 or, to the extent the Yield Rate is the Base

Rate, 365 or 366 days, as applicable;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if Wells
Fargo, as Lender, shall have notified the Administrative Agent (and the
Administrative Agent shall in turn have notified the Borrower) that a Eurodollar
Disruption Event has occurred and is continuing, the Yield Rate shall be equal
to the Base Rate plus the Applicable Spread minus 1.00% until Wells Fargo shall
have notified the Administrative Agent that such Eurodollar Disruption Event has
ceased, at which time the Yield Rate shall again be equal to LIBOR for such date
plus the Applicable Spread.

Section 1.02 Other Terms. All accounting terms used but not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and used but not specifically defined
herein, are used herein as defined in such Article 9.

Section 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

-44-



--------------------------------------------------------------------------------

Section 1.04 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means New York, New York time;

(f) reference to the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;

(g) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(h) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(i) if any date for compliance with the terms or conditions of any Transaction
Document falls due on a day which is not a Business Day, then such due date
shall be deemed to be the immediately following Business Day;

(j) reference to the “occurrence” of an Unmatured Event of Default, Event of
Default or Servicer Termination Event means after any grace period applicable to
such Unmatured Event of Default, Event of Default or Servicer Termination Event
and shall not include any Unmatured Event of Default, Event of Default or
Servicer Termination Event that has been expressly waived in writing in
accordance with the terms of this Agreement;

(k) reference to the term “knowledge” or “actual knowledge” shall mean actual
knowledge after commercially reasonable inquiry; and

 

-45-



--------------------------------------------------------------------------------

(l) unless otherwise expressly stated in this Agreement, if at any time any
change in generally accepted accounting principles (including the adoption of
IFRS) would affect the computation of any covenant (including the computation of
any financial covenant) set forth in this Agreement or any other Transaction
Document, Borrower and Administrative Agent shall negotiate in good faith to
amend such covenant to preserve the original intent in light of such change;
provided, that, until so amended, (i) such covenant shall continue to be
computed in accordance with the application of generally accepted accounting
principles prior to such change and (ii) Borrower shall provide to
Administrative Agent a written reconciliation in form and substance reasonably
satisfactory to Administrative Agent, between calculations of such covenant made
before and after giving effect to such change in generally accepted accounting
principles.

ARTICLE II.

THE FACILITY

Section 2.01 Advances.

(a) Advances. On the terms and conditions hereinafter set forth, from time to
time from the Closing Date until the end of the Reinvestment Period, the Lenders
shall make Advances, secured by the Collateral Portfolio, (x) to the Borrower
for the purpose of purchasing Eligible Loan Assets or (y) to the Unfunded
Exposure Account in an amount up to the Aggregate Unfunded Exposure Amount.
Other than pursuant to Section 2.02(f), under no circumstances shall any Lender
be required to make any Advance if after giving effect to such Advance and the
addition to the Collateral Portfolio of the Eligible Loan Assets being acquired
by the Borrower using the proceeds of such Advance, (i) an Event of Default has
occurred and is continuing or would result therefrom or an Unmatured Event of
Default exists or would result therefrom or (ii) the aggregate Advances
Outstanding would exceed the Borrowing Base. Notwithstanding anything to the
contrary herein (other than pursuant to Section 2.02(f)), no Lender shall be
obligated to provide the Borrower (or to the Unfunded Exposure Account, if
applicable) with aggregate funds in connection with an Advance that would exceed
the lesser of (x) such Lender’s unused Commitment then in effect and (y) the
aggregate unused Commitments then in effect.

Section 2.02 Procedure for Advances.

(a) During the Reinvestment Period, the Lenders will make Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Sections 2.01 and 2.02 and subject to the provisions
of Article III hereof.

(b) Each Advance shall be made on a same-day basis on irrevocable written notice
from the Borrower to the Administrative Agent and each Lender Agent, with a copy
to the Collateral Agent and the Collateral Custodian, in the form of a Notice of
Borrowing; provided that such Notice of Borrowing shall be deemed to have been
received by the Administrative Agent and each Lender Agent on a Business Day if
delivered no later than 2:00 p.m. on the proposed date of such Advance and, if
not delivered by such time, shall be deemed to have been received on the
following Business Day. Each Notice of Borrowing shall include a duly completed
Borrowing Base Certificate (updated to the date such Advance is requested and
giving pro forma effect to the Advance requested and the use of the proceeds
thereof), and shall specify:

 

-46-



--------------------------------------------------------------------------------

(i) the aggregate amount of such Advance, which amount shall not cause the
Advances Outstanding to exceed the Borrowing Base; provided that, except with
respect to an Advance pursuant to Section 2.02(f) or, in the case of an Advance
to be applied to fund any Delayed Draw Loan Asset, the amount of such Advance
must be at least equal to $500,000;

(ii) the proposed date of such Advance;

(iii) a representation that all conditions precedent for an Advance described in
Article III hereof have been satisfied;

(iv) the amount of cash that will be funded by the Transferor into the Unfunded
Exposure Account in connection with any Delayed Draw Loan Asset funded by such
Advance, if applicable; and

(v) whether such Advance should be remitted to the Borrower or the Unfunded
Exposure Account.

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received by Administrative Agent or the applicable Lender Agent from the
Borrower, either (i) make available to the Borrower, in same day funds, an
amount equal to such Lender’s Pro Rata Share of such Advance, by payment into
the account which the Borrower has designated in writing or (ii) remit in same
day funds an amount equal to such Lender’s Pro Rata Share of such Advance into
the Unfunded Exposure Account, as applicable; provided that, with respect to an
Advance funded pursuant to Section 2.02(f), each Lender may remit the Advance
equal to such Lender’s Pro Rata Share of the Unfunded Exposure Amount Shortfall
in same day funds to the Unfunded Exposure Account.

(c) The Advances shall bear interest at the Yield Rate.

(d) Subject to Section 2.18 and the other terms, conditions, provisions and
limitations set forth herein (including, without limitation, the payment of the
Make-Whole Premium, as applicable), the Borrower may borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium on and after the Closing
Date and prior to the end of the Reinvestment Period.

(e) A determination by Wells Fargo, as Lender, of the existence of any
Eurodollar Disruption Event (any such determination to be communicated to the
Borrower by written notice from the Administrative Agent promptly after the
Administrative Agent learns of such event), or of the effect of any Eurodollar
Disruption Event on its making or maintaining Advances at LIBOR, shall be
conclusive absent manifest error.

(f) Notwithstanding anything to the contrary herein (including, without
limitation, the occurrence of an Event of Default or the existence of an
Unmatured Event of Default or a Borrowing Base Deficiency), if, upon the
occurrence of an Event of Default or on the last day of the Reinvestment Period,
the amount on deposit in the Unfunded Exposure Account is less than the
Aggregate Unfunded Exposure Amount, the Borrower shall request an Advance in the
amount of such shortfall (the “Unfunded Exposure Amount Shortfall”).

 

-47-



--------------------------------------------------------------------------------

Following receipt of a Notice of Borrowing (which shall specify the account
details of the Unfunded Exposure Account where the funds will be made
available), each Lender shall fund such Unfunded Exposure Amount Shortfall in
accordance with Section 2.02(b), notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 3.02); provided that such Advance
shall not exceed the Maximum Facility Amount.

(g) The obligation of each Conduit Lender and each Institutional Lender to remit
its Pro Rata Share of any Advance shall be several from that of each other
Lender and the failure of any Conduit Lender or Institutional Lender to so make
such amount available to the Borrower shall not relieve any other Lender of its
obligation hereunder.

Section 2.03 Determination of Yield. Each applicable Lender Agent shall
determine the Yield for its portion of the Advances (including unpaid Yield
related thereto, if any, due and payable on a prior Payment Date) to be paid by
the Borrower on each Payment Date for the related Remittance Period and shall
advise the Servicer thereof on the third Business Day prior to such Payment
Date. The Borrower shall pay all such Yield on such Payment Date.

Section 2.04 Remittance Procedures. On each Payment Date, the Servicer shall
instruct the Collateral Agent by delivery of the Servicing Report and, if the
Servicer fails to do so, the Administrative Agent may instruct the Collateral
Agent, to apply funds on deposit in the Controlled Accounts as described in this
Section 2.04; provided that, at any time after delivery of a Notice of Exclusive
Control, the Administrative Agent shall instruct the Collateral Agent to apply
funds on deposit in the Controlled Accounts as described in this Section 2.04.

(a) Interest Payments prior to an Event of Default. Prior to the occurrence and
continuance of an Event of Default or the Facility Maturity Date, on each
Payment Date the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Interest Collections held by the
Account Bank in the Collection Account to the following Persons in the following
amounts, calculated as of the most recent Determination Date, and priority:

(i) pari passu to (a) the payment of taxes and any applicable government fees;
provided that amounts payable pursuant to this subclause (a) (and Sections
2.04(b)(i)(a) and 2.04(c)(i)(a), if applicable) shall not, collectively, exceed
$50,000 for any 12 month period, (b) the Collateral Agent, in payment in full of
all accrued Collateral Agent Fees and Collateral Agent Expenses, (c) the
Collateral Custodian, in payment in full of all accrued Collateral Custodian
Fees and Collateral Custodian Expenses and (d) the Account Bank, in payment in
full of all accrued Account Bank Fees and Account Bank Expenses; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank Expenses pursuant to this clause (i) (and Sections
2.04(b)(i) and 2.04(c)(i), if applicable) shall not, collectively, exceed
$100,000 for any 12 month period;

(ii) to the Servicer, in payment in full of all accrued and unpaid Servicing
Fees;

 

-48-



--------------------------------------------------------------------------------

(iii) pro rata, in accordance with the amounts due under this clause, to each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee, that are accrued and unpaid as of the last day of the related
Remittance Period;

(iv) pro rata, to each Lender Agent (for the account of the applicable Lender)
and the Administrative Agent, as applicable, all accrued and unpaid fees,
expenses (including reasonable and documented attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to the Administrative
Agent, any Lender Agent or any Lender under the Transaction Documents;

(v) to pay the Advances Outstanding up to the amount required to eliminate any
outstanding Borrowing Base Deficiency;

(vi) to pay the Advances Outstanding, together with any applicable Make-Whole
Premium, in connection with any complete refinancing or termination of this
Agreement;

(vii) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian, in payment in full of all accrued Collateral Custodian Expenses to
the extent not previously paid, and (c) the Account Bank, in payment in full of
all accrued Account Bank Expenses to the extent not previously paid;

(viii) to pay any other amounts due and payable (other than with respect to the
repayment of Advances Outstanding) under this Agreement and the other
Transaction Documents;

(ix) to the Servicer in respect of all reasonable expenses (except allocated
overhead) incurred in connection with the performance of its duties hereunder or
paid on behalf of the Borrower; and

(x) (a) during an Unmatured Event of Default, to remain in the Collection
Account or (b) otherwise, to the Borrower, any remaining amounts.

(b) Principal Payments prior to an Event of Default. Prior to an Event of
Default occurring and continuing or prior to the Facility Maturity Date, on each
Payment Date the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Principal Collections held by the
Account Bank in the Collection Account to the following Persons in the following
amounts, calculated as of the most recent Determination Date, and priority:

(i) to pay amounts due under Section 2.04(a)(i) through (a)(iv), to the extent
not paid thereunder;

(ii) (x) prior to the end of the Reinvestment Period (at the discretion of the
Servicer), to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the aggregate
Unfunded Exposure Equity Amount; or (y) after the end of the Reinvestment
Period, to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount;

 

-49-



--------------------------------------------------------------------------------

(iii) (x) prior to the end of the Reinvestment Period, to pay the Advances
Outstanding up to the amount required to eliminate any outstanding Borrowing
Base Deficiency; or (y) after the end of the Reinvestment Period, to pay the
Advances Outstanding, and any applicable Make-Whole Premium incurred in
connection with any complete refinancing or termination of this Agreement, in
each case, until paid in full;

(iv) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank, in payment in full of all
accrued Account Bank Expenses to the extent not previously paid;

(v) to pay any other amounts due and payable under this Agreement and the other
Transaction Documents;

(vi) to the Servicer in respect of all reasonable expenses incurred in
connection with the performance of its duties hereunder; and

(vii) (a) during an Unmatured Event of Default, to remain in the Collection
Account or (b) otherwise, to the Borrower (x) prior to the end of the
Reinvestment Period, any remaining amounts (provided that the Borrower will not
be permitted to receive an amount greater than 7.0% of the Maximum Facility
Amount per annum pursuant to this clause (vii)(b)(x)) and (y) after the end of
the Reinvestment Period, any remaining amounts.

(c) Transfers Upon the occurrence of an Event of Default. If an Event of Default
has occurred and is continuing or, in any case, after the declaration, or
automatic occurrence, of the Facility Maturity Date, on each Payment Date
thereafter the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer collected funds held by the Account
Bank in the Collection Account to the following Persons in the following
amounts, calculated as of the prior Business Day, and priority:

(i) pari passu to (a) the payment of taxes and any applicable government fees;
provided that amounts payable pursuant to this subclause (a) (and Sections
2.04(a)(i)(a) and 2.04(b)(i)(a), if applicable) shall not, collectively, exceed
$50,000 for any 12 month period, (b) the Collateral Agent, in payment in full of
all accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the
Collateral Custodian, in payment in full of all accrued Collateral Custodian
Fees and Collateral Custodian Expenses and (c) the Account Bank, in payment in
full of all accrued Account Bank Fees and Account Bank Expenses; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank Expenses pursuant to this clause (i) (and Sections
2.04(a)(i) and (b)(i), if applicable) shall not, collectively, exceed $100,000
for any 12 month period;

 

-50-



--------------------------------------------------------------------------------

(ii) to the Servicer, in payment in full of all accrued and unpaid Servicing
Fees;

(iii) pro rata, in accordance with the amounts due under this clause, to each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

(iv) pro rata, to each Lender Agent (for the account of the applicable Lender)
and the Administrative Agent, as applicable, all accrued and unpaid fees,
expenses (including reasonable and documented attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to the Administrative
Agent, any Lender Agent or any Lender under the Transaction Documents;

(v) to the Unfunded Exposure Account in an amount necessary to cause the amount
on deposit in the Unfunded Exposure Account to equal the Aggregate Unfunded
Exposure Amount;

(vi) to pay the Advances Outstanding, and any applicable Make-Whole Premium
incurred in connection with any complete refinancing or termination of this
Agreement, in each case, until paid in full;

(vii) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian, in payment in full of all accrued Collateral Custodian Expenses to
the extent not previously paid, and (c) the Account Bank, in payment in full of
all accrued Account Bank Expenses to the extent not previously paid;

(viii) to pay any other amounts due and payable under this Agreement and the
other Transaction Documents;

(ix) to the Servicer in respect of all reasonable expenses (except allocated
overhead) incurred in connection with the performance of its duties hereunder;
and

(x) to the Borrower, any remaining amounts.

(d) Unfunded Exposure Account. Funds on deposit in the Unfunded Exposure Account
may be withdrawn to fund draw requests of the relevant Obligors under any
Delayed Draw Loan Asset; provided that, until the earlier to occur of the end of
the Reinvestment Period or the Facility Maturity Date, the amount withdrawn to
fund such draw request shall not create any Borrowing Base Deficiency. Any such
draw request made by an Obligor, along with wiring instructions for the
applicable Obligor, shall be forwarded by the Borrower or the Servicer to the
Collateral Agent (with a copy to the Administrative Agent and each Lender Agent)
in the form of

 

-51-



--------------------------------------------------------------------------------

a Disbursement Request, and the Collateral Agent shall instruct the Account Bank
to fund such draw request in accordance with the Disbursement Request. As of any
date of determination, the Servicer (or, after delivery of a Notice of Exclusive
Control, the Administrative Agent) may cause any amounts on deposit in the
Unfunded Exposure Account that exceed (i) the aggregate Unfunded Exposure Equity
Amount prior to the earlier to occur of the end of the Reinvestment Period or
the Facility Maturity Date and (ii) the aggregate of all Unfunded Exposure
Amounts following the earlier to occur of the end of the Reinvestment Period or
the Facility Maturity Date to be deposited into the Principal Collection Account
as Principal Collections.

(e) Insufficiency of Funds. For the sake of clarity, the parties hereby agree
that if the funds on deposit in the Collection Account are insufficient to pay
any amounts due and payable on a Payment Date or otherwise, the Borrower shall
nevertheless remain responsible for, and shall pay when due, all amounts payable
under this Agreement and the other Transaction Documents in accordance with the
terms of this Agreement and the other Transaction Documents. Notwithstanding the
foregoing, the Servicer, in its capacity as the sole owner of the Borrower, may
at any time contribute amounts to the Borrower for deposit into the Collection
Account or the Unfunded Exposure Account for application in accordance with the
terms of this Agreement.

Section 2.05 Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Servicer, the Borrower or the Administrative Agent pursuant to Section 2.04
shall be in writing (including instructions and directions transmitted to the
Collateral Agent or the Account Bank by telecopy or e-mail), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of
Section 2.04. The Servicer and the Borrower shall promptly transmit to the
Administrative Agent by telecopy or e-mail a copy of all instructions and
directions given to the Collateral Agent or the Account Bank by such party
pursuant to Section 2.04. The Administrative Agent shall promptly transmit to
the Servicer and the Borrower by telecopy or e-mail a copy of all instructions
and directions given to the Collateral Agent or the Account Bank by the
Administrative Agent, pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Collateral Agent in writing
and in reasonable detail to identify the specific disagreement. If such
disagreement cannot be resolved within two Business Days, the determination of
the Administrative Agent as to such amounts shall be conclusive and binding on
the parties hereto absent manifest error. In the event the Collateral Agent or
the Account Bank receives instructions from the Servicer or the Borrower which
conflict with any instructions received by the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent; provided that the Collateral
Agent or Account Bank, as applicable, shall promptly provide notification to the
Servicer or the Borrower of such conflicting instructions; provided, further,
that any such failure on the part of the Collateral Agent to deliver such notice
shall not render such action by the Collateral Agent invalid.

 

-52-



--------------------------------------------------------------------------------

Section 2.06 Borrowing Base Deficiency Payments.

(a) In addition to any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if, on any day prior to
the Collection Date, any Borrowing Base Deficiency exists, then the Borrower
shall, within three (3) Business Days from the date of such Borrowing Base
Deficiency, cure such Borrowing Base Deficiency in its entirety; provided that,
notwithstanding the foregoing, if the Borrower shall provide to the
Administrative Agent within three (3) Business Days of the occurrence of such
Borrowing Base Deficiency a plan, acceptable to the Administrative Agent in its
sole discretion, enabling such Borrowing Base Deficiency to be eliminated in its
entirety within a time period established in such plan (which period shall in no
case extend beyond the immediately succeeding Payment Date), such Borrowing Base
Deficiency shall not constitute an Event of Default; provided, further, that
during the period of time that such event remains unremedied, (i) no additional
Advances will be made under this Agreement, (ii) any payments required to be
made by the Borrower on a Payment Date shall be made under Section 2.04(c) and
(iii) the Applicable Spread shall be equal to 4.50% per annum for all Advances.

A Borrowing Base Deficiency may be remedied by effecting one or more (or any
combination thereof) of the following actions in order to eliminate such
Borrowing Base Deficiency as of such date of determination: (i) deposit cash in
Dollars into the Principal Collection Account, (ii) repay Advances Outstanding
(together with any Breakage Fees and all accrued and unpaid costs and expenses
of the Administrative Agent, the Lender Agents and the Lenders, in each case in
respect of the amount so prepaid), and/or (iii) subject to the approval of the
Administrative Agent, in its sole discretion, Pledge additional Eligible Loan
Assets. The Administrative Agent shall use all commercially reasonable efforts
to respond to any approval request in a timely manner.

(b) No later than 2:00 p.m. on the Business Day prior to the proposed repayment
of Advances or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a), the Borrower (or the Servicer on its behalf) shall deliver
(i) to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian), notice of such repayment or Pledge and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Pledge is
being made and giving pro forma effect to such repayment or Pledge, and (ii) to
the Administrative Agent, if applicable, a description of any Eligible Loan
Asset and each Obligor of such Eligible Loan Asset to be Pledged and added to
the updated Loan Tape. Any notice pertaining to any repayment or any Pledge
pursuant to this Section 2.06 shall be irrevocable.

Section 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions.

(a) Substitutions. The Borrower may, with the consent of the Administrative
Agent in its sole discretion, replace any Loan Asset with an Eligible Loan Asset
so long as (i)(A) no event has occurred and is continuing, or would result from
such substitution, which constitutes an Event of Default, (B) no event has
occurred and is continuing, or would result from such substitution, which
constitutes an Unmatured Event of Default and (C) both before and after giving
effect to such substitution, no Borrowing Base Deficiency shall exist (provided
that the Borrower may effect a substitution as necessary to facilitate a cure of
a Borrowing Base Deficiency (and any Unmatured Event of Default arising
therefrom) with the contribution of an Eligible Loan Asset) and
(ii) simultaneously therewith, the Borrower Pledges (in accordance with all of
the terms and provisions contained herein) a Substitute Eligible Loan Asset.

 

-53-



--------------------------------------------------------------------------------

(b) Discretionary Sales. The Borrower shall be permitted to sell Loan Assets to
Persons from time to time; provided that (i) the proceeds of such sale shall be
deposited into the Collection Account to be disbursed in accordance with
Section 2.04 hereof, (ii)(A) no event has occurred and is continuing, or would
result from such sale, which constitutes an Event of Default, (B) no event has
occurred and is continuing, or would result from such sale, which constitutes an
Unmatured Event of Default and (C) both before and after giving effect to such
sale, no Borrowing Base Deficiency shall exist (provided that the Borrower may
sell Loan Assets pursuant to this clause (b) as necessary to facilitate a cure
of a Borrowing Base Deficiency (and any Unmatured Event of Default arising
therefrom) with the contribution of an Eligible Loan Asset); and (iii) the prior
written consent of the Administrative Agent shall be required if such Loan Asset
is sold for an amount which is less than the Adjusted Borrowing Value.

(c) Repurchase or Substitution of Warranty Loan Assets. If on any day a Loan
Asset is (or becomes) a Warranty Loan Asset, no later than 30 days following the
earlier of knowledge by the Borrower or the Servicer of such Loan Asset becoming
a Warranty Loan Asset or receipt by the Borrower from the Administrative Agent
or the Servicer of written notice thereof, the Borrower shall either:

(i) make a deposit to the Collection Account (for allocation pursuant to
Section 2.04) in immediately available funds in an amount equal to (x) the
Assigned Value as of the Cut-Off Date with respect to such Loan Asset multiplied
by the Outstanding Balance of such Loan Asset and (y) any expenses or fees with
respect to such Loan Asset and costs and damages incurred by the Administrative
Agent or by any Lender in connection with any violation by such Loan Asset of
any predatory or abusive lending law which is an Applicable Law (a notification
regarding the amount of such expenses or fees to be provided by the
Administrative Agent to the Borrower); provided that the Administrative Agent
shall have the right to determine whether the amount so deposited is sufficient
to satisfy the foregoing requirements; or

(ii) with the prior written consent of the Administrative Agent, in its sole
discretion, substitute for such Warranty Loan Asset a Substitute Eligible Loan
Asset.

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset (the date of such confirmation
or delivery, the “Release Date”), such Warranty Loan Asset and related Portfolio
Assets shall be removed from the Collateral Portfolio and, as applicable, the
Substitute Eligible Loan Asset and related Portfolio Assets shall be included in
the Collateral Portfolio. On the Release Date of each Warranty Loan Asset, the
Collateral Agent, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to release to the Borrower, without
recourse, representation or warranty, all the right, title and interest and any
Lien of the Collateral Agent, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

 

-54-



--------------------------------------------------------------------------------

(d) Conditions to Sales, Substitutions and Repurchases. Any sales, substitutions
or repurchases effected pursuant to Sections 2.07, (b), or (c) shall be subject
to the satisfaction of the following conditions (as certified in writing to the
Administrative Agent and Collateral Agent by the Borrower):

(i) the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent in connection with such sale, substitution or repurchase;

(ii) the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, or repurchased;

(iii) no selection procedures adverse to the interests of the Administrative
Agent, the Lender Agents or the Lenders were utilized by the Borrower in the
selection of the Loan Assets to be sold, repurchased or substituted;

(iv) the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase;

(v) the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any sale, substitution
or repurchase;

(vi) the representations and warranties contained in Sections 4.01, 4.02
and 4.03 hereof shall continue to be true and correct in all respects, except to
the extent relating to an earlier date; and

(vii) the Borrower shall agree to pay the reasonable and documented legal fees
and expenses of the Administrative Agent, the Collateral Agent and the
Collateral Custodian in connection with any such sale, substitution or
repurchase (including, but not limited to, expenses incurred in connection with
the release of the Lien of the Collateral Agent on behalf of the Secured Parties
and any other party having an interest in the Loan Asset in connection with such
sale, substitution or repurchase), which agreement to pay is set forth in
Section 11.07 hereof.

(e) Affiliate Transactions. Notwithstanding anything to the contrary set forth
herein or in any other Transaction Document, the Transferor (or an Affiliate
thereof) shall not reacquire from the Borrower and the Borrower shall not
transfer to the Transferor or to Affiliates of the Transferor, and none of the
Transferor nor any Affiliates thereof will have a right or ability to purchase,
the Loan Assets unless (i) such transfer shall be on an arms’ length basis and
for fair market value (except in the case of repurchases of Loan Assets by the
Transferor pursuant to Section 6.1 of the Purchase and Sale Agreement or
substitutions of Loan Assets pursuant to Section 6.2 of the Purchase and Sale
Agreement) and (ii) to the extent any Loan Asset with an Assigned Value of less
than or equal to 90% is sold, the prior written consent of the

 

-55-



--------------------------------------------------------------------------------

Administrative Agent has been obtained. For the avoidance of doubt, nothing in
this clause (e) shall prohibit the Borrower from transferring or distributing
its Loan Assets to the holders of its equity or Affiliates, as applicable, in
accordance with Section 2.07(a), (e) or (g) herein and subject to the
limitations, if applicable of Section 2.07(f); provided that no selection
procedures adverse to the interests of the Administrative Agent, the Lender
Agents or the Lenders were utilized by the Borrower in the selection of the Loan
Assets to be transferred or distributed.

(f) Limitations on Sales and Substitutions. The Outstanding Balance of the Loan
Asset(s) (other than Warranty Loan Assets) which are the subject of a proposed
sale or substitution or Lien Release Dividend, together with the Outstanding
Balance of all Loan Assets (other than Warranty Loan Assets) sold pursuant to
Section 2.07(b) or substituted pursuant to Section 2.07(a) during the 12-month
period immediately preceding the proposed date of sale or substitution (or such
lesser number of months as shall have elapsed as of such date) does not exceed
25% of the Maximum Facility Amount; provided that the Outstanding Balance of the
Loan Assets sold pursuant to that certain Purchase Agreement, dated as of
September 14, 2018, by and among Senior Secured Unitranche Loan Program LLC,
Solar Capital Ltd., as buyer, Voya Retirement Insurance and Annuity Company and
ReliaStar Life Insurance Company, as sellers, and Voya Investment Management,
LLC, with the consent of the Administrative Agent shall not be subject to, or be
included in the calculation of, the foregoing threshold.

(g) Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default has occurred and is
continuing and no Unmatured Event of Default exists, on a Lien Release Dividend
Date, the Borrower may dividend to the Transferor Loan Assets, or portions
thereof (each, a “Lien Release Dividend”), subject to the following terms and
conditions, as certified by the Borrower and the Transferor to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian):

(i) The Borrower and the Transferor shall have given the Administrative Agent,
with a copy to the Collateral Agent and the Collateral Custodian, at least five
Business Days prior written notice to the Administrative Agent regarding the
effectuation of a Lien Release Dividend, in the form of Exhibit O hereto (a
“Notice of Lien Release Dividend”);

(ii) On any Lien Release Dividend Date, no more than four Lien Release Dividends
shall have been made during the 12-month period immediately preceding the
proposed Lien Release Dividend Date;

(iii) After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or Unmatured
Event of Default shall exist, (B) the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
respects, except to the extent relating to an earlier date, (C) the eligibility
of any Loan Asset remaining as part of the Collateral Portfolio after the Lien
Release Dividend will be redetermined as of the Lien Release Dividend Date,
(D) no claim shall have been asserted or proceeding commenced challenging the
enforceability or validity of any of the Required Loan Documents and (E) there
shall have been no material adverse change as to the Servicer or the Borrower;

 

-56-



--------------------------------------------------------------------------------

(iv) Such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Borrower or (B) leave the Borrower, immediately after giving effect to the
Lien Release Dividend, (x) insolvent, (y) with insufficient funds to pay its
obligations as and when they become due or (z) with inadequate capital for its
present and anticipated business and transactions;

(v) On or prior to the Lien Release Dividend Date, the Borrower shall have
delivered to the Administrative Agent, with a copy to the Collateral Agent and
the Collateral Custodian, a list specifying all Loan Assets or portions thereof
to be transferred pursuant to such Lien Release Dividend;

(vi) A portion of a Loan Asset may be transferred pursuant to a Lien Release
Dividend; provided that (A) such transfer does not have an adverse effect on the
portion of such Loan Asset remaining as a part of the Collateral Portfolio, any
other aspect of the Collateral Portfolio, the Lenders, the Lender Agents, the
Administrative Agent or any other Secured Party and (B) a new promissory note
(other than with respect to a Noteless Loan Asset) for the portion of the Loan
Asset remaining as a part of the Collateral Portfolio has been executed, and the
original thereof has been endorsed to the Collateral Agent and delivered to the
Collateral Custodian;

(vii) Each Loan Asset, or portion thereof, as applicable, shall be transferred
at a value equal to, or greater than, the Adjusted Borrowing Value thereof;

(viii) The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent;

(ix) The Borrower shall have paid in full an aggregate amount equal to the sum
of all amounts due and owing to the Administrative Agent, the Lenders, the
Collateral Agent or the Collateral Custodian, as applicable, under this
Agreement and the other Transaction Documents, if any, to the extent accrued to
such date (including, without limitation, Breakage Fees) with respect to the
Loan Assets to be transferred pursuant to such Lien Release Dividend and
incurred in connection with the transfer of such Loan Assets pursuant to such
Lien Release Dividend; and

(x) The Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable and documented legal fees and expenses of the Administrative Agent,
the Collateral Agent and the Collateral Custodian in connection with any Lien
Release Dividend (including, but not limited to, reasonable and documented
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan Asset in connection with such Lien Release Dividend).

 

-57-



--------------------------------------------------------------------------------

Section 2.08 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 5:00 p.m. on the day when due in lawful money of the United States in
immediately available funds to the Collection Account or such other account as
is designated by the Administrative Agent. The Borrower or the Servicer, as
applicable, shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due (taking into account any
grace period provided for herein) to any of the Secured Parties hereunder at
2.0% per annum above the Base Rate (other than with respect to any Advances
outstanding, which shall accrue at the Yield Rate), payable on demand, from the
date of such nonpayment until such amount is paid in full (as well after as
before judgment); provided that such interest rate shall not at any time exceed
the maximum rate permitted by Applicable Law. Any Obligation hereunder shall not
be reduced by any distribution of any portion of Available Collections if at any
time such distribution is rescinded or required to be returned by any Lender to
the Borrower or any other Person for any reason. All computations of interest
and all computations of Yield and other fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed, other than calculations with respect to the
Base Rate, which shall be based on a year consisting of 365 or 366 days, as
applicable.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Yield or any fee payable hereunder, as the case may be.

(c) If any Advance requested by the Borrower and approved by the Lender Agents
and the Administrative Agent pursuant to Section 2.02 is not for any reason
whatsoever, except as a result of the gross negligence or willful misconduct of,
or failure to fund such Advance on the part of, the Lenders, the Administrative
Agent or an Affiliate thereof, made or effectuated, as the case may be, on the
date specified therefor, the Borrower shall indemnify such Lender against any
loss, cost or expense incurred by such Lender related thereto (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct or failure to fund such Advance on the part of the Lenders, the
Administrative Agent or an Affiliate thereof), including, without limitation,
any loss (including cost of funds and reasonable out-of-pocket expenses but
excluding lost profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund
Advances or maintain the Advances. Any such Lender shall provide to the Borrower
documentation setting forth the amounts of any loss, cost or expense referred to
in the previous sentence, such documentation to be conclusive absent manifest
error.

Section 2.09 Non-Usage Fee.

The Borrower shall pay, in accordance with Section 2.04, pro rata to each Lender
(either directly or through the applicable Lender Agent), a non-usage fee (the
“Non-Usage Fee”) payable in arrears for each Remittance Period, equal to the sum
of the products for each day during such Remittance Period of (i) one divided by
360, (ii) the applicable Non-Usage Fee Rate (as defined below), and (iii) the
aggregate Commitments minus the Advances Outstanding on such day (such amount,
the “Unused Portion”). The Non-Usage Fee Rate (the “Non-Usage Fee Rate”) shall
be equal to:

(a) for the period from (and including) the Second Amendment Effective Date
through (and excluding) the six month anniversary thereof, 0.50%;

 

-58-



--------------------------------------------------------------------------------

(b) for the period from (and including) the six month anniversary of the Second
Amendment Effective Date and thereafter, (i) 0.50% on any Unused Portion up to
or equal to 30.0% of the Maximum Facility Amount and (ii) 1.75% on any Unused
Portion in excess of 30.0% of the Maximum Facility Amount.

Section 2.10 Increased Costs; Capital Adequacy.

(a) If, due to either (i) the introduction of or any change following the date
hereof (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application following the date hereof of any Applicable Law (including, without
limitation, any law or regulation resulting in any interest payments paid to any
Lender under this Agreement being subject to any Tax), in each case whether
foreign or domestic or (ii) the compliance with any guideline or request
following the date hereof from any central bank or other Governmental Authority
(whether or not having the force of law): (x) there shall be any increase in the
cost to the Administrative Agent, any Lender, any Lender Agent, any Liquidity
Bank or any Affiliate, participant (provided that a participant shall not be
entitled to receive any greater payment under this Section 2.10 than the Lender
would have been entitled to receive with respect to the participation sold to
such participant except to the extent provided in Section 11.04(d)), successor
or assign thereof (each of which shall be an “Affected Party”) of agreeing to
make or making, funding or maintaining any Advance (or any reduction of the
amount of any payment (whether of principal, interest, fee, compensation or
otherwise) to any Affected Party hereunder), as the case may be; (y) there shall
be any reduction in the amount of any sum received or receivable by an Affected
Party under this Agreement, under any other Transaction Document or any
Liquidity Agreement; or (z) any Affected Party shall be subject to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, then
the Borrower shall, from time to time, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within 10 days after such demand; provided
that the amounts payable under this Section 2.10 shall be without duplication of
amounts payable under Section 2.11. If either (i) the introduction of or any
change following the date hereof in or in the interpretation, administration or
application following the date hereof of any law, guideline, rule or regulation,
directive or request or (ii) the compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request following the date hereof,
from any central bank, any Governmental Authority or agency, including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, but, in each case, excluding Taxes, has or would
have the effect of reducing the rate of return on the capital of any Affected

 

-59-



--------------------------------------------------------------------------------

Party, as a consequence of its obligations hereunder or any related document or
arising in connection herewith or therewith to a level below that which any such
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to capital adequacy), by an amount deemed by such Affected Party to be
material, then, from time to time, after demand by such Affected Party (which
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for such demand), the Borrower shall pay the Administrative Agent on
behalf of such Affected Party such additional amounts as will compensate such
Affected Party for such reduction. For the avoidance of doubt, any increase in
cost and/or reduction in Yield with respect to any Affected Party caused by
regulatory capital allocation adjustments due to FAS 166, 167 and subsequent
statements and interpretations shall constitute a circumstance on which such
Affected Party may base a claim for reimbursement under this Section 2.10;
provided that, for the avoidance of doubt, the amounts payable under this clause
(a) shall be without duplication of amounts payable under Article XI and shall
not include Indemnified Taxes.

(b) If either (i) the introduction of or any change following the date hereof in
or in the interpretation, administration or application following the date
hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, but, in each case, excluding Taxes, has or would have the effect of
reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction. For the avoidance of doubt, any increase in cost and/or
reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to FAS 166, 167 and subsequent statements and
interpretations shall constitute a circumstance on which such Affected Party may
base a claim for reimbursement under this Section 2.10.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.10, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

(d) In determining any amount provided for in this Section 2.10, the Affected
Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

-60-



--------------------------------------------------------------------------------

(e) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation.

(f) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules and regulations
promulgated thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been introduced after the Closing Date, thereby constituting a change for
which a claim for increased costs or additional amounts may be made hereunder
with respect to the Affected Parties, regardless of the date enacted, adopted or
issued.

(g) If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.10, then the Borrower shall
have the option, at its sole expense and effort, upon notice to the applicable
Affected Party and the Administrative Agent, to require such Affected Party to
assign and delegate in accordance with Section 11.04, all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations; provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and (ii) such Affected Party shall
have received payment of an amount equal to all Obligations due and payable to
such Affected Party. An Affected Party shall not be required to make any such
assignment and delegation if, prior thereto, it has waived any amounts owed to
it under this Section 2.10.

Section 2.11 Taxes.

(a) For purposes of this Section 2.11, the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of the Borrower
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.11) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

-61-



--------------------------------------------------------------------------------

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.11) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 2.14 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Transaction Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Transaction Document
or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.11, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) For purposes of this Section 2.11(g), the term “Lender” includes any
Lender Agent. Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding

 

-62-



--------------------------------------------------------------------------------

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit P-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable); or

 

-63-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
P-2 or Exhibit P-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit P-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.11 (including by the payment of additional amounts
pursuant to this Section 2.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity

 

-64-



--------------------------------------------------------------------------------

payments made under this Section 2.11 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.11, then the Borrower shall
have the option, at its sole expense and effort, upon notice to the applicable
Affected Party and the Administrative Agent, require such indemnified party to
assign and delegate in accordance with Section 11.04, all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations; provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent; (ii) such indemnified party shall
have received payment of an amount equal to all Obligations due and payable to
such indemnified party. An indemnified party shall not be required to make any
such assignment and delegation if, prior thereto, it has waived any amounts owed
to it under this Section 2.11; and (iii) such assignment and delegation would
not subject such Indemnified Party to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Indemnified Party.

Each party’s obligations under this Section 2.11 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

Section 2.12 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts or Retained Interest (the “Assigned Documents”).
In furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, its right to indemnification under Article IX of the Purchase and Sale
Agreement. The Borrower confirms that until the Collection Date the Collateral
Agent (at the direction of the Administrative Agent) on behalf of the Secured
Parties shall have the sole right

 

-65-



--------------------------------------------------------------------------------

to enforce the Borrower’s rights and remedies under the Purchase and Sale
Agreement and any UCC financing statements filed under or in connection
therewith for the benefit of the Secured Parties. The parties hereto agree that
such collateral assignment to the Collateral Agent, for the benefit of the
Secured Parties, shall terminate upon the Collection Date.

Section 2.13 Grant of a Security Interest. To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by it pursuant to this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, the Borrower hereby
(a) collaterally assigns and pledges to the Collateral Agent, on behalf of the
Secured Parties, and (b) grants a security interest to the Collateral Agent, on
behalf of the Secured Parties, in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all of the
Collateral Portfolio, whether now existing or hereafter arising or acquired by
the Borrower, and wherever the same may be located. For the avoidance of doubt,
the Collateral Portfolio shall not include any Excluded Amounts, and the
Borrower does not hereby assign, pledge or grant a security interest in any such
Excluded Amounts. Anything herein to the contrary notwithstanding, (a) the
Borrower shall remain liable under the Collateral Portfolio to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent, for the benefit of the Secured Parties, of any of its rights
in the Collateral Portfolio shall not release the Borrower from any of its
duties or obligations under the Collateral Portfolio, and (c) none of the
Administrative Agent, the Collateral Agent, any Lender (nor its successors and
assigns), any Lender Agent, any Liquidity Bank nor any Secured Party shall have
any obligations or liability under the Collateral Portfolio by reason of this
Agreement, nor shall the Administrative Agent, the Collateral Agent, any Lender
(nor its successors and assigns), any Lender Agent, any Liquidity Bank nor any
Secured Party be obligated to perform any of the obligations or duties of the
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

Section 2.14 Evidence of Debt. The Administrative Agent shall maintain, solely
for this purpose as the agent of the Borrower, at its address referred to in
Section 11.02 a copy of each assignment and acceptance agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
and interests of the Lenders (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, each Lender and each Lender Agent shall
treat each person whose name is recorded in the Register as a Lender under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender Agent at any reasonable time and
from time to time upon reasonable prior notice.

Section 2.15 Survival of Representations and Warranties. It is understood and
agreed that the representations and warranties set forth in Sections 4.01, 4.02
and 4.03 are made and are true and correct on the date of this Agreement and on
each Cut-Off Date unless such representations and warranties are made as of a
specific date.

 

-66-



--------------------------------------------------------------------------------

Section 2.16 Release of Loan Assets.

(a) The Borrower may obtain the release of (i) any Loan Asset (and the related
Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07 or liquidated in accordance with Sections 6.05 and 12.08(a) and any
Portfolio Assets pertaining to such Loan Asset and (ii) any Collateral Portfolio
that expires by its terms and all amounts in respect thereof have been paid in
full by the related Obligor and deposited in the Collection Account. The
Collateral Agent, for the benefit of the Secured Parties, shall at the sole
expense of the Servicer and at the direction of the Administrative Agent,
execute such documents and instruments of release as may be prepared by the
Servicer on behalf of the Borrower, give notice of such release to the
Collateral Custodian (in the form of Exhibit J) (unless the Collateral Custodian
and Collateral Agent are the same Person) and take other such actions as shall
reasonably be requested by the Borrower to effect such release of the Lien
created pursuant to this Agreement. Upon receiving such notification by the
Collateral Agent as described in the immediately preceding sentence, if
applicable, the Collateral Custodian shall deliver the Required Loan Documents
to the Borrower.

(b) Promptly after the Collection Date has occurred, each Lender and the
Administrative Agent, in accordance with their respective interests, shall
release to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Portfolio Assets, free and
clear of any Lien resulting solely from an act by the Collateral Agent, any
Lender or the Administrative Agent but without any other representation or
warranty, express or implied, by or recourse against any Lender or the
Administrative Agent.

Section 2.17 Treatment of Amounts Received by the Borrower. Amounts received by
the Borrower pursuant to Section 2.07 on account of Loan Assets shall be treated
as payments of Principal Collections or Interest Collections, as applicable, on
Loan Assets hereunder.

Section 2.18 Prepayment; Termination.

(a) Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances Outstanding may only be prepaid in whole or in part at the option of
the Borrower at any time by delivering a Notice of Reduction (which notice shall
include a Borrowing Base Certificate) to the Administrative Agent, the
Collateral Agent and the Lender Agents at least one Business Day prior to such
reduction. Upon any prepayment, the Borrower shall also pay in full any Breakage
Fees (solely to the extent such prepayment occurs on any day other than a
Payment Date) and other accrued and unpaid costs and expenses of Administrative
Agent, Lender Agents and Lenders related to such prepayment; provided that no
reduction in Advances Outstanding shall be given effect unless (i) sufficient
funds have been remitted to pay all such amounts in full, as determined by the
Administrative Agent, in its sole discretion and (ii) no event would result from
such prepayment which would constitute an Event of Default or an Unmatured Event
of Default. The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.18(a) to the payment of any Breakage Fees
and to the pro rata reduction of the Advances Outstanding. Any notice relating
to any repayment pursuant to this Section 2.18(a) shall be irrevocable.

 

-67-



--------------------------------------------------------------------------------

(b) The Borrower may, at its option, terminate this Agreement and the other
Transaction Documents upon three Business Days’ prior written notice to the
Administrative Agent and the Lender Agents and upon payment in full of all
Advances Outstanding, all accrued and unpaid Yield, any Breakage Fees, all
accrued and unpaid costs and expenses of the Administrative Agent, Lender Agents
and Lenders, payment of the Make-Whole Premium pro rata to each Lender Agent
(for the account of the applicable Lender) and payment of all other Obligations
(other than contingent indemnification obligations which are unknown, unmatured
and/or for which no claim giving rise thereto has been asserted). In addition,
the Borrower may reduce the Maximum Facility Amount in part upon payment in full
of the Make-Whole Premium, if applicable, and delivery of a Notice of Reduction
at least one Business Day prior to such reduction; provided that no Event of
Default or Unmatured Event of Default would result from such reduction in the
Maximum Facility Amount. Any termination of this Agreement shall be subject to
Section 11.05.

(c) Notwithstanding anything to the contrary in Section 2.18(b), no Make-Whole
Premium shall be payable by the Borrower in the event that the Obligations are
refinanced by the proceeds of any other financing of the Transferor or any of
its Affiliates by the Administrative Agent; provided that the aggregate
commitments of such financing shall equal or exceed the Advances Outstanding on
such date, and the Administrative Agent holds at least 51% of the aggregate
commitments of such replacement or other financing.

(d) The Borrower hereby acknowledges and agrees that the Make-Whole Premium
constitutes additional consideration for the Lenders to enter into this
Agreement.

(e) Unless sooner prepaid pursuant to the terms hereof, the Advances Outstanding
shall be repaid in full on the Facility Maturity Date or on such later date as
is agreed to in writing by the Borrower, the Servicer, the Administrative Agent
and the Lenders.

Section 2.19 Collections and Allocations.

(a) The Servicer shall promptly identify to the Collateral Agent all Available
Collections received in the Collection Account as being on account of Interest
Collections or Principal Collections and shall segregate all Principal
Collections and Interest Collections and transfer the same to the Principal
Collection Account and the Interest Collection Account, respectively. The
Servicer shall transfer, or cause to be transferred, any collections received
directly by it (if any) to the Collection Account by the close of business
within two Business Days after such Principal Collections and Interest
Collections are received; provided that the Servicer shall identify to the
Collateral Agent any collections received directly by the Servicer as being on
account of Interest Collections or Principal Collections. The Collateral Agent
shall further provide to the Servicer a statement as to the amount of Principal
Collections and Interest Collections on deposit in the Principal Collection
Account and the Interest Collection Account no later than three Business Days
after each Determination Date for inclusion in the Servicing Report delivered
pursuant to Section 6.08(b). It is understood and agreed that the Servicer shall
remain liable for the proper allocation of the aforementioned Principal
Collections and Interest Collections into the appropriate accounts.

 

-68-



--------------------------------------------------------------------------------

(b) On and after the Cut-Off Date with respect to any Loan Asset, the Servicer
will deposit or will cause the Borrower to deposit into the Collection Account
all Available Collections received in respect of Eligible Loan Assets being
transferred to and included as part of the Collateral Portfolio on such date.

(c) With the prior written consent of the Administrative Agent (a copy of which
will be provided by the Servicer to the Collateral Agent), the Servicer may
direct the Collateral Agent to withdraw from the Collection Account any deposits
thereto constituting Excluded Amounts if the Servicer has, prior to such
withdrawal and consent, delivered to the Administrative Agent (with a copy to
the Collateral Agent) a report setting forth the calculation of such Excluded
Amounts in form and substance satisfactory to the Administrative Agent in its
sole discretion.

(d) Prior to the delivery of a Notice of Exclusive Control, the Servicer shall,
pursuant to written instruction (which may be in the form of standing
instructions), direct the Collateral Agent to invest, or cause the investment
of, funds on deposit in the Collection Account in Permitted Investments, from
the date of this Agreement until the Collection Date. Absent any such written
instruction, such funds shall not be invested. A Permitted Investment acquired
with funds deposited in the Collection Account shall mature not later than the
Business Day immediately preceding any Payment Date, and shall not be sold or
disposed of prior to its maturity unless (i) the Servicer determines (in its
commercially reasonable discretion) there is a substantial risk of material
deterioration of such Permitted Investment and (ii) the Administrative Agent
consents, in its sole discretion, to such sale or disposition. All such
Permitted Investments shall be registered in the name of the Account Bank or its
nominee for the benefit of the Administrative Agent or the Collateral Agent, and
shall otherwise comply with the assumptions of the legal opinions of Latham &
Watkins LLP dated the Closing Date and delivered in connection with this
Agreement; provided that compliance shall be the responsibility of the Borrower
and the Servicer and not the Collateral Agent and Account Bank. All income and
gain realized from any such investment, as well as any interest earned on
deposits in the Collection Account shall be distributed in accordance with the
provisions of Article II hereof. The Borrower shall and the Servicer, in its
capacity as the sole owner of the Borrower, may deposit in the Collection
Account or the Unfunded Exposure Account, as the case may be (with respect to
investments made hereunder of funds held therein), an amount equal to the amount
of any actual loss incurred, in respect of any such investment, immediately upon
realization of such loss. None of the Account Bank, the Collateral Agent, the
Administrative Agent, any Lender Agent or any Lender shall be liable for the
amount of any loss incurred, in respect of any investment, or lack of
investment, of funds held in the Collection Account, other than with respect to
fraud or their own gross negligence or willful misconduct. The parties hereto
acknowledge that the Collateral Agent or any of its Affiliates may receive
compensation with respect to the Permitted Investments.

(e) Until the Collection Date, neither the Borrower nor the Servicer shall have
any rights of direction or withdrawal with respect to amounts held in the
Collection Account, except to the extent explicitly set forth in Sections 2.04,
2.19(d) or 2.20.

 

-69-



--------------------------------------------------------------------------------

Section 2.20 Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lender Agents and Administrative Agent, the Servicer may,
to the extent of any Principal Collections on deposit in the Principal
Collection Account:

(a) prior to the end of the Reinvestment Period, withdraw such funds for the
purpose of reinvesting in additional Eligible Loan Assets to be Pledged
hereunder; provided that the following conditions are satisfied:

(i) all conditions precedent set forth in Section 3.04 have been satisfied;

(ii) no Event of Default has occurred and is continuing, or would result from
such withdrawal and reinvestment, and no Unmatured Event of Default or Borrowing
Base Deficiency exists or would result from such withdrawal and reinvestment;

(iii) the representations and warranties contained in Sections 4.01, 4.02
and 4.03 hereof shall continue to be true and correct in all respects, except to
the extent relating to an earlier date;

(iv) the Servicer provides same day written notice to the Administrative Agent
and the Collateral Agent by facsimile or email (to be received no later than
1:00 p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;

(v) the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and

(vi) the Collateral Agent provides to the Administrative Agent by facsimile or
e-mail (to be received no later than 1:30 p.m. on that same day) a statement
reflecting the total amount on deposit as of the opening of business on such day
in the Principal Collection Account; or

(b) prior to the Facility Maturity Date, withdraw such funds for the purpose of
making payments in respect of the Advances Outstanding at such time in
accordance with and subject to the terms of Section 2.18.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.20 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent shall instruct the Account Bank to
release funds from the Principal Collection Account to the Servicer in an amount
not to exceed the lesser of (A) the amount requested by the Servicer and (B) the
amount on deposit in the Principal Collection Account on such day.

 

-70-



--------------------------------------------------------------------------------

Section 2.21 Additional Lenders.

The Borrower may, with the written consent of the Administrative Agent, add
additional Persons as Lenders. Each additional Lender and its applicable Lender
Agent shall become a party hereto by executing and delivering to the
Administrative Agent and the Borrower a Joinder Supplement.

Section 2.22 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 11.01.

(ii) Any payment of principal interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder: second, as the Borrower may request (so long as
no Unmatured Event of Default or Event of Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement fifth, so long as no Unmatured
Event of Default or Event of Default exists, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Advances in respect of which that Defaulting Lender has not fully funded
its appropriate share, such payment shall be applied solely to pay the Advances
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.22 shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-71-



--------------------------------------------------------------------------------

(iii) For any period during which that Lender is a Defaulting Lender, that
Defaulting Lender shall not be entitled to receive any Non-Usage Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

(b) If the Administrative Agent determines (subject to the consent of the
Borrower, not to be unreasonably withheld, conditioned or delayed) that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. For the avoidance of doubt, no
Breakage Fee shall be payable to any Lender under this Section 2.22(b).

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall be
effective upon satisfaction of the conditions precedent that:

(i) all fees and reasonable and documented out-of-pocket expenses (including
reasonable legal fees, the Structuring Fee and any fees required under any
Lender Fee Letter and the WFBNA Fee Letter) that are invoiced at or prior to the
Closing Date shall have been paid in full and all other acts and conditions
(including, without limitation, the obtaining of any necessary consents, all
required legal opinions and regulatory approvals and the making of any required
filings, recordings or registrations) required to be done and performed and to
have happened prior to the execution, delivery and performance of this Agreement
and all related Transaction Documents and to constitute the same legal, valid
and binding obligations, enforceable in accordance with their respective terms,
shall have been done and performed and shall have happened in due and strict
compliance with all Applicable Law;

(ii) in the reasonable judgment of the Administrative Agent and each Lender
Agent, there has not been any change after the date hereof in Applicable Law
which adversely affects any Lender’s or the Administrative Agent’s ability to
enter into the transactions contemplated by the Transaction Documents or any
material adverse change or material disruption after the date hereof in the
financial, banking or commercial loan or capital markets generally;

 

-72-



--------------------------------------------------------------------------------

(iii) any and all information in writing submitted to each Lender, Lender Agent
and the Administrative Agent by the Borrower, the Transferor or the Servicer or
any of their Affiliates is true, accurate, complete in all material respects and
not misleading in any material respect;

(iv) each Lender Agent shall have received, all documentation and other
information requested by such Lender Agent in its sole discretion and/or
required by regulatory authorities with respect to the Borrower, the Transferor
and the Servicer (and each Affiliate and any key personnel of the foregoing)
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, all in form and
substance satisfactory to each Lender Agent;

(v) the Administrative Agent shall have received on or before the date of such
effectiveness the items listed in Schedule I hereto, each in form and substance
satisfactory to the Administrative Agent and each Lender Agent;

(vi) in the judgment of the Administrative Agent, there shall have been no
material adverse changes in the Borrower’s (and the Servicer’s, as applicable)
underwriting, servicing, collection, operating, and reporting procedures and
systems since the completion of due diligence; and

(vii) the results of Administrative Agent’s financial, legal, tax and accounting
due diligence relating to the Transferor, the Borrower, the Servicer, the
Eligible Loan Assets and the transactions contemplated hereunder are
satisfactory to Administrative Agent.

Section 3.02 Conditions Precedent to All Advances. Each Advance (including the
Initial Advance, except as explicitly set forth below) to the Borrower from the
Lenders shall be subject to the further conditions precedent that:

(a) On the Advance Date of such Advance, the following statements shall be true
and correct, and the Borrower by accepting any amount of such Advance shall be
deemed to have certified that:

(i) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 2:00 p.m. on the date of such
Advance: (A) a Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a Loan
Tape, (D) an Approval Notice (with respect to any such Loan Asset added to the
Collateral Portfolio on the related Advance Date) and (E) such additional
information as may be reasonably requested by the Administrative Agent and,
except with respect to an Advance under Section 2.02(f), and an executed copy of
each assignment and assumption agreement, transfer document or instrument
(including any Loan Assignment) relating to each Loan Asset to be Pledged

 

-73-



--------------------------------------------------------------------------------

evidencing the assignment of such Loan Asset from any prior third party owner
thereof directly to the Borrower (other than in the case of any Loan Asset
acquired or funded by the Borrower at origination) and a Loan Assignment in the
form of Exhibit A to the Purchase and Sale Agreement (including Schedule I
thereto);

(ii) except with respect to an Advance under Section 2.02(f), the Borrower shall
have delivered to the Collateral Custodian (with a copy to the Administrative
Agent), no later than 2:00 p.m. on the related Advance Date, a faxed or e-mailed
copy of the duly executed original promissory notes of the Loan Assets (and, in
the case of any Noteless Loan Asset, a fully executed assignment agreement) and
if any Loan Assets are closed in escrow, a certificate (in the form of
Exhibit H) from the closing attorneys of such Loan Assets certifying the
possession of the Required Loan Documents; provided that, notwithstanding the
foregoing, the Borrower shall cause the Loan Asset Checklist and the Required
Loan Documents to be in the possession of the Collateral Custodian within five
Business Days of any related Advance Date as to any Loan Assets;

(iii) except with respect to an Advance required by Section 2.02(f), the
representations and warranties contained in Sections 4.01, 4.02 and 4.03 are
true and correct in all respects, and there exists no breach of any covenant
contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect
to the Advance to take place on such Advance Date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date
(other than any representation and warranty that is made as of a specific date);

(iv) except with respect to an Advance under Section 2.02(f), no Event of
Default has occurred and is continuing, or would result from such Advance, and
no Unmatured Event of Default or Borrowing Base Deficiency exists or would
result from such Advance;

(v) no event has occurred and is continuing, or would result from such Advance,
which constitutes a Servicer Termination Event or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

(vi) since the Closing Date, no material adverse change has occurred in the
ability of the Servicer, Transferor or the Borrower to perform its obligations
under any Transaction Document;

(vii) no Liens (other than Permitted Liens) exist in respect of Taxes which are
prior to the lien of the Collateral Agent on the Loan Asset to be pledged on
such Advance Date; and

 

-74-



--------------------------------------------------------------------------------

(viii) all terms and conditions of the Purchase and Sale Agreement required to
be satisfied in connection with the assignment of each Loan Asset being pledged
hereunder on such Advance Date (and the Portfolio Assets related thereto),
including, without limitation, the perfection of the Borrower’s interests
therein, shall have been satisfied in full, and all filings (including, without
limitation, UCC filings) required to be made by any Person and all actions
required to be taken or performed by any Person in any jurisdiction to give the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in such Loan
Assets and the Portfolio Assets related thereto and the proceeds thereof shall
have been made, taken or performed;

(b) The Administrative Agent shall have delivered an Approval Notice to the
Borrower with respect to each of the Eligible Loan Assets identified in the
applicable Loan Tape for inclusion in the Collateral Portfolio on the applicable
Advance Date.

(c) No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by any Lender or the
proposed Pledge of Eligible Loan Assets in accordance with the provisions
hereof.

(d) Except with respect to an Advance required by Section 2.02(f), the proposed
Advance Date shall take place during the Reinvestment Period and the Facility
Maturity Date has not yet occurred.

(e) The Borrower shall have paid all fees then required to be paid, including
all fees required hereunder and under the applicable Lender Fee Letters and the
WFBNA Fee Letter and shall have reimbursed the Lenders, the Administrative
Agent, each Lender Agent, the Collateral Custodian, the Account Bank and the
Collateral Agent for all fees, costs and expenses of closing the transactions
contemplated hereunder and under the other Transaction Documents, including the
reasonable attorney fees and any other legal and document preparation costs
incurred by the Lenders, the Administrative Agent and each Lender Agent.

(f) Evidence shall have been provided to the Administrative Agent in form and
substance satisfactory to the Administrative Agent that the Minimum Equity
Amount has been contributed to the Borrower.

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender Agent, which right may be exercised at any time on the
demand of the applicable Lender Agent, to rescind the related Advance and direct
the Borrower to pay to the applicable Lender Agent for the benefit of the
applicable Lender an amount equal to the Advances made during any such time that
any of the foregoing conditions precedent were not satisfied or waived in
writing.

Section 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an advance unless such waiver is in writing and executed by such Lender.

 

-75-



--------------------------------------------------------------------------------

Section 3.04 Conditions to Acquisitions of Loan Assets. Each Pledge of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(a) or (c), an additional Eligible Loan Asset
pursuant to Section 2.20 or any other Pledge of a Loan Asset hereunder and the
inclusion of each such Eligible Loan Asset in the calculation of the Borrowing
Base shall be subject to the further conditions precedent that (as certified to
the Collateral Agent by the Borrower):

(a) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 2:00 p.m. on the related
Cut-Off Date: (A) a Borrowing Base Certificate, (B) a Loan Tape, (C) an Approval
Notice (with respect to each Loan Asset added to the Collateral Portfolio on the
related Cut-Off Date) and (D) such additional information as may be reasonably
requested by the Administrative Agent and an executed copy of each assignment
and assumption agreement, transfer document or instrument (including any Loan
Assignment) relating to each Loan Asset to be pledged evidencing the assignment
of such Loan Asset from any prior third party owner thereof directly to the
Borrower (other than in the case of any Loan Asset acquired by the Borrower at
origination) and a Loan Assignment in the form of Exhibit A to the Purchase and
Sale Agreement (including Schedule I thereto);

(b) the Borrower shall have delivered to the Collateral Custodian (with a copy
to the Administrative Agent), no later than 2:00 p.m. on the related Cut-Off
Date, a faxed or e-mailed copy of the duly executed original promissory notes of
the Loan Assets (and, in the case of any Noteless Loan Asset, a fully executed
assignment agreement) and if any Loan Assets are closed in escrow, a certificate
(in the form of Exhibit H) from the closing attorneys of such Loan Assets
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and the Required Loan Documents for a Loan Asset to be in the possession of the
Collateral Custodian within five Business Days after the related Cut-Off Date as
to such Loan Asset;

(c) the Administrative Agent shall have delivered an Approval Notice to the
Borrower with respect to each of the Eligible Loan Assets identified in the
applicable Loan Tape for inclusion in the Collateral Portfolio on the applicable
Cut-Off Date;

(d) no Event of Default has occurred and is continuing, or would result from
such Pledge, and no Unmatured Event of Default exists, or would result from such
Pledge (other than, with respect to any Pledge of an Eligible Loan Asset
necessary to facilitate a cure of a Borrowing Base Deficiency in accordance with
Section 2.06 or Section 2.07, an Unmatured Event of Default arising solely
pursuant to such Borrowing Base Deficiency);

(e) no event has occurred and is continuing, or would result from such Pledge,
which constitutes a Servicer Termination Event or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

(f) since the Closing Date, no material adverse change has occurred in the
ability of the Servicer, Transferor or the Borrower to perform its obligations
under any Transaction Document;

(g) no Liens (other than Permitted Liens) exist in respect of Taxes which are
prior to the lien of the Collateral Agent on the Loan Asset to be pledged on
such Cut-Off Date;

 

-76-



--------------------------------------------------------------------------------

(h) all terms and conditions of the Purchase and Sale Agreement required to be
satisfied in connection with the assignment of each Loan Asset being Pledged
(and the Portfolio Assets related thereto), including, without limitation, the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including, without limitation, UCC filings) required to
be made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest (subject only to
Permitted Liens) in such Loan Assets and the Portfolio Assets related thereto
and the proceeds thereof shall have been made, taken or performed; and

(i) the representations and warranties contained in Sections 4.01, 4.02 and 4.03
are true and correct in all respects, and there exists no breach of any covenant
contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect
to the Pledge to take place on such date, on and as of such day as though made
on and as of such date (other than any representation and warranty that is made
as of a specific date).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Reporting Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made (unless a specific date is specified below):

(a) Organization, Good Standing and Due Qualification. The Borrower is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware (subject to Section 5.02(p)) and has the power and all
licenses necessary to own its assets and to transact the business in which it is
engaged and is duly qualified and in good standing under the laws of each
jurisdiction where the transaction of such business or its ownership of the Loan
Assets and the Collateral Portfolio requires such qualification.

(b) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
has the power, authority and legal right to make, deliver and perform this
Agreement and each of the Transaction Documents to which it is a party and all
of the transactions contemplated hereby and thereby, and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and each of the Transaction Documents to which it is a party, and to grant to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Collateral Portfolio on the terms and
conditions of this Agreement, subject only to Permitted Liens.

(c) Binding Obligation. This Agreement and each of the Transaction Documents to
which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

-77-



--------------------------------------------------------------------------------

(d) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loan Assets or the
transfer of a security interest in such Loan Assets, other than such as have
been met or obtained and are in full force and effect.

(e) No Violation. The execution, delivery and performance of this Agreement by
the Borrower and all other agreements and instruments executed and delivered or
to be executed and delivered by it pursuant hereto or thereto in connection with
the Pledge of the Collateral Portfolio will not (i) create any Lien on the
Collateral Portfolio other than Permitted Liens or (ii) violate any Applicable
Law or the certificate of formation or limited liability company agreement of
the Borrower or (iii) violate any contract or other material agreement to which
the Borrower is a party or by which the Borrower or any property or assets of
the Borrower may be bound.

(f) No Proceedings. There is no litigation or administrative proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

(g) Bulk Sales. The grant of the security interest in the Collateral Portfolio
by the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(h) Pledge of Collateral Portfolio. Except as otherwise expressly permitted by
the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

(i) Indebtedness. The Borrower has no Indebtedness or other indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

(j) Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

-78-



--------------------------------------------------------------------------------

(k) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

(l) Taxes. The Borrower has filed or caused to be filed (on a consolidated basis
or otherwise) on a timely basis all federal and all other material tax returns
(including, without limitation, all federal and material foreign, state, local
and other tax returns) required to be filed by it (subject to any extensions to
file properly obtained by the same), is not liable for Taxes payable by any
other Person and has paid or made adequate provisions for the payment of all
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books in accordance with GAAP. No Tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such Tax, assessment
or other governmental charge. Any Taxes, fees and other governmental charges due
and payable by the Borrower, as applicable, in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.

(m) Location. The Borrower’s location (within the meaning of Article 9 of the
UCC) is Delaware. The chief executive office of the Borrower (and the location
of the Borrower’s records regarding the Collateral Portfolio (other than those
delivered to the Collateral Custodian)) is located at the address set forth
under its name in Section 11.02 (or at such other address as shall be designated
by such party in a written notice to the other parties hereto).

(n) Tradenames. Except as permitted hereunder, the Borrower’s legal name is as
set forth in this Agreement. Except as permitted hereunder, the Borrower has not
changed its name since its formation; does not have tradenames, fictitious
names, assumed names or “doing business as” names other than as disclosed on
Schedule II hereto (as such schedule may be updated from time to time by the
Administrative Agent upon receipt of a notice delivered to the Administrative
Agent pursuant to Section 5.02(p)); the Borrower’s only jurisdiction of
formation is Delaware, and, except as permitted hereunder, the Borrower has not
changed its jurisdiction of formation.

(o) Solvency. The Borrower is not the subject of any Bankruptcy Proceedings or
Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent. The Borrower is paying its
debts as they become due (subject to any applicable grace period); and the
Borrower, after giving effect to the transactions contemplated hereby, will have
adequate capital to conduct its business.

(p) No Subsidiaries. The Borrower has no Subsidiaries except as permitted
pursuant to Section 5.02(a).

(q) Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Transferor in exchange for the purchase of the Loan
Assets (or any number of them) purchased from the Transferor pursuant to the
Purchase and Sale Agreement. No such transfer has been made for or on account of
an antecedent debt owed by the Borrower to the Transferor and no such transfer
is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

-79-



--------------------------------------------------------------------------------

(r) Reports Accurate. All Servicer’s Certificates, Servicing Reports (if
prepared by the Borrower or to the extent that information contained therein is
supplied by the Borrower), Notices of Borrowing, Borrowing Base Certificates and
other written or electronic information, exhibits, financial statements,
documents, books, records or reports furnished by the Borrower (or the Servicer
on its behalf) to the Administrative Agent, the Collateral Agent, the Lenders,
the Lender Agents, or the Collateral Custodian in connection with this Agreement
are as of their date true, complete and correct in all material respects and no
such document, certificate or information contains any material misstatement of
fact or omits to state a material fact necessary to make the statements
contained therein not misleading; provided that, solely with respect to written
or electronic information furnished by the Borrower which was provided to the
Servicer from an Obligor with respect to a Loan Asset, such information need
only be true, complete and correct in all material respects to the knowledge of
the Borrower; provided, further, that the foregoing proviso shall not apply to
any information presented in a Servicer’s Certificate, Servicing Report, Notice
of Borrowing or Borrowing Base Certificate.

(s) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of proceeds from the sale of the Collateral Portfolio) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II. The Borrower does not own or intend to carry or purchase,
and no proceeds from the Advances will be used to carry or purchase, any “margin
stock” within the meaning of Regulation U or to extend “purpose credit” within
the meaning of Regulation U.

(t) No Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Borrower to make, or cause to be made, the grant of the
security interest in the Collateral Portfolio contemplated by Section 2.13.

(u) Event of Default/Unmatured Event of Default. No event has occurred and is
continuing which constitutes an Event of Default, and no event has occurred and
is continuing which constitutes an Unmatured Event of Default (other than any
Event of Default or Unmatured Event of Default which has previously been
disclosed to the Administrative Agent as such).

(v) Servicing Standard. Borrower has purchased and will purchase only Loan
Assets underwritten in accordance with the Servicing Standard.

(w) ERISA.

(i) The present value of all benefits vested under each “employee pension
benefit plan,” as such term is defined in Section 3(3) of ERISA, that is subject
to Title IV of ERISA, Section 412 of the Code or Section 302 of ERISA (other
than any Multiemployer Plan) and that is, or at any time during the preceding
six years was, maintained by the Borrower or any ERISA Affiliate of the
Borrower, or open to participation by employees of the Borrower or of any

 

-80-



--------------------------------------------------------------------------------

ERISA Affiliate of the Borrower, as from time to time in effect (each, a
“Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date). No non-exempt prohibited transactions, failure to
meet the minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code (with respect to any Pension Plan other than a
Multiemployer Plan), withdrawals or reportable events have occurred with respect
to any Pension Plan that, in the aggregate, could subject the Borrower to any
material Tax, penalty or other liability. No notice of intent to terminate a
Pension Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(c) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

(ii) Borrower is not a Benefit Plan Investor or a Governmental Plan Entity.

(x) Allocation of Charges. There is not any agreement or understanding between
the Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Transferor for
tax purposes.

(y) Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(z) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.

(aa) Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(bb) Compliance with Law. The Borrower has complied in all material respects
with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law.

(cc) Collections. The Borrower acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
Pledged hereunder are held and shall be held in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

-81-



--------------------------------------------------------------------------------

(dd) Set-Off, etc. No Loan Asset has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, the
Transferor or the Obligor thereof, and no Loan Asset in the Collateral Portfolio
is subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral Portfolio or otherwise, by the Borrower,
the Transferor or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.02(a) of this Agreement and in
accordance with the Servicing Standard.

(ee) Full Payment. As of the applicable Cut-Off Date thereof, the Borrower has
no knowledge of any fact which should lead it to expect that any Loan Asset will
not be paid in full.

(ff) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply with all applicable Environmental
Laws; and (b) the related Obligor does not have any contingent liability in
connection with any release of any Hazardous Materials into the environment. As
of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral and except as disclosed in writing to the Administrative Agent as a
notice or inquiry that may contravene this Section 4.01(ff) in connection with
the approval of such Loan Asset, the Borrower has not received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws that would
reasonably be expected to impact the value of any of the Underlying Collateral.

(gg) Sanctions. None of the Borrower nor, to its knowledge, any Person directly
or indirectly Controlling the Borrower (i) is a Sanctioned Person; (ii) is
controlled by or is acting on behalf of a Sanctioned Person; or (iii) shall
cause the Obligations to be repaid with proceeds derived from any transaction
that would be prohibited by Sanctions or would otherwise cause any Lender or any
other party to this Agreement to be in breach of any Sanctions. To each such
Person’s knowledge, no investor in such Person is a Sanctioned Person.

(hh) Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if any, is true and correct in all respects.

(ii) Confirmation from the Servicer. The Borrower has received in writing from
the Servicer confirmation that such Servicer will not cause the Borrower to file
a voluntary bankruptcy petition under the Bankruptcy Code.

(jj) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct in all respects.

 

-82-



--------------------------------------------------------------------------------

(kk) Reaffirmation of Representations and Warranties. On each day that any
Advance is made hereunder, the Borrower shall be deemed to have certified that
all representations and warranties described in Section 4.01 and Section 4.02
are true and correct on and as of such day as though made on and as of such day,
except for any such representations or warranties which are made as of a
specific date.

(ll) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Borrower’s right in the Collateral Portfolio in
favor of the Collateral Agent, on behalf of the Secured Parties, which security
interest is prior to all other Liens (except for Permitted Liens), and is
enforceable as such against creditors of and purchasers from the Borrower;

(ii) the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC), real property and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.01(ll);

(iii) with respect to Collateral Portfolio that constitute “security
entitlements”:

a. all of such security entitlements have been credited to one of the Controlled
Accounts and the securities intermediary for each Controlled Account has agreed
to treat all assets credited to such Controlled Account as “financial assets”
within the meaning of the applicable UCC;

b. the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower, subject to the lien of the
Collateral Agent, for the benefit of the Secured Parties, as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

c. the Controlled Accounts are not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of any Controlled Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Collateral Agent
(acting at the direction of the Administrative Agent) in accordance with the
Transaction Documents, including causing cash to be invested in Permitted
Investments; provided that, upon the delivery of a Notice of Exclusive Control
by the Collateral Agent (acting at the direction of the Administrative Agent),
the securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

 

-83-



--------------------------------------------------------------------------------

(iv) all Controlled Accounts constitute “securities accounts” or “deposit
accounts” as defined in the applicable UCC;

(v) with respect to any Controlled Account which constitutes a “deposit account”
as defined in the applicable UCC, the Borrower, the Account Bank and the
Collateral Agent, on behalf of the Secured Parties, have entered into an account
control agreement which permits the Collateral Agent on behalf of the Secured
Parties to direct disposition of the funds in such deposit account following
delivery of a Notice of Exclusive Control;

(vi) the Borrower owns and has good and marketable title to (or with respect to
assets securing any Loan Assets, a valid security interest in) the Collateral
Portfolio free and clear of any Lien (other than Permitted Liens) of any Person;

(vii) the Borrower has received all consents and approvals required by the terms
of any Loan Asset to the granting of a security interest in the Loan Assets
hereunder to the Collateral Agent, on behalf of the Secured Parties;

(viii) the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing of a UCC financing statement granted to the Collateral
Agent, on behalf of the Secured Parties, under this Agreement;

(ix) other than as expressly permitted by the terms of this Agreement the
security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Purchase and Sale Agreement, or (B) that has been terminated and/or fully and
validly assigned to the Collateral Agent on or prior to the date hereof. The
Borrower is not aware of the filing of any judgment or Tax lien filings against
the Borrower;

(x) all original executed copies of each underlying promissory note or
electronic copies of each Loan Asset Register, as applicable, that constitute or
evidence each Loan Asset has been, or subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;

 

-84-



--------------------------------------------------------------------------------

(xi) other than in the case of Noteless Loan Assets, the Borrower has received,
or subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties; provided that the
acknowledgement of the Collateral Custodian set forth in Section 12.11 may serve
as such acknowledgement;

(xii) none of the underlying promissory notes, or Loan Asset Registers, as
applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

(xiii) with respect to any Collateral Portfolio that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Collateral Custodian, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Custodian, for the benefit of the Secured Parties, upon
original issue or registration of transfer by the Borrower of such certificated
security; and

(xiv) with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall either cause the issuer of
such uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security or will
cause the issuer to comply with the instructions of the Collateral Agent without
further consent of the Borrower.

Section 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Reporting Date and any date which Loan
Assets are Pledged hereunder and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made (unless a specific date is
specified below):

(a) Valid Transfer and Security Interest. This Agreement constitutes a grant of
a security interest in all of the Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian, the crediting of Loan Assets to the
Controlled Accounts and the filing of the financing statements, shall be a valid
and first priority perfected security interest in the Loan Assets forming a part
of the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing subject only to Permitted Liens.
Neither the Borrower nor any Person claiming through or under the Borrower shall
have any claim to or interest in the Controlled Accounts and, if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

 

-85-



--------------------------------------------------------------------------------

(b) Eligibility of Collateral Portfolio. (i) The Loan Tape and the information
contained in each Notice of Borrowing, is an accurate and complete listing of
all the Loan Assets contained in the Collateral Portfolio as of the related
Cut-Off Date and the information contained therein with respect to the identity
of such item of Collateral Portfolio and the amounts owing thereunder is true
and correct in all material respects as of the related Cut-Off Date, (ii) each
Loan Asset designated on any Borrowing Base Certificate as an Eligible Loan
Asset and each Loan Asset included as an Eligible Loan Asset in any calculation
of Borrowing Base or Borrowing Base Deficiency is an Eligible Loan Asset, in
each case, satisfying all criteria set forth in the definition of “Eligibility
Criteria” and (iii) with respect to each item of Collateral Portfolio, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the transfer of a
security interest in each item of Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, have been duly obtained, effected or
given and are in full force and effect. For the avoidance of doubt, any
inaccurate representation that a Loan Asset is an Eligible Loan Asset hereunder
or under the Purchase and Sale Agreement shall not constitute an Event of
Default if the Borrower complies with Section 2.07(c) hereunder and the
Transferor complies with Section 6.1 of the Purchase and Sale Agreement.

(c) No Fraud. Each Loan Asset was originated or acquired without any fraud or
material misrepresentation by the Transferor or, to the Borrower’s knowledge, on
the part of the Obligor.

Section 4.03 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Reporting Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made (unless a specific date is specified below):

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland (except as such jurisdiction is changed as permitted hereunder),
with all requisite power and authority to own or lease its properties and to
conduct its business as such business is presently conducted and to enter into
and perform its obligations pursuant to this Agreement.

(b) Due Qualification. The Servicer is duly qualified to do business as a
corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals, except where failure to be in good
standing or obtain such licenses or approvals would not reasonably be expected
to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Servicer
(i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

 

-86-



--------------------------------------------------------------------------------

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Servicer is a party constitutes a legal, valid and binding obligation
of the Servicer enforceable against the Servicer in accordance with its
respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or by-laws or any contractual obligation of the
Servicer, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Servicer’s properties pursuant to the terms of
any such contractual obligation, other than this Agreement, or (iii) violate any
Applicable Law.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Servicer, threatened against the Servicer, before
any Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Servicer is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.

(h) Reports Accurate. No Borrowing Base Certificate, information, exhibit,
financial statement, document, book, record or report furnished by the Servicer
to the Administrative Agent, the Collateral Agent, the Lenders, the Lender
Agents, or the Collateral Custodian in connection with this Agreement is
inaccurate in any material respect as of the date it is dated, and no such
document, certificate or information contains any misstatement of material fact
or omits to state a material fact necessary to make the statements contained
therein not misleading; provided that, solely with respect to written or
electronic information furnished by the Borrower which was provided to the
Servicer from an Obligor with respect to a Loan Asset, such information need
only be true, complete and correct in all material respects to the knowledge of
the Borrower; provided, further, that the foregoing proviso shall not apply to
any information presented in a Servicer’s Certificate, Servicing Report, Notice
of Borrowing or Borrowing Base Certificate.

 

-87-



--------------------------------------------------------------------------------

(i) Collections. The Servicer acknowledges that all Available Collections
received by the Borrower or its Affiliates with respect to the Collateral
Portfolio Pledged hereunder are held and shall be held in trust for the benefit
of the Collateral Agent, on behalf of the Secured Parties until deposited into
the Collection Account within two Business Days after receipt as required
herein.

(j) Investment Company Act. The Servicer is an “investment company” that has
elected to be regulated as a “business development company” within the meaning
of the 1940 Act.

(k) Solvency. The Servicer is not the subject of any Bankruptcy Proceedings or
Bankruptcy Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent.

(l) Taxes. The Servicer has filed or caused to be filed all federal and all
other material tax returns (including, without limitation, all federal and
material foreign, state, local and other tax returns) that are required to be
filed by it (subject to any extensions to file properly obtained by the same).
The Servicer has paid or made adequate provisions for the payment of all Taxes
and all assessments made against it or any of its property (other than any
amount of Tax the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Servicer), and no Tax lien has been
filed and, to the Servicer’s knowledge, no claim is being asserted, with respect
to any such Tax, assessment or other governmental charge.

(m) Security Interest. Upon the filing of UCC-1 financing statements naming the
Collateral Agent as secured party and the Borrower as debtor, the Collateral
Agent, for the benefit of the Secured Parties, shall have a valid and first
priority perfected security interest in the Loan Assets and in the Borrower’s
right in that portion of the Collateral Portfolio in which a security interest
may be perfected by filing of a UCC financing statement (except for any
Permitted Liens). All filings (including, without limitation, such UCC filings)
as are necessary for the perfection of the Secured Parties’ security interest in
the Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by filing of a financing statement have been (or prior
to the applicable Advance will be) made.

(n) ERISA. The present value of all benefits vested under each “employee pension
benefit plan”, as such term is defined in Section 3(3) of ERISA, that is subject
to Title IV of ERISA, Section 412 of the Code or Section 302 of ERISA (other
than any Multiemployer Plan) and that is, or at any time during the preceding
six years was, maintained by the Servicer or any ERISA Affiliate of the
Servicer, or open to participation by employees of the Servicer or of any ERISA
Affiliate of the Servicer, as from time to time in effect (each, a “Servicer
Pension Plan”) does not exceed the value of the assets of the Servicer Pension
Plan allocable to such vested benefits (based on the value of such assets as of
the last annual valuation date). No prohibited transactions, failure to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code (with respect to any Servicer Pension Plan other than a
Multiemployer Plan), withdrawals or reportable events have occurred with respect
to any Servicer Pension Plan that, in the aggregate, could subject the Servicer
to any material Tax, penalty or other liability. No notice of intent to
terminate a Servicer Pension Plan has been filed, nor has any Servicer Pension
Plan been terminated under Section 4041(c) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer, a Servicer Pension Plan and no event has occurred or condition
exists that might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Servicer
Pension Plan.

 

-88-



--------------------------------------------------------------------------------

(o) Sanctions. None of the Servicer nor, to its knowledge, any Person directly
or indirectly Controlling the Servicer (i) is a Sanctioned Person; (ii) is
controlled by or is acting on behalf of a Sanctioned Person; or (iii) shall
cause the Obligations to be repaid with proceeds derived from any transaction
that would be prohibited by Sanctions or would otherwise cause any Lender or any
other party to this Agreement to be in breach of any Sanctions. The Servicer
will notify each Lender and Administrative Agent in writing promptly after
becoming aware of any breach of this Section 4.03(o).

(p) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Servicer:
(a) the related Obligor’s operations comply with all applicable Environmental
Laws; and (b) the related Obligor does not have any contingent liability in
connection with any release of any Hazardous Materials into the environment. As
of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral and except as disclosed in writing to the Administrative Agent as a
notice or inquiry that may contravene this Section 4.03(p) in connection with
the approval of such Loan Asset, the Servicer has not received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws that would
reasonably be expected to impact the value of any of the Underlying Collateral.

(q) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Servicer is a party.

(r) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Servicer on the Borrower’s behalf to
send Principal Collections and Interest Collections on the Collateral Portfolio.

(s) Broker-Dealer. The Servicer is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(t) Servicer Termination Event. No event has occurred and is continuing which
constitutes a Servicer Termination Event (other than any Servicer Termination
Event which has previously been disclosed to the Administrative Agent as such).

(u) Compliance with Applicable Law. The Servicer has complied in all material
respects with all Applicable Law to which it may be subject, and no item in the
Collateral Portfolio contravenes any Applicable Law.

 

-89-



--------------------------------------------------------------------------------

Section 4.04 Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Agent, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Agent is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

Section 4.05 Representations and Warranties of each Lender. Each Lender hereby
individually represents and warrants, as to itself, that it acting for its own
account in the aggregate owns and invests on a discretionary basis, not less
than $25,000,000 in investments. Notwithstanding any provision herein to the
contrary, the parties hereto intend that the Advances made hereunder shall
constitute a “loan” and not a “security” for purpose of Section 8-102(15) of the
UCC.

Section 4.06 Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

-90-



--------------------------------------------------------------------------------

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Custodian is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

ARTICLE V.

GENERAL COVENANTS

Section 5.01 Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Organizational Procedures and Scope of Business. The Borrower will observe
all organizational procedures required by its certificate of formation, limited
liability company agreement and the laws of its jurisdiction of formation.
Without limiting the foregoing, the Borrower will limit the scope of its
business to: (i) the acquisition of Eligible Loan Assets and the ownership and
management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loan Assets as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with

 

-91-



--------------------------------------------------------------------------------

respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) engaging in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

(b) Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from the Transferor and any other
Person (although, in connection with certain advertising and marketing, the
Borrower may be identified as a Subsidiary of the Transferor); (iv) have a board
of directors separate from that of the Transferor and any other Person; (v) file
its own Tax returns, if any, as may be required under Applicable Law, to the
extent (1) not part of a consolidated group filing a consolidated return or
returns or (2) not treated as a division for Tax purposes of another taxpayer,
and pay any Taxes so required to be paid under Applicable Law in accordance with
the terms of this Agreement; (vi) not commingle its assets with assets of any
other Person; (vii) conduct its business in its own name and strictly comply
with all organizational formalities to maintain its separate existence
(although, in connection with certain advertising and marketing, the Borrower
may be identified as a Subsidiary of Solar); (viii) maintain separate financial
statements, except to the extent that the Borrower’s financial and operating
results are consolidated with those of the Transferor in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x) maintain
an arm’s-length relationship with its Affiliates and the Transferor; (xi) pay
the salaries of its own employees, if any; (xii) not hold out its credit or
assets as being available to satisfy the obligations of others; (xiii) maintain
separate office space (which may be a separately identified area in office space
shared with one or more Affiliates of the Borrower) and allocate fairly and
reasonably any overhead for shared office space; (xiv) use separate stationery,
invoices and checks; (xv) not pledge its assets as security for the obligations
of any other Person; (xvi) correct any known misunderstanding regarding its
separate identity; (xvii) maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities and pay its operating expenses
and liabilities from its own assets; (xviii) cause its board of directors to
meet or act pursuant to written consents and keep minutes of such meetings and
actions, in each case in accordance with Delaware limited liability company
formalities, and observe in all material respects all other Delaware limited
liability company formalities; (xix) not acquire the obligations or any
securities of its Affiliates; (xx) cause the directors, officers, agents and
other representatives of the Borrower to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing and in the best
interests of the Borrower and (xxi) not divide or permit any division of the
Borrower. Where necessary, the Borrower will obtain proper authorization from
its members for limited liability company action.

(c) Preservation of Company Existence. The Borrower will maintain its limited
liability company existence in good standing under the laws of its jurisdiction
of formation and will promptly obtain and thereafter maintain qualifications to
do business as a foreign limited liability company in any other state in which
it is required to so qualify under Applicable Law, in each case (other than in
respect of maintenance of its existence) where the failure to obtain and
maintain such standing and qualification could reasonably be expected to have a
Material Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

(d) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Latham & Watkins LLP, as special counsel to the Borrower,
issued in connection with the Purchase and Sale Agreement and relating to the
issues of substantive consolidation and true sale of the Loan Assets.

(e) Deposit of Collections. The Borrower shall promptly (but in no event later
than two Business Days after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower.

(f) Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lender Agents (which such disclosure may be
included in the Borrowing Base Certificate) the purchase price for each Loan
Asset proposed to be acquired by the Borrower.

(g) Obligor Defaults and Bankruptcy Events. The Borrower shall give, or shall
cause the Servicer to give, notice to the Administrative Agent and the Lender
Agents within five Business Days of the Borrower’s, the Transferor’s or the
Servicer’s actual knowledge of the occurrence of any default by an Obligor under
any Loan Asset or any Bankruptcy Event with respect to any Obligor under any
Loan Asset.

(h) Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian copies of the Required Loan Documents and the Loan Asset Checklist
pertaining to each Loan Asset within five Business Days after the Cut-Off Date
pertaining to such Loan Asset.

(i) Taxes. The Borrower will file or cause to be filed all tax returns required
to be filed by it (including, without limitation, all foreign, federal, state,
local and other tax returns) and pay any and all Taxes imposed on it or its
property as required by the Transaction Documents (except for those Taxes
contested in good faith by appropriate proceedings and in respect of which it
establishes proper reserves on its books in accordance with GAAP).

(j) Notice of Event of Default. The Borrower shall notify the Administrative
Agent and each Lender Agent of the occurrence of any Event of Default under this
Agreement promptly upon obtaining knowledge of such event. In addition, no later
than two Business Days following the Borrower’s knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default, the Borrower
will provide to the Administrative Agent and each Lender Agent a written
statement of a Responsible Officer of the Borrower setting forth the details of
such event and the action that the Borrower proposes to take with respect
thereto.

(k) Notice of Material Events. The Borrower shall promptly upon becoming aware
thereof notify the Administrative Agent and each Lender Agent of any event or
other circumstance that is reasonably likely to have a Material Adverse Effect.

 

-93-



--------------------------------------------------------------------------------

(l) Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent notice within 10 Business Days of the
receipt of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments to the Tax
liability of the Borrower itself in an amount equal to or greater than $500,000
in the aggregate. Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof.

(m) Notice of Auditors’ Management Letters. The Borrower shall promptly notify
the Administrative Agent and each Lender Agent after the receipt of any
auditors’ management letters received by the Borrower or by its accountants.

(n) Notice of Proceedings. The Borrower shall notify the Administrative Agent
and each Lender Agent, as soon as possible and in any event within three
Business Days, after the Borrower receives notice or obtains knowledge thereof,
of any settlement of, material judgment (including a material judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
material labor controversy, material litigation, material action, material suit
or material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower, the Servicer or the Transferor or any of their Affiliates. Solely for
purposes of this Section 5.01(n), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, interest in the Collateral Portfolio, the Transferor or the
Borrower in excess of $500,000, with respect to the Borrower, or $5,000,000,
with respect to the Transferor, shall be deemed to be material and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer in excess of $5,000,000 shall be deemed to be material.

(o) ERISA Notices.

(i) Notice of ERISA Reportable Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent after receiving notice of any
“reportable event” (as defined in Title IV of ERISA, other than an event for
which the reporting requirements have been waived by regulations) with respect
to the Borrower (or any ERISA Affiliate thereof), and provide them with a copy
of such notice.

(ii) Notices Relating to Benefit Plan Investor or Governmental Plan Entity
Status. The Borrower shall promptly notify the Administrative Agent and the
Lender in the event the Borrower becomes a Benefit Plan Investor or a
Governmental Plan Entity or in the event the Borrower knows or expects that this
Agreement or any other action or transaction in connection with this Agreement
or any other Transaction Document will constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
in a non-exempt violation of Similar Law.

 

-94-



--------------------------------------------------------------------------------

(p) Notice of Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Borrower will provide
to the Administrative Agent and each Lender Agent notice of any material change
in the accounting policies of the Borrower.

(q) Additional Documents. The Borrower shall provide the Administrative Agent
and each Lender Agent with copies of such documents as the Administrative Agent
or any Lender Agent may reasonably request evidencing the truthfulness of the
representations set forth in this Agreement.

(r) Protection of Security Interest. With respect to the Collateral Portfolio
acquired by the Borrower, the Borrower will (i) acquire such Collateral
Portfolio pursuant to and in accordance with the terms of the Purchase and Sale
Agreement or such other similar agreement, as applicable, (ii) (at the expense
of the Servicer, on behalf of the Borrower) take all action necessary to
perfect, protect and more fully evidence the Borrower’s ownership of such
Collateral Portfolio free and clear of any Lien other than the Lien created
hereunder and Permitted Liens, including, without limitation, (a) with respect
to the Loan Assets and that portion of the Collateral Portfolio in which a
security interest may be perfected by filing, filing and maintaining (at the
expense of the Servicer, on behalf of the Borrower), effective financing
statements against the Transferor in all necessary or appropriate filing
offices, (including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate, (iii) (at the expense of the Servicer, on behalf of
the Borrower) take all action necessary to cause a valid, subsisting and
enforceable first priority perfected security interest, subject only to
Permitted Liens, to exist in favor of the Collateral Agent (for the benefit of
the Secured Parties) in the Borrower’s interests in all of the Collateral
Portfolio being Pledged hereunder including the filing of a UCC financing
statement in the applicable jurisdiction adequately describing the Collateral
Portfolio (which may include an “all asset” filing), and naming the Borrower as
debtor and the Collateral Agent as the secured party, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices, (including any amendments thereto or assignments thereof), (iv) permit
the Administrative Agent or any Lender Agent or their respective agents or
representatives to visit the offices of the Borrower during normal office hours
and upon reasonable advance notice examine and make copies of all documents,
books, records and other information concerning the Collateral Portfolio and
discuss matters related thereto with any of the officers or employees of the
Borrower having knowledge of such matters no more than twice in any fiscal year
when no Event of Default is in existence, and (v) take all additional action
that the Administrative Agent, any Lender Agent or the Collateral Agent may
reasonably request to perfect, protect and more fully evidence the respective
first priority perfected security interests of the parties to this Agreement in
the Collateral Portfolio, or to enable the Administrative Agent or the
Collateral Agent to exercise or enforce any of their respective rights
hereunder.

(s) Liens. The Borrower will promptly notify the Administrative Agent and the
Lender Agents of the existence of any Lien on the Collateral Portfolio and the
Borrower shall defend the right, title and interest of the Collateral Agent, for
the benefit of the Secured Parties, in, to and under the Collateral Portfolio
against all claims of third parties (other than Permitted Liens).

 

-95-



--------------------------------------------------------------------------------

(t) Other Documents. At any time from time to time upon prior written request of
the Administrative Agent or any Lender Agent, at the sole expense of the
Borrower, the Borrower will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Administrative
Agent or any Lender Agent may reasonably request for the purposes of obtaining
or preserving the full benefits of this Agreement including the first priority
security interest (subject only to Permitted Liens) granted hereunder and of the
rights and powers herein granted (including, among other things, authorizing the
filing of such UCC financing statements as the Administrative Agent may
request).

(u) Compliance with Law. The Borrower shall at all times comply in all material
respects with all Applicable Law applicable to Borrower or any of its assets
(including, without limitation, Environmental Laws, and all federal securities
laws), and Borrower shall do or cause to be done all things necessary to
preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

(v) Proper Records. The Borrower shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books all such proper
reserves in accordance with GAAP.

(w) Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves with respect thereto have been provided on the books of the
Borrower.

(x) Performance of Covenants. The Borrower shall observe, perform and satisfy
all the material terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents. The
Borrower shall pay and discharge all Taxes, levies, liens and other charges on
it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

(y) Tax Treatment. The Borrower shall treat the Advances advanced hereunder as
indebtedness of the Borrower (or, so long as the Borrower is treated as a
disregarded entity for U.S. federal income tax purposes, as indebtedness of the
entity of which it is considered to be a part) for U.S. federal income tax
purposes and to file any and all Tax forms in a manner consistent therewith.

(z) Maintenance of Records. The Borrower will maintain records with respect to
the Collateral Portfolio and the conduct and operation of its business with no
less a degree of prudence than if the Collateral Portfolio were held by the
Borrower for its own account and will furnish the Administrative Agent and each
Lender Agent, upon the reasonable request by the Administrative Agent and each
Lender Agent, information with respect to the Collateral Portfolio and the
conduct and operation of its business.

 

-96-



--------------------------------------------------------------------------------

(aa) Obligor Notification Forms. The Borrower shall furnish the Collateral Agent
and the Administrative Agent with an appropriate power of attorney to send (at
the Administrative Agent’s discretion on the Collateral Agent’s behalf, after
the occurrence and continuance of an Event of Default) Obligor notification
forms to give notice to the Obligors of the Collateral Agent’s interest in the
Collateral Portfolio and the obligation to make payments as directed by the
Administrative Agent on the Collateral Agent’s behalf.

(bb) Officer’s Certificate. On or within 30 days prior to each anniversary of
the date of this Agreement, the Borrower shall deliver an Officer’s Certificate,
in form and substance acceptable to the Lender Agents and the Administrative
Agent, providing (i) a certification, based upon a review and summary of UCC
search results, that there is no other interest in the Collateral Portfolio that
is perfected by filing of a UCC financing statement other than in favor of the
Collateral Agent and (ii) a certification, based upon a review and summary of
Tax and judgment lien searches, that there is no other interest in the
Collateral Portfolio based on any Tax or judgment lien.

(cc) Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing of the financing statement referred to in Schedule I hereto or any other
financing statement filed pursuant to this Agreement or in connection with any
Advance hereunder, unless the Collection Date shall have occurred:

(i) authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

(ii) deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lender Agents an opinion of the counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be a valid and perfected security interest, and stating
that counsel has reviewed applicable searches of the UCC filing office in the
Borrower’s jurisdiction of organization and that such searches do not indicate
any other Liens of record except as specified therein, provided herein or
otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

(dd) Disregarded Entity. The Borrower will be disregarded as an entity separate
from its owner pursuant to Treasury Regulation Section 301.7701-3(b), and
neither the Borrower nor any other Person on its behalf shall make an election
to be, or take any other action that is reasonably likely to result in the
Borrower being treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

 

-97-



--------------------------------------------------------------------------------

(ee) Beneficial Ownership Regulation. Promptly following any request therefor,
the Borrower shall deliver to the Administrative Agent information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation.

(ff) Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws. The
Borrower shall and each Person directly or indirectly Controlling the Borrower
shall: (i) comply with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws in all material respects, and shall maintain policies and
procedures reasonably designed to ensure compliance with the Anti-Money
Laundering Laws and Anti-Corruption Laws; (ii) ensure it does not use any of the
credit in violation of any Anti-Corruption Laws or Anti-Money Laundering Laws in
any material respect; and (iii) ensure it does not fund any repayment of the
Obligations in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws in any material respect. The Borrower shall conduct the requisite due
diligence in connection with the transactions contemplated herein for purposes
of complying with the Anti-Money Laundering Laws, including with respect to the
legitimacy of any applicable investor and the origin of the assets used by such
investor to purchase the property in question, and will maintain sufficient
information to identify any applicable investor for purposes of the Anti-Money
Laundering Laws.

Section 5.02 Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Special Purpose Entity Requirements. Except as otherwise permitted by this
Agreement, the Borrower shall not (i) guarantee any obligation of any Person,
including any Affiliate; (ii) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents and arising in
connection with ordinary business expenses arising pursuant to the transactions
contemplated by this Agreement and the other Transaction Documents; (iv) make or
permit to remain outstanding any loan or advance to, or own or acquire any stock
or securities (other than any equity or other securities retained pursuant to
Section 6.05) of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents and may
make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

(b) Requirements for Material Actions. The Borrower shall not fail to provide
(and at all times the Borrower’s organizational documents shall reflect) that
the unanimous consent of all directors (including the consent of the Independent
Director(s)) is required for the Borrower to (i) dissolve or liquidate, in whole
or part, or institute proceedings to be adjudicated bankrupt or not Solvent,
(ii) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the

 

-98-



--------------------------------------------------------------------------------

appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Borrower, (v) make any assignment for
the benefit of the Borrower’s creditors, (vi) admit in writing its inability to
pay its debts generally as they become due, or (vii) take any action in
furtherance of any of the foregoing.

(c) Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio, except for dispositions of the Collateral Portfolio
expressly permitted or contemplated by this Agreement.

(d) Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted or contemplated by the terms of this Agreement.

(e) Liens. The Borrower shall not create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

(f) Organizational Documents. The Borrower shall not modify or terminate any of
the organizational documents of the Borrower without the prior written consent
of the Administrative Agent.

(g) Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07, including
sales of the Collateral Portfolio expressly permitted or contemplated thereby),
or liquidate, wind up or dissolve itself (or suffer any liquidation, winding up
or dissolution) without the prior written consent of the Administrative Agent.

(h) Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (x) to finance the purchase by the Borrower on a “true sale” basis,
of Collateral Portfolio, (y) to fund the Unfunded Exposure Account in order to
establish reserves for unfunded commitments of Delayed Draw Loan Assets included
in the Collateral Portfolio or (z) in those instances where sufficient Borrowing
Base capacity exists, to distribute such proceeds to the Transferor without a
concurrent purchase by the Borrower of any Collateral Portfolio.

(i) Limited Assets. The Borrower shall not hold or own any assets that are not
part of the Collateral Portfolio other than with respect to any assets released
from the Lien of the Collateral Agent hereunder (and for which no Advances, if
any, applicable to such asset remain outstanding) following (i) a substitution
effected in accordance with Section 2.07(a) (so long as the Borrower has Pledged
a Substitute Eligible Loan Asset in connection therewith), (ii) a repurchase or
substitution of a Warranty Loan Asset effected in accordance with
Section 2.07(c) or (iii) a Lien Release Dividend effected in accordance with
Section 2.07(g).

 

-99-



--------------------------------------------------------------------------------

(j) Extension or Amendment of Collateral Portfolio. The Borrower will not,
except as otherwise permitted in Section 6.02(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

(k) Purchase and Sale Agreement. The Borrower will not amend, modify, waive or
terminate any provision of the Purchase and Sale Agreement without the prior
written consent of the Administrative Agent.

(l) Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment, other than, so long as no Event of Default or Unmatured Event of
Default has occurred and is continuing or would result therefrom (i) if the
Administrative Agent has confirmed that the applicable Unmatured Event of
Default has been cured, amounts on deposit in the Interest Collection Account
that would have been distributed pursuant to Section 2.04(a)(x) or the Principal
Collection Account that would have been distributed pursuant to
Section 2.04(b)(vii) on the immediately preceding Payment Date except for the
existence of an Unmatured Event of Default and (ii) distributions to its member
on its membership interests.

(m) ERISA Matters. The Borrower will not (a) engage, and will exercise its best
efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406 or Code Section 4975) for
which an exemption is not available or has not previously been obtained from the
United States Department of Labor, (b) fail to meet the minimum funding standard
set forth in Section 302(a) of ERISA and Section 412(a) of the Code with respect
to any Pension Plan other than a Multiemployer Plan, (c) fail to make any
payments to a Multiemployer Plan that the Borrower or any ERISA Affiliate may be
required to make under the agreement relating to such Multiemployer Plan or any
law pertaining thereto, (d) terminate any Pension Plan so as to result, directly
or indirectly in any liability to the Borrower, or (e) permit to exist any
occurrence of any reportable event described in Title IV of ERISA with respect
to any Pension Plan, other than an event for which reporting requirements have
been waived by regulations.

(n) Instructions to Obligors. The Borrower will not make any change, or permit
the Servicer to make any change, in its instructions to Obligors regarding
payments to be made with respect to the Collateral Portfolio to the Collection
Account, unless the Administrative Agent has consented to such change (such
consent not to be unreasonably withheld or delayed, it being understood that any
such account to which the Obligors may be instructed to make payments shall be
subject to an account control agreement which provides the Collateral Agent with
a first priority perfected security interest in such account, as evidenced by an
Opinion of Counsel reasonably acceptable to the Administrative Agent).

(o) Taxable Mortgage Pool Matters. The sum of the Outstanding Balances of all
Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

 

-100-



--------------------------------------------------------------------------------

(p) Change of Jurisdiction, Location, Names or Location of Loan Asset Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names (other than those listed on Schedule II
hereto, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 5.02(p) after
compliance with all terms and conditions of this Section 5.02(p) related
thereto) unless, prior to the effective date of any such change in the
jurisdiction of its formation, name change or use, the Borrower receives prior
written consent from the Administrative Agent of such change and delivers to the
Administrative Agent such financing statements as the Administrative Agent may
request to reflect such name change or use, together with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith. The Borrower will not change the location of
its chief executive office unless prior to the effective date of any such change
of location, the Borrower notifies the Administrative Agent of such change of
location in writing. The Borrower will not move, or consent to the Collateral
Custodian or the Servicer moving, the Loan Asset Files from the location thereof
on the Closing Date, unless the Administrative Agent shall consent to such move
in writing and the Servicer shall provide the Administrative Agent with such
Opinions of Counsel and other documents and instruments as the Administrative
Agent may reasonably request in connection therewith.

(q) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Transferor for
tax purposes.

(r) Compliance with Sanctions. None of the Borrower nor any Person directly or
indirectly Controlling the Borrower will, directly or knowingly indirectly, use
the proceeds of any Advance hereunder, or lend, contribute, or otherwise make
available such proceeds to any subsidiary, joint venture partner, or other
Person (i) to fund any activities or business of or with a Sanctioned Person, or
(ii) in any manner that would be prohibited by Sanctions or would otherwise
cause any Lender to be in breach of any Sanctions. The Borrower shall comply
with all applicable Sanctions in all material respects, and shall maintain
policies and procedures reasonably designed to ensure compliance with Sanctions.

Section 5.03 Affirmative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Law, including those with respect to servicing the Collateral
Portfolio or any part thereof pursuant to the terms hereof.

(b) Preservation of Company Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could reasonably be
expected to have a Material Adverse Effect.

 

-101-



--------------------------------------------------------------------------------

(c) Obligations and Compliance with Collateral Portfolio. The Servicer will take
all actions within its control so as to permit the Borrower to fulfill and
comply with all obligations on the part of the Borrower to be fulfilled or
complied with under or in connection with the administration of each item of
Collateral Portfolio and will do nothing to impair the rights of the Collateral
Agent, for the benefit of the Secured Parties, or of the Secured Parties in, to
and under the Collateral Portfolio. It is understood and agreed that the
Servicer does not hereby assume any obligations of the Borrower in respect of
any Advances or assume any responsibility for the performance by the Borrower of
any of its obligations hereunder or under any other agreement executed in
connection herewith that would be inconsistent with the limited recourse
undertaking of the Servicer, in its capacity as seller, under Section 2.1(e) of
the Purchase and Sale Agreement.

(d) Keeping of Records and Books of Account.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Collateral Portfolio in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

(ii) The Servicer shall permit the Administrative Agent, each Lender Agent or
their respective agents or representatives, to visit the offices of the Servicer
during normal office hours and upon reasonable advance notice and examine and
make copies of all documents, books, records and other information concerning
the Collateral Portfolio and the Servicer’s servicing thereof and discuss
matters related thereto with any of the officers or employees of the Servicer
having knowledge of such matters and to review the Servicer’s collection and
administration of the Collateral Portfolio in order to assess compliance by the
Servicer with the Servicing Standard, as well as with the Transaction Documents
and to conduct an audit of the Collateral Portfolio and Required Loan Documents
in conjunction with such a review. For the avoidance of doubt, the right of the
Administrative Agent provided herein to visit and inspect the financial records
and properties of the Borrower and the Servicer and conduct such audits shall be
limited to not more than two such visits and inspections in any fiscal year;
provided that after the occurrence and during the continuance of an Event of
Default, there shall be no limit to the number of such visits, inspections and
audits.

(iii) The Servicer will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Collateral
Portfolio indicating that the Collateral Portfolio is owned by the Borrower
subject to the Lien of the Collateral Agent, for the benefit of the Secured
Parties.

 

-102-



--------------------------------------------------------------------------------

(e) Preservation of Security Interest. The Servicer will take all steps
necessary to ensure that the Borrower has granted a security interest (as
defined in the UCC) to the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio, which is enforceable in accordance with
Applicable Law. The Servicer (at its own expense, on behalf of the Borrower)
will file such financing and continuation statements and any other documents
that may be required by any law or regulation of any Governmental Authority to
preserve and protect fully the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in, to and under the
Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by filing.

(f) Events of Default. The Servicer will provide the Administrative Agent and
each Lender Agent (with a copy to the Collateral Agent) with written notice of
the occurrence of each Event of Default and each Unmatured Event of Default no
later than two Business Days following the Servicer’s knowledge or notice
thereof. In addition, no later than two Business Days following the Servicer’s
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, the Servicer will provide to the Collateral Agent, the
Administrative Agent and each Lender Agent a written statement of the chief
financial officer or chief accounting officer of the Servicer setting forth the
details of such event and the action that the Servicer proposes to take with
respect thereto.

(g) Taxes. The Servicer will file all federal and all other material tax returns
required to be filed by it (including, without limitation, all federal and
material foreign, state, local and other tax returns) and pay any and all Taxes
imposed on it or its property as required under the Transaction Documents
(except for those Taxes contested in good faith by appropriate proceedings and
in respect of which it establishes proper reserves on its books in accordance
with GAAP).

(h) Other. The Servicer will promptly furnish to the Collateral Agent and the
Administrative Agent such other information, documents, records or reports
respecting the Collateral Portfolio or the condition or operations, financial or
otherwise, of the Borrower or the Servicer as the Collateral Agent or the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, the Collateral Agent or
Secured Parties under or as contemplated by this Agreement.

(i) Proceedings Related to the Borrower, the Transferor and the Servicer and the
Transaction Documents. The Servicer shall notify the Administrative Agent and
each Lender Agent as soon as possible and in any event within three Business
Days after any Responsible Officer of the Servicer receives notice or obtains
knowledge thereof of any settlement of, judgment (including a judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
labor controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect on the Borrower, the Transferor or the Servicer (or any of their
Affiliates) or the Transaction Documents. Solely for purposes of this
Section 5.03(i), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transaction Documents or the Borrower
in excess of $500,000 shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the Transferor in excess of
$5,000,000 shall be deemed to be expected to have such a Material Adverse
Effect.

 

-103-



--------------------------------------------------------------------------------

(j) Deposit of Collections. The Servicer shall promptly (but in no event later
than two Business Days after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
the Servicer or any of their Affiliates.

(k) Loan Asset Register. The Servicer shall maintain, or cause to be maintained,
with respect to each Noteless Loan Asset a register (which may be in physical or
electronic form and readily identifiable as the loan asset register) (each, a
“Loan Asset Register”) in which it will record, or cause to be recorded, (v) the
amount of such Noteless Loan Asset, (w) the amount of any principal or interest
due and payable or to become due and payable from the Obligor thereunder,
(x) the amount of any sum in respect of such Noteless Loan Asset received from
the Obligor, (y) the date of origination of such Noteless Loan Asset and (z) the
maturity date of such Noteless Loan Asset. All of the information (and related
certifications) required to be set forth with respect to the Loan Asset Register
may be included in the applicable Borrowing Base Certificate.

(l) Special Purpose Entity Requirements. The Servicer shall take such actions as
are necessary to cause the Borrower to be in compliance with the special purpose
entity requirements set forth in Sections 5.01(a) and (b) and 5.02(a); provided
that, for the avoidance of doubt, the Servicer shall not be required to expend
any of its own funds to cause the Borrower to be in compliance with
Section 5.02(a)(viii) or Section 5.01(a)(xv) (it being understood that this
proviso shall in no way affect the obligation of the Servicer to manage the
activities and liability of the Borrower such that the Borrower maintains
compliance with either of the foregoing subsections).

(m) Accounting Changes. As soon as possible and in any event within three
Business Days after the effective date thereof, the Servicer will provide to the
Administrative Agent and the Lender Agents notice of any material change in the
accounting policies of the Servicer.

(n) Proceedings Related to the Collateral Portfolio. The Servicer shall notify
the Administrative Agent and each Lender Agent as soon as possible and in any
event within three Business Days after any Responsible Officer of the Servicer
receives notice or has actual knowledge of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the interests of the Collateral
Agent or the Secured Parties in, to and under the Collateral Portfolio. Solely
for purposes of this Section 5.03(n), any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio or the Collateral Agent’s or the Secured Parties’ interest in the
Collateral Portfolio in excess of $5,000,000 or more shall be deemed to be
expected to have such a Material Adverse Effect.

(o) Compliance with Legal Opinions. The Servicer shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Latham & Watkins LLP, as special counsel to the Servicer,
issued in connection with the Transaction Documents and relating to the issues
of substantive consolidation and true sale of the Loan Assets.

 

-104-



--------------------------------------------------------------------------------

(p) Instructions to Agents and Obligors. The Servicer shall direct, or shall
cause the Transferor to direct, any agent or administrative agent for any Loan
Asset to remit all payments and collections with respect to such Loan Asset,
and, if applicable, to direct the Obligor with respect to such Loan Asset to
remit all such payments and collections with respect to such Loan Asset directly
to the Collection Account. The Borrower and the Servicer shall take commercially
reasonable steps to ensure, and shall cause the Transferor to take commercially
reasonable steps to ensure, that only funds constituting payments and
collections relating to Loan Assets shall be deposited into the Collection
Account.

(q) Capacity as Servicer. The Servicer will ensure that, at all times when it is
dealing with or in connection with the Loan Assets in its capacity as Servicer,
it holds itself out as Servicer, and not in any other capacity.

(r) Audits. At the discretion of the Administrative Agent and each Lender Agent,
the Servicer shall allow the Administrative Agent and each Lender Agent (during
normal office hours and upon advance notice) to review the Servicer’s collection
and administration of the Collateral Portfolio in order to assess compliance by
the Servicer with the Servicing Standard, as well as with the Transaction
Documents and to conduct an audit of the Collateral Portfolio and Required Loan
Documents in conjunction with such a review. Such review shall be reasonable in
scope and shall be completed in a reasonable period of time. Any such review
shall be subject to the limitations set forth in Section 5.03(d)(ii).

(s) Insurance Policies. The Servicer will take such actions that are customarily
taken by or on behalf of a lender in a syndicated loan facility to preserve the
rights of such lender in respect of any Insurance Policies applicable to Loan
Assets.

(t) Disregarded Entity. The Servicer shall cause the Borrower to be disregarded
as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be, or take any other action that
is reasonably likely to result in the Borrower being, treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

(u) Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws. The
Servicer, each Person directly or indirectly Controlling the Servicer and each
Person directly or indirectly Controlled by the Servicer and, to the Servicer’s
knowledge, any Related Party of the foregoing shall: (i) comply with all
applicable Anti-Money Laundering Laws and Anti-Corruption Laws in all material
respects, and shall maintain policies and procedures reasonably designed to
ensure compliance with the Anti-Money Laundering Laws and Anti-Corruption Laws;
(ii) ensure it does not cause the Borrower to use any of the credit in violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws in any material
respect; and (iii) ensure it does not cause the Borrower to fund any repayment
of the Obligations in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws in any material respect.

 

-105-



--------------------------------------------------------------------------------

(v) Sanctions. The Servicer shall promptly notify the Administrative Agent and
the Lenders in writing of any breach of any representation, warranty or covenant
relating to Sanctions or Sanctioned Persons by itself or by the Borrower.

Section 5.04 Negative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person (other than an Affiliate), unless the
Servicer is the surviving entity and unless:

(i) the Servicer has delivered to the Administrative Agent and each Lender Agent
an Officer’s Certificate and an Opinion of Counsel each stating that any such
consolidation, merger, conveyance or transfer and any supplemental agreement
executed in connection therewith comply with this Section 5.04 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Administrative Agent may reasonably request;

(ii) the Servicer shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Administrative Agent and each Lender Agent;

(iii) after giving effect thereto, no Event of Default or Servicer Termination
Event or event that with notice or lapse of time would constitute either an
Event of Default or a Servicer Termination Event shall have occurred and be
continuing; and

(iv) the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer (such consent not to be
unreasonably withheld).

(b) Change of Location of Loan Asset Files. The Servicer shall not (x) change
the offices where it keeps records concerning the Collateral Portfolio from the
address set forth under its name in Section 11.02, or (y) move, or consent to
the Collateral Custodian moving, the Required Loan Documents and Loan Asset
Files from the location thereof on the initial Advance Date, unless, in each
case, the Administrative Agent shall consent to such change or move in writing
and the Servicer shall provide the Administrative Agent with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
reasonably request in connection therewith and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Collateral Agent, for the benefit of
the Secured Parties, in the Collateral Portfolio.

 

-106-



--------------------------------------------------------------------------------

(c) Change in Payment Instructions to Obligors. The Servicer will not make any
change in its instructions to Obligors regarding payments to be made with
respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change (such consent not to be
unreasonably withheld or delayed, it being understood that any such account to
which the Obligors may be instructed to make payments shall be subject to an
account control agreement which provides the Collateral Agent with a first
priority perfected security interest in such account, as evidenced by an Opinion
of Counsel reasonably acceptable to the Administrative Agent).

(d) Extension or Amendment of Loan Assets. The Servicer will not, except as
otherwise permitted in Section 6.02(a), extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

(e) Taxable Mortgage Pool Matters. The Servicer will manage the portfolio and
advise the Borrower with respect to purchases from the Transferor so as to not
at any time allow the sum of the Outstanding Balances of all Loan Assets owned
by the Borrower and that are principally secured by an interest in real property
(within the meaning of Treasury Regulation Section 301.7701(i)-1(d)(3)) to
exceed 35% of the aggregate Outstanding Balance of all Loan Assets.

(f) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges.

(g) Compliance with Sanctions. None of the Servicer nor, to its knowledge, any
Person directly or indirectly Controlling the Servicer will, directly or
knowingly indirectly, cause the Borrower to use the proceeds of any Advance
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Person, or (ii) in any manner that would be
prohibited by Sanctions or would otherwise cause any Lender to be in breach of
any Sanctions. The Servicer shall comply with all applicable Sanctions in all
material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance with Sanctions. The Servicer will notify each
Lender and the Administrative Agent in writing promptly after becoming aware of
any breach of this Section 5.04(g).

Section 5.05 Affirmative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Collateral Agent will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Agent will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

Section 5.06 Affirmative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Collateral Custodian will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

(c) Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents delivered in original form shall remain
at all times in the possession of the Collateral Custodian at the address
located at 1055 10th Ave S.E., Minneapolis, MN 55414 unless notice of a
different address is given in accordance with the terms hereof or unless the
Administrative Agent agrees to allow certain Required Loan Documents to be
released to the Servicer on a temporary basis in accordance with the terms
hereof, except as such Required Loan Documents may be released pursuant to the
terms of this Agreement.

Section 5.07 Negative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date, the Collateral Custodian will
not dispose of any documents constituting the Required Loan Documents in any
manner that is inconsistent with the performance of its obligations as the
Collateral Custodian pursuant to this Agreement and will not dispose of any
Collateral Portfolio except as contemplated by this Agreement.

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.01 Appointment and Designation of the Servicer.

(a) Initial Servicer. The Borrower, each Lender Agent and the Administrative
Agent hereby appoint Solar, pursuant to the terms and conditions of this
Agreement, as Servicer, with the authority to service, administer and exercise
rights and remedies, on behalf of the Borrower, in respect of the Collateral
Portfolio. Until the Administrative Agent gives Solar a Servicer Termination
Notice, Solar hereby accepts such appointment and agrees to perform the duties
and responsibilities of the Servicer pursuant to the terms hereof. The Servicer
and the Borrower hereby acknowledge that the Administrative Agent and the
Secured Parties are third party beneficiaries of the obligations undertaken by
the Servicer hereunder.

 

-108-



--------------------------------------------------------------------------------

(b) Servicer Termination Notice. The Borrower, the Servicer, each Lender Agent,
and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Termination Event, the Administrative Agent, by written notice to the
Servicer (with a copy to the Collateral Agent) (a “Servicer Termination
Notice”), may terminate all of the rights, obligations, power and authority of
the Servicer under this Agreement. On and after the receipt by the Servicer of a
Servicer Termination Notice pursuant to this Section 6.01(b), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.04, the Servicing Fees therefor accrued until such date.
After such date, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent believes will
facilitate the transition of the performance of such activities to a successor
Servicer, and the successor Servicer shall assume each and all of the Servicer’s
obligations to service and administer the Collateral Portfolio, on the terms and
subject to the conditions herein set forth, and the Servicer shall use its best
efforts to assist the successor Servicer in assuming such obligations.

(c) Appointment of Replacement Servicer. At any time following the delivery of a
Servicer Termination Notice, the Administrative Agent may, in its sole
discretion, (i) appoint Wells Fargo (or an Affiliate thereof) as Servicer under
this Agreement and, in such case, all authority, power, rights and obligations
of the Servicer shall pass to and be vested in Wells Fargo (or an Affiliate
thereof) or (ii) appoint a new Servicer (in each case, the “Replacement
Servicer”), which appointment shall take effect upon the Replacement Servicer
accepting such appointment by a written assumption in a form satisfactory to the
Administrative Agent in its sole discretion. In the event that Wells Fargo (or
an Affiliate thereof) or a Replacement Servicer has not accepted its appointment
at the time when the Servicer ceases to act as Servicer, the Administrative
Agent shall petition a court of competent jurisdiction to appoint any
established financial institution, having a net worth of not less than
$50,000,000 and whose regular business includes the servicing of assets similar
to the Collateral Portfolio, as the Replacement Servicer hereunder.

(d) Liabilities and Obligations of Replacement Servicer. Upon its appointment,
the Replacement Servicer shall be the successor in all respects to the Servicer
with respect to servicing functions under this Agreement and shall be subject to
all the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Replacement Servicer;
provided that the Replacement Servicer shall have (i) no liability with respect
to any action performed by the terminated Servicer prior to the date that the
Replacement Servicer becomes the successor to the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing obligations, if any, of the Servicer
unless it elects to in its sole discretion, (iii) no obligation to pay any Taxes
required to be paid by the Servicer (provided that the Replacement Servicer
shall pay any income Taxes for which it is liable), (iv) no obligation to pay
any of the fees and expenses of any other party to the transactions contemplated
hereby, and (v) no liability or obligation with respect to any Servicer
indemnification obligations of any prior Servicer, including the original
Servicer. The indemnification obligations of the Replacement Servicer upon
becoming a Replacement Servicer, are expressly limited to those arising on
account of its failure to act in good faith and with reasonable care under the
circumstances. In addition, the Replacement Servicer shall have no liability
relating to the representations and warranties of the Servicer contained in
Section 4.03.

 

-109-



--------------------------------------------------------------------------------

(e) Authority and Power. All authority and power granted to the Servicer under
this Agreement shall automatically cease and terminate upon termination of this
Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral Portfolio.

(f) Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the occurrence of a Servicer Termination Event.

(g) Waiver. The Borrower acknowledges that the Administrative Agent or any of
its Affiliates may act as the Collateral Agent and/or the Servicer, and the
Borrower waives any and all claims against the Administrative Agent, each Lender
Agent or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to each such party’s gross negligence or
willful misconduct) relating in any way to the custodial or collateral
administration functions having been performed by the Administrative Agent or
any of its Affiliates in accordance with the terms and provisions (including the
standard of care) set forth in the Transaction Documents.

Section 6.02 Duties of the Servicer.

(a) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
Portfolio from time to time, all in accordance with Applicable Law and the
Servicing Standard. Prior to the occurrence of a Servicer Termination Event, but
subject to the terms of this Agreement (including, without limitation,
Section 6.04), the Servicer has the sole and exclusive authority to make any and
all decisions with respect to the Collateral Portfolio and take or refrain from
taking any and all actions with respect to the Collateral Portfolio. Without
limiting the foregoing, the duties of the Servicer shall include the following:

(i) supervising the Collateral Portfolio, including communicating with Obligors,
executing amendments, providing consents and waivers, enforcing and collecting
on the Collateral Portfolio and otherwise managing the Collateral Portfolio on
behalf of the Borrower;

 

-110-



--------------------------------------------------------------------------------

(ii) maintaining all necessary servicing records with respect to the Collateral
Portfolio and providing such reports to the Administrative Agent and each Lender
Agent (with a copy to the Collateral Agent and the Collateral Custodian) in
respect of the servicing of the Collateral Portfolio (including information
relating to its performance under this Agreement) as may be required hereunder
or as the Administrative Agent or any Lender Agent may reasonably request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral Portfolio in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral Portfolio;

(iv) promptly delivering to the Administrative Agent, each Lender Agent, the
Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender
Agent, Collateral Custodian or the Collateral Agent may from time to time
reasonably request;

(v) identifying each Loan Asset clearly and unambiguously in its servicing
records to reflect that such Loan Asset is owned by the Borrower and that the
Borrower is Pledging a security interest therein to the Secured Parties pursuant
to this Agreement;

(vi) notifying the Administrative Agent and each Lender Agent of any material
action, suit, proceeding, dispute, offset, deduction, defense or counterclaim
(1) that is or is threatened to be asserted by an Obligor with respect to any
Loan Asset (or portion thereof) of which it has knowledge or has received
notice; or (2) that could reasonably be expected to have a Material Adverse
Effect;

(vii) maintaining the perfected security interest of the Collateral Agent, for
the benefit of the Secured Parties, in the Collateral Portfolio;

(viii) except to the extent held by the Collateral Custodian in accordance with
Section 12.02(b), maintaining the Loan Asset File with respect to Loan Assets
included as part of the Collateral Portfolio; provided that, so long as the
Servicer is in possession of any Required Loan Documents, the Servicer will hold
such Required Loan Documents in a fireproof safe or fireproof file cabinet;

(ix) directing the Collateral Agent to make payments pursuant to the terms of
the Servicing Report in accordance with Section 2.04;

(x) directing the sale or substitution of Collateral Portfolio in accordance
with Section 2.07;

 

-111-



--------------------------------------------------------------------------------

(xi) providing assistance to the Borrower with respect to the purchase and sale
of and payment for the Loan Assets;

(xii) instructing the Obligors and the administrative agents on the Loan Assets
to make payments directly into the Collection Account established and maintained
with the Collateral Agent;

(xiii) delivering the Loan Asset Files and the Loan Tape to the Collateral
Custodian; and

(xiv) complying with such other duties and responsibilities as may be required
of the Servicer by this Agreement.

It is acknowledged and agreed that the Borrower possesses all rights of a lender
with respect to the enforcement of rights of a lender and remedies with respect
to the Loan Assets and the Underlying Collateral and under the Loan Agreements
with respect to the related Loan Asset, and therefore, for all purposes under
this Agreement, the Servicer shall perform its administrative and management
duties hereunder only to the extent that, as a lender under the related Loan
Agreements, it has the right to do so. Notwithstanding anything to the contrary
contained herein, it is acknowledged and agreed that the performance by the
Servicer of its duties hereunder shall be limited insofar as such performance
would conflict with or result in a breach of any of the express terms of the
related Loan Agreements; provided that the Servicer shall (a) provide prompt
written notice to the Administrative Agent (who will provide each Lender Agent
with a copy promptly upon receipt thereof) upon becoming aware of such conflict
or breach, (b) have determined that there is no other commercially reasonable
performance that it could render consistent with the express terms of the Loan
Agreements which would result in all or a portion of the servicing duties being
performed in accordance with this Agreement, and (c) undertake all commercially
reasonable efforts to mitigate the effects of such non-performance including
performing as much of the servicing duties as possible and performing such other
commercially reasonable and/or similar duties consistent with the terms of the
Loan Agreements.

(b) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, the Collateral Agent, each Lender Agent and the
Secured Parties of their rights hereunder shall not release the Servicer, the
Transferor or the Borrower from any of their duties or responsibilities with
respect to the Collateral Portfolio. The Secured Parties, the Administrative
Agent, each Lender Agent and the Collateral Agent shall not have any obligation
or liability with respect to any Collateral Portfolio, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

(c) Any payment by an Obligor in respect of any indebtedness owed by it to the
Transferor or the Borrower shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

-112-



--------------------------------------------------------------------------------

(d) At any time when a Replacement Servicer is appointed pursuant to
Section 6.01(c), the Transferor shall, at the Collateral Agent’s, the Collateral
Custodian’s or the Administrative Agent’s request, assemble all of the Loan
Asset Files reasonably available to it and make the same available to the
Collateral Agent, the Collateral Custodian or the Administrative Agent at a
place selected by the Collateral Agent, the Collateral Custodian, the
Administrative Agent or their designee.

(e) On and after the date that a Replacement Servicer is appointed pursuant to
Section 6.01(c), the existing Servicer shall assist the Replacement Servicer in
assuming each and all of the Servicer’s obligations to service and administer
the Collateral Portfolio in accordance with this Agreement and comply with
reasonable instructions from the Administrative Agent with respect thereto.

Section 6.03 Authorization of the Servicer.

(a) Each of the Borrower, the Administrative Agent, each Lender Agent and each
Lender hereby authorizes the Servicer (including any successor thereto) to take
any and all reasonable steps in its name and on its behalf necessary or
desirable in the determination of the Servicer and not inconsistent with the
sale of the Collateral Portfolio by the Transferor to the Borrower under the
Purchase and Sale Agreement and, thereafter, the Pledge by the Borrower to the
Collateral Agent on behalf of the Secured Parties hereunder, of a security
interest in the Collateral Portfolio, to collect all amounts due under any and
all Collateral Portfolio, including, without limitation, endorsing any of their
names on checks and other instruments representing Interest Collections and
Principal Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral Portfolio and,
after the delinquency of any Collateral Portfolio and to the extent permitted
under and in compliance with Applicable Law, to commence proceedings with
respect to enforcing payment thereof, to the same extent as the Transferor could
have done if it had continued to own such Collateral Portfolio. The Transferor,
the Borrower and the Collateral Agent on behalf of the Secured Parties shall
furnish the Servicer (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral Portfolio. In no event shall the Servicer be entitled to make the
Secured Parties, the Administrative Agent, the Collateral Agent, any Lender or
any Lender Agent a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s and each Lender Agent’s consent.

(b) After the declaration of the Facility Maturity Date, at the direction of the
Administrative Agent, the Servicer shall take such action as the Administrative
Agent may deem necessary or advisable to enforce collection of the Collateral
Portfolio; provided that the Administrative Agent may, at any time after an
Event of Default has occurred, notify any Obligor with respect to any Collateral
Portfolio of the assignment of such Collateral Portfolio to the Collateral Agent
on behalf of the Secured Parties and direct that payments of all amounts due or
to become due be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Administrative Agent and, upon
such notification and at the expense of the Borrower, the Administrative Agent
may enforce collection of any such Collateral Portfolio, and adjust, settle or
compromise the amount or payment thereof.

 

-113-



--------------------------------------------------------------------------------

Section 6.04 Collection of Payments; Accounts.

(a) Collection Efforts, Modification of Collateral Portfolio. The Servicer will
use its commercially reasonable efforts to collect or cause to be collected, all
payments called for under the terms and provisions of the Loan Assets included
in the Collateral Portfolio as and when the same become due, all in accordance
with the Servicing Standard.

(b) Taxes and other Amounts. The Servicer will use its commercially reasonable
efforts to collect all payments with respect to amounts due for Taxes,
assessments and insurance premiums relating to each Loan Asset to the extent
required to be paid to the Borrower for such application under the applicable
Loan Agreement and remit such amounts to the appropriate Governmental Authority
or insurer as required by the Loan Agreements.

(c) Payments to Collection Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors (or the applicable
administrative or paying agent) to make all payments in respect of the
Collateral Portfolio directly to the Collection Account; provided that the
Servicer is not required to so instruct any Obligor which is solely a guarantor
or other surety (or an Obligor that is not designated as the “lead borrower” or
another such similar term) unless and until the Servicer calls on the related
guaranty or secondary obligation.

(d) Controlled Accounts. Each of the parties hereto hereby agrees that (i) each
Controlled Account is intended to be a “securities account” or “deposit account”
within the meaning of the UCC and (ii) except as otherwise expressly provided
herein and in the Control Agreement, as applicable, prior to the delivery of a
Notice of Exclusive Control, the Borrower and the Servicer shall be entitled to
exercise the rights that comprise each Financial Asset held in each Controlled
Account which is a securities account and have the right to direct the
disposition of funds in any Controlled Account which is a deposit account;
provided that after the delivery of a Notice of Exclusive Control (as defined in
the Control Agreement, as applicable), such rights shall be exclusively held by
the Collateral Agent (acting at the direction of the Administrative Agent). Each
of the parties hereto hereby agrees to cause the securities intermediary that
holds any property for the Borrower in a Controlled Account that is a securities
account to agree with the parties hereto that (A) such property (subject to
Section 6.04(e) below with respect to any property other than investment
property, as defined in Section 9-102(a)(49) of the UCC) is to be treated as a
Financial Asset under Article 8 of the UCC and (B) regardless of any provision
in any other agreement, for purposes of the UCC, with respect to the Controlled
Accounts, New York shall be deemed to be the Account Bank’s jurisdiction (within
the meaning of Section 9-304 of the UCC) and the securities intermediary’s
jurisdiction (within the meaning of Section 8-110 of the UCC). All securities or
other property underlying any Financial Assets credited to the Controlled
Accounts in the form of securities or instruments shall be registered in the
name of the Account Bank or if in the name of the Borrower or the Collateral
Agent, Indorsed to the Account Bank, Indorsed in blank, or credited to another
securities account maintained in the name of the Account Bank, and in no case
will any Financial Asset credited to the Controlled Accounts be registered in
the name of the Borrower, payable to the order of the Borrower or specially
Indorsed to the Borrower, except to the extent the foregoing have been specially
Indorsed to the Account Bank or Indorsed in blank.

 

-114-



--------------------------------------------------------------------------------

(e) Loan Agreements. Notwithstanding any term hereof (or any term of the UCC
that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of this Agreement.

(f) Establishment of the Collection Account. The Borrower established or caused
to be established, on or before the Closing Date, with the Account Bank, and
maintained in the name of the Borrower, subject to the lien of the Collateral
Agent, for the benefit of the Secured Parties, a segregated corporate trust
account entitled “Collection Account for SSLP 2016-1, LLC, subject to the lien
of Wells Fargo Bank, National Association, as Collateral Agent for the benefit
of the Secured Parties” (the “Collection Account”), and the Borrower shall
further cause to be maintained two subaccounts linked to and constituting part
of the Collection Account for the purpose of segregating, within two (2)
Business Days of the receipt of any Principal Collections (the “Principal
Collection Account”) and Interest Collections (the “Interest Collection
Account”), respectively, over which the Collateral Agent, for the benefit of the
Secured Parties, shall have control and from which none of the Servicer nor the
Borrower shall have any right of withdrawal except in accordance with the terms
of this Agreement and the Control Agreement.

(g) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of an Interest Collection or Principal Collection of a Loan Asset and
such Interest Collection or Principal Collection was received by the Servicer in
the form of a check that is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Interest Collection or
Principal Collection and deposits an amount that is less than or more than the
actual amount of such Interest Collection or Principal Collection, the Servicer
shall appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

(h) Establishment of the Unfunded Exposure Account. The Borrower established, on
or before the Closing Date, with the Account Bank, and maintained in the name of
the Borrower, subject to the lien of the Collateral Agent, for the benefit of
the Secured Parties, a segregated corporate trust account entitled “Unfunded
Exposure Account for SSLP 2016-1, LLC, subject to the lien of Wells Fargo Bank,
National Association, as Collateral Agent for the benefit of the Secured
Parties” (the “Unfunded Exposure Account”). Funds on deposit in the Unfunded
Exposure Account as of any date of determination may be withdrawn to fund draw

 

-115-



--------------------------------------------------------------------------------

requests of the relevant Obligors under any Delayed Draw Loan Assets; provided
that, until the earlier to occur of the end of the Reinvestment Period or the
Facility Maturity Date, the amount withdrawn to fund such draw request shall not
cause a Borrowing Base Deficiency. Any such draw request made by an Obligor,
along with wiring instructions for the applicable Obligor, shall be forwarded by
the Borrower or the Servicer to the Administrative Agent, and the Administrative
Agent shall instruct the Account Bank to fund such draw request in accordance
with the Loan Agreement pertaining to such Delayed Draw Loan Assets. As of any
date of determination, any amounts on deposit in the Unfunded Exposure Account
that exceed (i) the aggregate Unfunded Exposure Equity Amount prior to the
earlier to occur of the end of the Reinvestment Period or the Facility Maturity
Date and (ii) the aggregate of all Unfunded Exposure Amounts following the
earlier to occur of the end of the Reinvestment Period or the Facility Maturity
Date, in each case shall be transferred into the Principal Collection Account as
Principal Collections.

Section 6.05 Realization Upon Loan Assets. The Servicer will use reasonable
efforts to exercise available remedies, if any, relating to a Defaulted Loan
Asset in order to maximize recoveries thereunder in accordance with the
Servicing Standard. Subject to the terms of the Loan Agreements and the
Servicing Standard, the Servicer will comply with Applicable Law in exercising
such remedies. The Servicer will remit to the Collection Account the Recoveries
received in connection with the sale or disposition of Underlying Collateral
relating to a Defaulted Loan Asset.

Section 6.06 Servicing Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fees and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.

Section 6.07 Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will pay (on behalf of the Borrower) or make a
capital contribution to the Borrower to enable the Borrower to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Controlled Accounts. The Servicer may be reimbursed
for any reasonable out-of-pocket expenses incurred hereunder (including
out-of-pocket expenses paid by the Servicer on behalf of the Borrower), subject
to the availability of funds pursuant to Section 2.04; provided that, to the
extent funds are not available for such reimbursement, the Servicer shall be
required to pay such expenses for its own account and shall not be entitled to
any payment therefor other than the Servicing Fees and except as otherwise
provided in Section 2.04.

Section 6.08 Reports to the Administrative Agent; Account Statements; Servicing
Information.

 

-116-



--------------------------------------------------------------------------------

(a) Notice of Borrowing. On each Advance Date and on each reduction of Advances
Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on its
behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing Base Certificate, each updated as of such date, to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Agent).

(b) Servicing Report. On each Reporting Date, the Servicer will provide to the
Borrower, each Lender Agent, the Administrative Agent, the Collateral Agent and
any Liquidity Bank, a monthly statement including (i) a Borrowing Base
Certificate calculated as of the most recent Determination Date, (ii) a summary
prepared with respect to each Obligor and with respect to each Loan Asset for
such Obligor prepared as of the most recent Determination Date that will be
required to set forth only (x) calculations of the Net Senior Leverage Ratio and
the Interest Coverage Ratio for each such Loan Asset for the most recently ended
Relevant Test Period for each such Loan Asset and (y) whether or not each such
Loan Asset shall have become subject to a material amendment, restatement,
supplement, waiver or other modification and whether such amendment,
restatement, supplement, waiver or other modification is a Material
Modification, (iii) a calculation of the amounts actually available to be drawn
by the Servicer under its consolidated committed debt facilities pursuant to
Section 7.01(t) and (iv) if such Reporting Date precedes a Payment Date, amounts
to be remitted pursuant to Section 2.04 to the applicable parties (which shall
include any applicable wiring instructions of the parties receiving payment)
(such monthly statement, a “Servicing Report”), with respect to related calendar
month signed by a Responsible Officer of the Servicer and the Borrower and
substantially in the form of Exhibit I.

(c) Servicer’s Certificate. Together with each Servicing Report, the Servicer
shall submit to the Administrative Agent, each Lender Agent, the Collateral
Agent and any Liquidity Bank a certificate substantially in the form of
Exhibit I (a “Servicer’s Certificate”), signed by a Responsible Officer of the
Servicer, which shall include a certification by such Responsible Officer that
no Event of Default or Unmatured Event of Default has occurred and is
continuing.

(d) Financial Statements. The Servicer will submit (or cause to be submitted) to
the Administrative Agent and each Lender Agent, (i) within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of the Servicer
(excluding the fiscal quarter ending on the date specified in clause (ii)),
commencing with the fiscal quarter ended September 30, 2016, consolidated
unaudited financial statements of the Servicer for the most recent fiscal
quarter, and (ii) within 120 days after the end of each fiscal year of the
Servicer, commencing with the fiscal year ended December 31, 2016, consolidated
audited financial statements of the Servicer, audited by a firm of nationally
recognized independent public accountants, as of the end of such fiscal year.

(e) Obligor Financial Statements; Valuation Reports; Other Reports. The Servicer
will deliver to the Administrative Agent, the Lender Agents and the Collateral
Agent, with respect to each Obligor, (i) to the extent received by the Borrower
and/or the Servicer pursuant to the Loan Agreement, the complete financial
reporting package with respect to such Obligor and with respect to each Loan
Asset for such Obligor provided to the Borrower and/or the Servicer either
monthly or quarterly, as the case may be, by such Obligor, which delivery shall
be made within 10 Business Days after Servicer’s or Borrower’s receipt thereof
and (ii) asset and portfolio level monitoring reports prepared by the Servicer
with respect to the Loan

 

-117-



--------------------------------------------------------------------------------

Assets, which delivery shall be made within 60 days of the end of each quarter
(or, in the case of last quarter of each year, 120 days of the end of such
quarter) and which shall include, without limitation, covenant and financial
covenant testing information. The Servicer will promptly deliver to the
Administrative Agent and any Lender Agent, upon reasonable request and to the
extent received by the Borrower and/or the Servicer, all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.

(f) Amendments to Loan Assets. The Servicer will deliver to the Administrative
Agent, the Lender Agents and the Collateral Custodian a copy of any material
amendment, restatement, supplement, waiver or other modification to the Loan
Agreement of any Loan Asset (along with any material internal documents prepared
by the Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within 10
Business Days of the effectiveness of such amendment, restatement, supplement,
waiver or other modification.

(g) Website Access to Information. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to Section 5.03(h) and this Article VI shall be deemed to
have been delivered on the date on which such information is posted on
Intralinks (or other replacement) website to which the Administrative Agent and
Lender Agents have access or upon receipt of such information through e-mail or
another delivery method acceptable to the Administrative Agent.

(h) BDC Assets. The BDC will submit to the Administrative Agent and each Lender
Agent, on each BDC Reporting Date, a certification by a Responsible Officer of
the BDC of the aggregate assets and commitments of the BDC and its consolidated
Subsidiaries (determined in accordance with GAAP and Applicable Law) as of the
end of the previous fiscal quarter. A “BDC Asset Coverage Event” shall be deemed
to occur and be continuing if the Asset Coverage Ratio of the BDC and its
consolidated Subsidiaries (determined in accordance with GAAP and Applicable
Law) on any BDC Reporting Date is less than the amount required under the 1940
Act (which as of the Closing Date is 2:1).

Section 6.09 Annual Statement as to Compliance. The Servicer will provide to the
Administrative Agent, each Lender Agent and the Collateral Agent within 120 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2016, a report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Termination Event has occurred.

Section 6.10 Annual Independent Public Accountant or Other Third Party’s
Servicing Reports. The Servicer will cause a firm of nationally recognized
independent public accountants (who may also render other services to the
Servicer) or other nationally recognized independent third party experienced in
such matters (such third party subject to the approval of the Administrative
Agent in its sole discretion) to furnish to the Administrative Agent, each

 

-118-



--------------------------------------------------------------------------------

Lender Agent and the Collateral Agent within 120 days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on
December 31, 2017, a report covering such fiscal year to the effect that such
accountants or other third party have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule III, it being
understood that the Servicer and the Administrative Agent will provide an
updated Schedule III reflecting any further amendments to such Schedule III
prior to the issuance of the first such agreed-upon procedures report, a copy of
which shall replace the then existing Schedule III) to certain documents and
records relating to the Collateral Portfolio under any Transaction Document,
compared the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants or other third party that caused them to believe that such servicing
was not conducted in compliance with this Article VI, except for such exceptions
as such accountants or other third party shall believe to be immaterial and such
other exceptions as shall be set forth in such statement. In the event such firm
of independent public accountants or other third party requires the Collateral
Agent to agree to the procedures performed by such firm (with respect to any of
the reports or certificates of such firm), or sign any other agreement in
connection therewith, the Collateral Agent shall, upon direction from the
Servicer so agree to the terms and conditions requested by such firm of
independent public accountants or other third parties as a condition to
receiving documentation required by this Agreement; it being understood and
agreed that the Collateral Agent shall deliver such letter of agreement or other
agreement in conclusive reliance on such direction and shall make no inquiry or
investigation as to, and shall have no obligation or responsibility in respect
of, the terms of the engagement of such independent public accountants or other
third party by the Servicer or the sufficiency, validity or correctness of the
agreed upon procedures in respect of such engagement. Upon direction from the
Servicer, the Collateral Agent shall be authorized, without liability on its
part, to execute and deliver any acknowledgement or other agreement with such
firm of independent public accountants or other third party required for the
receipt of the certificates, reports or instructions provided for herein, which
acknowledgement or agreement, to the extent so directed by the Servicer, may
include, amongst other things, (i) acknowledgement that the Servicer has agreed
that the procedures by the independent public accountants or other third party
are sufficient for relevant purposes, (ii) releases by the Collateral Agent of
any claims, liabilities and expenses arising out of or relating to such
independent public accountant or other third party’s engagement, agreed-upon
procedures or any report issued by such independent public accountants or other
third party under any such engagement and acknowledgement of other limitations
of liability in favor of the independent public accountants or other third party
and (iii) restrictions or prohibitions on the disclosure of any such
certificates, reports or other information or documents provided to it by such
firm of independent public accountants or other third party.

Section 6.11 The Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender Agent. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.02.

 

-119-



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrower or the Transferor defaults in making any payment required to be
made under one or more agreements for borrowed money to which it is a party in
an aggregate principal amount in excess of $500,000 with respect to each party
and such default is not cured within three Business Days (or if due to
administrative error, three Business Days after notice or knowledge thereof by
the Borrower or the Transferor, as applicable); or

(b) any failure on the part of the Borrower or the Transferor duly to observe or
perform to a material extent any other covenants or agreements of the Borrower
or the Transferor set forth in this Agreement or the other Transaction Documents
to which the Borrower or the Transferor is a party and the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Transferor by the Administrative Agent or Collateral Agent and (ii) the date on
which the Borrower or the Transferor acquires knowledge thereof; or

(c) the occurrence of a Bankruptcy Event relating to the Transferor or the
Borrower; or

(d) the occurrence of a Servicer Termination Event; or

(e) (1) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in
excess, individually or in the aggregate, of $500,000, against the Borrower and
the Borrower shall not have either (i) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
Borrower shall have made payments of amounts in excess of $500,000 in the
settlement of any litigation, claim or dispute; or

(f) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Transferor; or

(g) (1) any material provision of any Transaction Document, or any lien or
security interest granted thereunder, shall (in each case, except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of the Borrower, the
Transferor, or the Servicer,

 

-120-



--------------------------------------------------------------------------------

(2) the Borrower, the Transferor or the Servicer shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document or any lien or security interest
thereunder, or

(3) any security interest securing any obligation under any Transaction Document
shall, in whole or in part, cease to be a first priority perfected security
interest (subject to Permitted Liens) except as otherwise expressly permitted to
be released in accordance with the applicable Transaction Document; or

(h) a Borrowing Base Deficiency exists and has not been remedied in accordance
with Section 2.06; provided that, during the period of time that such event
remains unremedied, any payments required to be made on a Payment Date shall be
made under Section 2.04(c); or

(i) failure on the part of the Borrower, the Transferor or the Servicer to make
any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents to any Secured Party, Affected Party or Indemnified Party) or the
Borrower, the Servicer or the Transferor fails to observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, in each
case, required by the terms of any Transaction Document (other than
Section 2.06) within three Business Days of the day such payment or deposit is
required to be made (or if due to administrative error, three Business Days
after notice or knowledge thereof by the Borrower or the Transferor, as
applicable); or

(j) the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act or the Collateral Portfolio shall require
registration as an “investment company” within the meaning of the 1940 Act; or

(k) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days;
or

(l) any Change of Control shall occur; or

(m) any representation, warranty or certification made by the Borrower or the
Transferor in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, which
has a Material Adverse Effect on the Secured Parties, and continues to be
unremedied for a period of 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Borrower or the Transferor by the Administrative
Agent or the Collateral Agent (which shall be given at the direction of the
Administrative Agent) and (ii) the date on which a Responsible Officer of the
Borrower or the Transferor acquires knowledge thereof; or

 

-121-



--------------------------------------------------------------------------------

(n) failure of the Borrower to pay, on the Facility Maturity Date, all accrued
and unpaid Obligations; or

(o) without limiting the generality of Section 7.01(i) above, failure of the
Borrower to pay Yield or the Non-Usage Fee within three Business Days of any
Payment Date or within three Business Days of any date otherwise due; or

(p) the Borrower ceases to have a valid, perfected ownership interest in all of
the Collateral Portfolio; or

(q) the Transferor fails to transfer to the Borrower the applicable Loan Assets
and the related Portfolio Assets set forth in a Notice of Borrowing on an
Advance Date; or

(r) the Borrower makes any assignment or attempted assignment of its rights or
obligations under this Agreement or any other Transaction Document without first
obtaining the specific written consent of each of the Lenders and the
Administrative Agent, which consent may be withheld by any Lender or the
Administrative Agent in the exercise of its sole and absolute discretion; or

(s) (i) failure of the Borrower to maintain at least one Independent Director,
(ii) the removal of any Independent Director of the Borrower without “cause” (as
such term is defined in the limited liability company agreement of the Borrower)
or without giving prior written notice to the Administrative Agent, each as
required in the organizational documents of the Borrower or (iii) an Independent
Director of the Borrower which is not provided by CT Corporation, Corporation
Service Company, Wilmington Trust Company, Lord Securities Corporation or
Puglisi & Associates or, if none of those companies is then providing
professional Independent Directors, another nationally recognized service
reasonably acceptable to the Administrative Agent shall be appointed without the
consent of the Administrative Agent; or

(t) the Servicer fails to maintain a minimum of $10,000,000 of unencumbered
liquidity, which may be maintained as a combination of (i) cash or cash
equivalents held by the Servicer (exclusive of any cash or cash equivalents held
by the Borrower) and (ii) amounts actually available to be drawn by the Servicer
on the applicable date of determination under its consolidated committed debt
facilities; or

(u) the occurrence of a BDC Asset Coverage Event.

then the Administrative Agent (so long as the Administrative Agent is Wells
Fargo Bank, National Association) or all of the Lenders may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided that, in
the case of any event described in Section 7.01(c) above, the Facility Maturity
Date shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, (i) the Borrower shall
cease purchasing Loan Assets from the Transferor under the Purchase and Sale
Agreement or from any other third party and shall cease originating Loan Assets,
(ii) the

 

-122-



--------------------------------------------------------------------------------

Administrative Agent (so long as the Administrative Agent is Wells Fargo Bank,
National Association) or all of the Lenders may declare any Obligations to be
immediately due and payable, and (iii) all proceeds and distributions in respect
of the Portfolio Assets shall be distributed by the Collateral Agent (at the
direction of the Administrative Agent) as described in Section 2.04(c) (provided
that the Borrower shall in any event remain liable to pay such Advances and all
such amounts and Obligations immediately in accordance with Section 2.04(e)
hereof). In addition, upon any such declaration or upon any such automatic
occurrence, the Collateral Agent, on behalf of the Secured Parties and at the
direction of the Administrative Agent, shall have, in addition to all other
rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of the applicable jurisdiction and other
Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Collateral Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, (or any designee thereof, including, without limitation,
the Servicer), during the existence of an Event of Default, shall, at its
option, have the sole right to enforce the Borrower’s rights and remedies under
each Assigned Document, but without any obligation on the part of the
Administrative Agent, the Lenders, the Lender Agents or any of their respective
Affiliates to perform any of the obligations of the Borrower under any such
Assigned Document. If any Event of Default shall have occurred and be
continuing, the Yield Rate shall be increased pursuant to the increase set forth
in the definition of “Applicable Spread”, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default until such time as such Event of Default is cured or
waived in writing by the Administrative Agent.

Section 7.02 Additional Remedies of the Administrative Agent.

(a) If, (i) upon the Administrative Agent’s or the Lenders’ declaration that the
Advances made to the Borrower hereunder are immediately due and payable pursuant
to Section 7.01 upon the occurrence of an Event of Default, or (ii) on the
Facility Maturity Date (other than a Facility Maturity Date occurring pursuant
to clause (iv) of the definition thereof prior to an Event of Default), the
aggregate outstanding principal amount of the Advances, all accrued and unpaid
Fees and Yield and any other Obligations are not immediately paid in full, then
the Collateral Agent (acting as directed by the Administrative Agent) or the
Administrative Agent, in addition to all other rights specified hereunder, shall
have the right, in its own name and as agent for the Lenders and Lender Agents,
to immediately sell (at the Borrower’s expense) in a commercially reasonable
manner, in a recognized market (if one exists) at such price or prices as the
Administrative Agent may reasonably deem satisfactory, any or all of the
Collateral Portfolio and apply the proceeds thereof to the Obligations; provided
that the Borrower, or its Affiliates, may exercise its right of first refusal to
repurchase the Collateral Portfolio, in whole but not in part, prior to such
sale at a purchase price that is not less than the amount of the Obligations
(other than contingent indemnification and reimbursement obligations which are
unknown, unmatured and/or for which no claim giving rise thereto has been
asserted), which right of first refusal shall terminate not later than 5:00 p.m.
on the tenth Business Day following the Facility Maturity Date.

(b) The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may

 

-123-



--------------------------------------------------------------------------------

not be liquid. Accordingly, the Administrative Agent may elect, in its sole
discretion, the time and manner of liquidating any of the Collateral Portfolio,
and nothing contained herein shall obligate the Administrative Agent to
liquidate any of the Collateral Portfolio on the date the Administrative Agent
or all of the Lender Agents declares the Advances made to the Borrower hereunder
to be immediately due and payable pursuant to Section 7.01 or to liquidate all
of the Collateral Portfolio in the same manner or on the same Business Day.

(c) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral Portfolio or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Servicer shall make available to (i) the Administrative Agent, on a
timely basis, all information (including any information that the Borrower and
the Servicer is required by contract to be kept confidential), to the extent
such information can be provided without violation of any Applicable Law;
provided that (A) notwithstanding the foregoing, neither the Borrower nor the
Servicer shall intentionally act or fail to act in a manner that causes a
confidentiality restriction to exist or otherwise arise on any such information,
(B) to the extent otherwise permissible under Applicable Law or contract, the
Borrower and the Servicer shall provide the Administrative Agent written notice
promptly (and in any event within one Business Day) after the earlier of
obtaining actual knowledge or receiving written notice of the existence of a
confidentiality restriction which would preclude delivery of any information
with respect to the Collateral Portfolio, and (C) the Borrower and the Servicer
shall undertake commercially reasonable efforts to remove any such
confidentiality restrictions so that such information can be made available to
the Administrative Agent relating to the Collateral Portfolio subject to sale,
including, without limitation, copies of any disclosure documents, contracts,
financial statements of the applicable Obligors, covenant certificates and any
other materials requested by the Administrative Agent, and (ii) each prospective
bidder, on a timely basis, all reasonable information relating to the Collateral
Portfolio subject to sale, including, without limitation, copies of any
disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials reasonably requested by
each such bidder.

(d) Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral Portfolio may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Collateral Portfolio or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Borrower and the Servicer, for itself and all who may at any time
claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws, and any and all right to have any
of the properties or assets constituting the Collateral Portfolio marshaled upon
any such sale, and agrees that the Collateral Agent, or the Administrative Agent
on its behalf, or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Collateral Portfolio as an
entirety or in such parcels as the Collateral Agent (acting at the direction of
the Administrative Agent) or such court may determine.

 

-124-



--------------------------------------------------------------------------------

(e) Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

(f) The Administrative Agent, the Lender Agents and the Lenders shall have, in
addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

(g) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.

(h) Each of the Borrower and the Servicer hereby irrevocably appoints each of
the Collateral Agent and the Administrative Agent its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its own
expense, in connection with the enforcement of the rights and remedies after the
occurrence of an Event of Default provided for in this Agreement, including
without limitation the following powers: (a) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (b) to make all
necessary transfers of the Collateral Portfolio in connection with any such sale
or other disposition made pursuant hereto, (c) to execute and deliver for value
all necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent or
the Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent or all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request; provided that, for
the avoidance of doubt, no right under any power of attorney furnished under
this Section 7.02(h) may be exercised until after the occurrence of an Event of
Default.

ARTICLE VIII.

INDEMNIFICATION

Section 8.01 Indemnities by the Borrower.

(a) Without limiting any other rights which the Affected Parties, the Secured
Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Affected Parties, the

 

-125-



--------------------------------------------------------------------------------

Secured Parties, Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian and each of their
respective Affiliates, assigns, officers, directors, employees and agents (each,
an “Indemnified Party” for purposes of this Agreement) from and against any and
all damages, losses, claims, liabilities and related costs and expenses,
including reasonable and documented attorneys’ fees and disbursements, but
excluding Taxes, which are addressed in Section 2.11 (all of the foregoing being
collectively referred to as “Indemnified Amounts”), awarded against or actually
incurred by such Indemnified Party or other non-monetary damages of any such
Indemnified Party arising out of or as a result of this Agreement or in respect
of any of the Collateral Portfolio, excluding, however, Indemnified Amounts to
the extent resulting solely from gross negligence or willful misconduct on the
part of an Indemnified Party. Without limiting the foregoing, the Borrower shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following:

(i) any Loan Asset treated as or represented by the Borrower to be an Eligible
Loan Asset which is not at the applicable time an Eligible Loan Asset, or the
purchase by any party or origination of any Loan Asset which violates Applicable
Law;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer (if Solar or one of its Affiliates is the Servicer) or
any of their respective officers under or in connection with this Agreement or
any Transaction Document, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;

(iii) the failure by the Borrower or the Servicer (if Solar or one of its
Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law with respect to any item of Collateral
Portfolio, or the nonconformity of any item of Collateral Portfolio with any
such Applicable Law;

(iv) the failure to vest and maintain vested in the Collateral Agent, for the
benefit of the Secured Parties, a first priority perfected security interest in
the Collateral Portfolio, free and clear of any Lien, whether existing at the
time of the related Advance or at any time thereafter;

(v) on each Business Day prior to the Collection Date, the occurrence of a
Borrowing Base Deficiency and the same has not been remedied in accordance with
Section 2.06;

(vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

 

-126-



--------------------------------------------------------------------------------

(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the Collateral
Portfolio;

(viii) any failure of the Borrower or the Servicer (if Solar or one of its
Affiliates is the Servicer) to perform its duties or obligations in accordance
with the provisions of the Transaction Documents to which it is a party or any
failure by Solar, the Borrower or any Affiliate thereof to perform its
respective duties under any Collateral Portfolio;

(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or the Transferor to qualify to do business or
file any notice or business activity report or any similar report;

(x) any action taken by the Borrower or the Servicer in the enforcement or
collection of the Collateral Portfolio which results in any claim, suit or
action of any kind pertaining to the Collateral Portfolio or which reduces or
impairs the rights of the Administrative Agent, Lender Agent or Lender with
respect to any Loan Asset or the value of any such Loan Asset;

(xi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Underlying Collateral or services that are the subject of
any Collateral Portfolio;

(xii) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws relating to the Borrower or the Collateral Portfolio,
including any vicarious liability;

(xiii) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

(xiv) any repayment by the Administrative Agent, the Lender Agents, the Lenders
or a Secured Party of any amount previously distributed in payment of Advances
or payment of Yield or Fees or any other amount due hereunder, in each case
which amount the Administrative Agent, the Lender Agents, the Lenders or a
Secured Party believes in good faith is required to be repaid;

(xv) the commingling by the Borrower or the Servicer of payments and collections
required to be remitted to the Collection Account or the Unfunded Exposure
Account with other funds;

 

-127-



--------------------------------------------------------------------------------

(xvi) any investigation, litigation or proceeding related to this Agreement (or
the Transaction Documents), or the use of proceeds of Advances or the Collateral
Portfolio, or the administration of the Loan Assets by the Borrower or the
Servicer (unless such administration is carried out by any Servicer other than
Solar, if applicable);

(xvii) any failure by the Borrower to give reasonably equivalent value to the
Transferor or any third party seller in consideration for the transfer by the
Transferor or such third party seller to the Borrower of any item of Collateral
Portfolio or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xviii) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents; and/or

(xix) any failure of the Borrower, the Servicer or any of their respective
agents or representatives to remit to the Collection Account within two Business
Days of receipt, payments and collections with respect to the Collateral
Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (unless such administration is carried out by any Servicer other
than Solar, if applicable).

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party within five Business Days following the receipt by
the Borrower of the Administrative Agent’s written demand therefor on behalf of
the applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this
Section 8.01, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of the Indemnified Amounts
with respect to which such indemnification is requested, which certificate shall
be conclusive absent demonstrable error.

(c) If for any reason the indemnification provided above in this Section 8.01 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

(d) If the Borrower has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower, without interest.

 

-128-



--------------------------------------------------------------------------------

(e) The obligations of the Borrower under this Section 8.01 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Servicer, the Collateral Agent, the Account Bank or the Collateral
Custodian and the termination of this Agreement.

Section 8.02 Indemnities by Servicer.

(a) Without limiting any other rights which any Indemnified Party may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting
primarily from (a) gross negligence or willful misconduct on the part of any
Indemnified Party claiming indemnification hereunder or (b) Loan Assets which
are uncollectible due to the Obligor’s financial inability to pay:

(i) the inclusion, in any computations made by it in connection with any
Borrowing Base Certificate or other report prepared by it hereunder, of any Loan
Assets which were not Eligible Loan Assets as of the date of any such
computation;

(ii) reliance on any representation or warranty made or deemed made by the
Servicer or any of its officers under or in connection with this Agreement or
any other Transaction Document, any Servicing Report, Servicer’s Certificate or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;

(iii) the failure by the Servicer to comply with (A) any term, provision or
covenant contained in this Agreement or any other Transaction Document, or any
other agreement executed in connection with this Agreement, or (B) any
Applicable Law applicable to it with respect to any Portfolio Assets;

(iv) any litigation, proceedings or investigation against the Servicer;

(v) any action or inaction by the Servicer that causes the Collateral Agent, for
the benefit of the Secured Parties, not to have a first priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien,
whether existing at the time of the related Advance or any time thereafter;

(vi) except as permitted by this Agreement, the commingling by the Servicer of
payments and collections required to be remitted to the Collection Account or
the Unfunded Exposure Account with other funds;

(vii) any failure of the Servicer or any of its agents or representatives
(including, without limitation, agents, representatives and employees of such
Servicer acting pursuant to authority granted under Section 6.01 hereof) to
remit to Collection Account, payments and collections with respect to Loan
Assets remitted to the Servicer or any such agent or representative within two
Business Days of receipt;

 

-129-



--------------------------------------------------------------------------------

(viii) the failure by the Servicer to perform any of its duties or obligations
in accordance with the provisions of this Agreement or any other Transaction
Document or errors or omissions related to such duties;

(ix) failure or unreasonable delay in assisting a successor Servicer in assuming
each and all of the Servicer’s obligations to service and administer the
Collateral Portfolio, or failure or unreasonable delay in complying with
instructions from the Administrative Agent with respect thereto; and/or

(x) any of the events or facts giving rise to a breach of any of the Servicer’s
representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI or this Agreement.

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 8.02 shall be paid by the Servicer to the Administrative Agent, for the
benefit of the applicable Indemnified Party, within five Business Days following
receipt by the Servicer of the Administrative Agent’s written demand therefor
(and the Administrative Agent shall pay such amounts to the applicable
Indemnified Party promptly after the receipt by the Administrative Agent of such
amounts). The Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.02, shall submit to the Servicer a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

(c) If for any reason the indemnification provided above in this Section 8.02 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Servicer shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Servicer on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

(d) If the Servicer has made any indemnity payments to the Administrative Agent,
on behalf of an Indemnified Party pursuant to this Section 8.02 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Servicer,
without interest.

(e) The Servicer shall have no liability for making indemnification hereunder to
the extent any such indemnification constitutes recourse for uncollectible or
uncollected Loan Assets.

(f) The obligations of the Servicer under this Section 8.02 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank or the Collateral Custodian and
the termination of this Agreement.

 

-130-



--------------------------------------------------------------------------------

(g) Any indemnification pursuant to this Section 8.02 shall not be payable from
the Collateral Portfolio.

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

Section 8.03 Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the legal
fees and expenses of the Indemnified Party after the Indemnifying Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party; provided,
further, that the Indemnifying Party shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Indemnifying Party shall not settle
an Action without the prior written approval of the Indemnified Party unless
such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

Section 8.04 After-Tax Basis. Indemnification under Section 8.01 and 8.02 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party.

 

-131-



--------------------------------------------------------------------------------

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND LENDER AGENTS

Section 9.01 The Administrative Agent.

(a) Appointment. Each Lender Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent hereunder and hereby further
authorizes the Administrative Agent to appoint additional agents to act on its
behalf and for the benefit of each Lender Agent and each Secured Party. Each
Lender Agent and each Secured Party further authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys in fact (other than any Prohibited Transferee) and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects with reasonable
care.

(c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Each Lender,
Lender Agent and each Secured Party hereby waives any and all claims against the
Administrative Agent or any of its Affiliates for any action taken or omitted to
be taken by the Administrative Agent or any of its Affiliates under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct. Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection

 

-132-



--------------------------------------------------------------------------------

with this Agreement; (iii) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any of the other Transaction Documents on the part of the
Borrower, the Transferor, or the Servicer or to inspect the property (including
the books and records) of the Borrower, the Transferor, or the Servicer;
(iv) shall not be responsible for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any of the
other Transaction Documents or any other instrument or document furnished
pursuant hereto or thereto; and (v) shall incur no liability under or in respect
of this Agreement or any of the other Transaction Documents by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it to be genuine and signed
or sent by the proper party or parties.

(d) Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Lender Agents; provided that, notwithstanding anything
to the contrary herein, the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender or Lender Agent shall be
deemed to have declined to consent to the relevant action.

(e) Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or the
Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable. The Administrative
Agent shall (subject to Section 9.01(c)) take such action with respect to such
Event of Default, Unmatured Event of Default or Servicer Termination Event as
may be requested by the Lender Agents acting jointly or as the Administrative
Agent shall deem advisable or in the best interest of the Lender Agents.

(f) Credit Decision with Respect to the Administrative Agent. Each Lender Agent
and each Secured Party acknowledges that none of the Administrative Agent or any
of its Affiliates has made any representation or warranty to it, and that no act
by the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower, the
Servicer, the Transferor or any of their respective Affiliates or

 

-133-



--------------------------------------------------------------------------------

review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender Agent as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender Agent and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under this Agreement and the other Transaction
Documents to which it is a party. Each Lender Agent and each Secured Party
hereby agrees that the Administrative Agent shall not have any duty or
responsibility to provide any Lender Agent with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Servicer, the Transferor or
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Affiliates.

(g) Indemnification of the Administrative Agent. Each Lender Agent agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Servicer), ratably in accordance with the Pro Rata Share of its related
Lender, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any of the other Transaction Documents, or any action taken or
omitted by the Administrative Agent hereunder or thereunder; provided that the
Lender Agents shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, each Lender Agent agrees to
reimburse the Administrative Agent, ratably in accordance with the Pro Rata
Share of its related Lender, promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Servicer.

(h) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender Agent. The Administrative Agent may be removed at
any time with cause by the Lender Agents and the Borrower acting jointly. Upon
any such resignation or removal, the Lender Agents acting jointly

 

-134-



--------------------------------------------------------------------------------

shall appoint a successor Administrative Agent with the consent of the Borrower.
Each Lender Agent agrees that it shall not unreasonably withhold or delay its
approval of the appointment of a successor Administrative Agent. If no such
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Secured Parties, appoint a successor Administrative Agent which successor
Administrative Agent shall be either (i) a commercial bank organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

(i) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lender Agents shall be
paid by the Administrative Agent to the Lender Agents in accordance with their
related Lender’s respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding in accordance with their
related Lender’s most recent Commitments, on the Business Day received by the
Administrative Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender Agent on such Business Day, but, in
any event, shall pay such amounts to such Lender Agent not later than the
following Business Day.

Section 9.02 The Lender Agents.

(a) Authorization and Action. Each Lender, respectively, hereby designates and
appoints its applicable Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this Agreement and the other Transaction
Documents, together with such powers as are reasonably incidental thereto. No
Lender Agent shall have any duties or responsibilities, except those expressly
set forth herein or in any other Transaction Document, or any fiduciary
relationship with its related Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Lender
Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for such Lender Agent. In performing its functions and duties
hereunder and under the other Transaction Documents, each Lender Agent shall act
solely as agent for its related Lender and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Borrower or the Servicer or any of the Borrower’s or the Servicer’s
successors or assigns. No Lender Agent shall be required to take any action that
exposes such Lender Agent to personal liability or that is contrary to this
Agreement, any other Transaction Document or Applicable Law. The appointment and
authority

 

-135-



--------------------------------------------------------------------------------

of each Lender Agent hereunder shall terminate upon the indefeasible payment in
full of all Obligations. Each Lender Agent hereby authorizes the Administrative
Agent to file any UCC financing statement deemed necessary by the Administrative
Agent on behalf of such Lender Agent (the terms of which shall be binding on
such Lender Agent).

(b) Delegation of Duties. Each Lender Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lender Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

(c) Exculpatory Provisions. Neither any Lender Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
its related Lender for any recitals, statements, representations or warranties
made by the Borrower or the Servicer contained in Article IV, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or any other Transaction Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, any
other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of the Borrower or the Servicer to
perform its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in this Agreement, or for the perfection, priority,
condition, value or sufficiency of any collateral pledged in connection
herewith. No Lender Agent shall be under any obligation to its related Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Borrower or the Servicer. No Lender Agent shall be deemed to have knowledge
of any Event of Default or Unmatured Event of Default unless such Lender Agent
has received notice from the Borrower or its related Lender.

(d) Reliance by Lender Agent. Each Lender Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such Lender Agent shall have received
such advice, such Lender Agent may take or refrain from taking any action, as
the Lender Agent shall deem advisable and in the best interests of its related
Lender. Each Lender Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Lender, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon its related Lender.

 

-136-



--------------------------------------------------------------------------------

(e) Non-Reliance on Lender Agent. Each Lender expressly acknowledges that
neither its related Lender Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Lender Agent. Each Lender represents and warrants to its related Lender Agent
that it has and will, independently and without reliance upon its related Lender
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

(f) Lender Agents are in their Respective Individual Capacities. Each Lender
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.

(g) Successor Lender Agent. Each Lender Agent may, upon five days’ notice to the
Borrower and its related Lender, and such Lender Agent will, upon the direction
of its related Lender resign as the Lender Agent for such Lender. If any Lender
Agent shall resign, then its related Lender during such five day period shall
appoint a successor agent. If for any reason no successor agent is appointed by
such Lender during such five day period, then effective upon the termination of
such five day period, and the Borrower shall make all payments in respect of the
Obligations due to such Lender directly to such Lender, and for all purposes
shall deal directly with such Lender. After any retiring Lender Agent’s
resignation hereunder as a Lender Agent, the provisions of Articles VIII and IX
shall inure to its benefit with respect to any actions taken or omitted to be
taken by it while it was a Lender Agent under this Agreement.

ARTICLE X.

COLLATERAL AGENT

Section 10.01 Designation of Collateral Agent.

(a) Initial Collateral Agent. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Agent to act as
its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

 

-137-



--------------------------------------------------------------------------------

(b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

(c) Secured Party. The Administrative Agent, the Lender Agents and the Lenders
hereby appoint WFBNA, in its capacity as Collateral Agent hereunder, as their
agent for the purposes of perfection of a security interest in the Collateral
Portfolio. WFBNA, in its capacity as Collateral Agent hereunder, hereby accepts
such appointment and agrees to perform the duties set forth in Section 10.02(b).

Section 10.02 Duties of Collateral Agent.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints WFBNA to act as Collateral Agent, for the benefit of the
Secured Parties. The Collateral Agent hereby accepts such appointment and agrees
to perform the duties and obligations with respect thereto set forth herein.

(b) Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i) The Collateral Agent shall, promptly upon its actual receipt of a Borrowing
Base Certificate from the Servicer on behalf of the Borrower, calculate the
Borrowing Base and, if the Collateral Agent’s calculation does not correspond
with the calculation provided by the Servicer on such Borrowing Base
Certificate, deliver such calculation to each of the Administrative Agent,
Borrower and Servicer within one (1) Business Day of receipt by the Collateral
Agent of such Borrowing Base Certificate. The Collateral Agent shall calculate
amounts to be remitted pursuant to Section 2.04 to the applicable parties and
notify the Servicer and the Administrative Agent in the event of any discrepancy
between the Collateral Agent’s calculations and the Servicing Report (such
dispute to be resolved in accordance with Section 2.05);

(ii) The Collateral Agent shall make payments pursuant to the terms of the
Servicing Report or as otherwise directed in accordance with Sections 2.04
or 2.05 (the “Payment Duties”).

(iii) The Collateral Agent shall provide to the Servicer a copy of all written
notices and communications identified as being sent to it in connection with the
Loan Assets and the other Collateral Portfolio held hereunder which it receives
from the related Obligor, participating bank and/or agent bank. In no instance
shall the Collateral Agent be under any duty or obligation to take any action on
behalf of the Servicer in respect of the exercise of any voting or consent
rights, or similar actions, unless it receives specific written instructions
from the Servicer, prior to the occurrence of an Event of Default or the
Administrative Agent, after the occurrence and during the continuance of Event
of Default, in which event the Collateral Agent shall vote, consent or take such
other action in accordance with such instructions.

 

-138-



--------------------------------------------------------------------------------

(c) (i) The Administrative Agent, each Lender Agent and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(r).

(ii) The Administrative Agent may direct the Collateral Agent to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Agent hereunder, the
Collateral Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the request of the Administrative Agent, any
Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.

(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative

 

-139-



--------------------------------------------------------------------------------

Agent pursuant to clause (x)). The Collateral Agent shall not be liable for any
action taken, suffered or omitted by it in accordance with the request or
direction of any Secured Party, to the extent that this Agreement provides such
Secured Party the right to so direct the Collateral Agent, or the Administrative
Agent. The Collateral Agent shall not be deemed to have notice or knowledge of
any matter hereunder, including an Event of Default, unless a Responsible
Officer of the Collateral Agent has actual knowledge of such matter or written
notice thereof is received by the Collateral Agent. Notice or knowledge of any
matter by Wells Fargo in its capacity as Administrative Agent or Lender and
other publically available information shall not constitute notice or knowledge
of the Collateral Agent.

(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e) The parties acknowledge that in accordance with the Customer Identification
Program (CIP) requirements under the USA PATRIOT Act and its implementing
regulations, the Collateral Agent in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Collateral Agent. The Borrower hereby
agrees that it shall provide the Collateral Agent with such information as it
may reasonably request including, but not limited to, the Borrower’s name,
physical address, tax identification number and other information that will help
the Collateral Agent to identify and verify the Borrower’s identity (and in
certain circumstances, the beneficial owners thereof) such as organizational
documents, certificate of good standing, license to do business, or other
pertinent identifying information.

(f) Concurrently herewith, the Administrative Agent directs the Collateral Agent
and the Collateral Agent is hereby authorized to enter into the Control
Agreement. For the avoidance of doubt, all of the Collateral Agent’s rights,
protections and immunities provided herein shall apply to the Collateral Agent
for any actions taken or omitted to be taken under the Control Agreement in such
capacity.

Section 10.03 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially

 

-140-



--------------------------------------------------------------------------------

as a whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Agent hereunder, shall
be the successor to the Collateral Agent under this Agreement without further
act of any of the parties to this Agreement; provided that such Person is
organized under the laws of the United States or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank), and
(a) has either (1) a long-term unsecured debt rating of “A” or better by S&P and
“A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (b) the parent corporation which has either (1) a long-term unsecured
debt rating of “A” or better by S&P and “A2” or better by Moody’s or (2) a
short-term unsecured debt rating or certificate of deposit rating of “A-1” or
better by S&P and “P-1” or better by Moody’s or (c) is otherwise acceptable to
the Administrative Agent.

Section 10.04 Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower as set forth in the WFBNA Fee Letter, payable to the
extent of funds available therefor pursuant to the provisions of Section 2.04.
The Collateral Agent’s entitlement to receive the Collateral Agent Fees shall
cease on the earlier to occur of: (i) its removal as Collateral Agent pursuant
to Section 10.05 or (ii) the termination of this Agreement.

Section 10.05 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by 30 days’ notice given in writing to the Collateral Agent
and the Borrower (the “Collateral Agent Termination Notice”); provided that
notwithstanding its receipt of a Collateral Agent Termination Notice, the
Collateral Agent shall continue to act in such capacity until a successor
Collateral Agent has been appointed and has agreed to act as Collateral Agent
hereunder; provided that the Collateral Agent shall continue to receive
compensation of its fees and expenses in accordance with Section 10.04 above
while so serving as the Collateral Agent prior to a successor Collateral Agent
being appointed.

Section 10.06 Limitation on Liability.

(a) The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Agent may rely conclusively on and shall be fully protected in acting upon
(i) the written instructions of any designated officer of the Administrative
Agent or (ii) the verbal instructions of the Administrative Agent.

(b) The Collateral Agent may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

-141-



--------------------------------------------------------------------------------

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

-142-



--------------------------------------------------------------------------------

(i) The Collateral Agent shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance of the Collateral Custodian. Notwithstanding anything herein to
the contrary, the Collateral Agent shall have no duty to perform any of the
duties of the Collateral Custodian under this Agreement.

(j) It is expressly acknowledged by the parties hereto that application and
performance by the Collateral Agent of its various duties hereunder (including,
recalculations to be performed in respect of the matters contemplated hereby)
shall be based upon, and in reliance upon, data, information and notice provided
to it by the Servicer, the Administrative Agent, the Borrower and/or any related
bank agent, obligor or similar party, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate).

(k) In no event shall the Collateral Agent be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action
(including any laws, ordinances, regulations) or the like that delay, restrict
or prohibit the providing of services by the Collateral Agent as contemplated by
this Agreement.

Section 10.07 Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents by written instrument,
in duplicate, executed by the Administrative Agent, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to the Borrower,
Servicer and Collateral Custodian. If no successor collateral agent shall have
been appointed and an instrument of acceptance by a successor Collateral Agent
shall not have been delivered to the Collateral Agent within 45 days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Amendments and Waivers.

(a) (i) No amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer, the
Required Lenders, the Administrative Agent and, solely if such amendment or
modification would adversely affect the rights and obligations of the Collateral
Agent, the Account Bank or the Collateral Custodian, the written agreement of
the Collateral Agent, the Account Bank or the Collateral Custodian, as
applicable, and (ii) no termination or waiver of any provision of this Agreement
or consent to any departure therefrom by the Borrower or the Servicer shall be
effective without the written concurrence of the Administrative Agent and the
Required Lenders. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

-143-



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 11.01(a), the written consent of
all of the Lenders shall be required for any amendment, modification or waiver
(i) reducing any outstanding Advances, or the Yield thereon, (ii) postponing any
date for any payment of any Advance, or the Yield thereon, (iii) modifying the
provisions of this Section 11.01 or (iv) extending the Stated Maturity Date or
clause (i) of the definition of “Reinvestment Period”.

(c) Notwithstanding the provisions of Section 11.01(a) and (b), (i) any
amendment of this Agreement that is solely for the purpose of adding a Lender
may be effected with the consent of the Administrative Agent, but without the
written consent of any Lender and (ii) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Transaction Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Transaction Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision. For the avoidance of
doubt, in the event that an Event of Default has occurred but has been waived
unconditionally and in its entirety in accordance with the terms hereof, such
Event of Default shall be deemed to have not “occurred” and references to “after
the occurrence of an Event of Default” shall be inapplicable for all purposes in
this Agreement or any of the Transaction Documents, except to the extent
otherwise provided for in the relevant waiver; provided that any waiver which by
its terms becomes effective upon certain conditions precedent being met will not
be considered a conditional waiver solely due to the existence of such
conditions precedent if all such conditions precedent to effectiveness have been
satisfied. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

Section 11.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth below:

 

BORROWER:    SSLP 2016-1, LLC    500 Park Avenue,    New York, New York 10022   
Attention: Chief Financial Officer    Facsimile: 212-994-8545   

Phone: 212-993-1660

 

-144-



--------------------------------------------------------------------------------

SERVICER:    Solar Capital Ltd.    500 Park Avenue,    New York, New York 10022
   Attention: Chief Financial Officer    Facsimile: 212-994-8545    Phone:
212-993-1660 TRANSFEROR:    Solar Capital Ltd.    500 Park Avenue,    New York,
New York 10022    Attention: Chief Financial Officer    Facsimile: 212-994-8545
   Phone: 212-993-1660 ADMINISTRATIVE AGENT:    Wells Fargo Bank, National
Association    Duke Energy Center    550 South Tryon Street, 5th Floor   
Charlotte, North Carolina 28202    Attention: Corporate Debt Finance   
Facsimile No.: (704) 715-0089    Confirmation No: (704) 410-2431 INSTITUTIONAL
LENDER:    Wells Fargo Bank, National Association    Duke Energy Center    550
South Tryon Street, 5th Floor    Charlotte, North Carolina 28202    Attention:
Corporate Debt Finance    Facsimile No.: (704) 715-0067    Confirmation No:
(704) 410-2431 COLLATERAL AGENT:    Wells Fargo Bank, National Association   
Corporate Trust Services Division    9062 Old Annapolis Road    Columbia,
Maryland 21045    Attention: CDO Trust Services – SSLP 2016-1, LLC    Facsimile:
(281) 667-3933    Phone: (410) 884-2000 COLLATERAL CUSTODIAN:    Wells Fargo
Bank, National Association    Corporate Trust Services Division    9062 Old
Annapolis Road    Columbia, Maryland 21045    Attention: CDO Trust Services –
SSLP 2016-1, LLC    Facsimile: (281) 667-3933    Phone: (410) 884-2000

 

-145-



--------------------------------------------------------------------------------

ACCOUNT BANK:    Wells Fargo Bank, National Association    Corporate Trust
Services Division    9062 Old Annapolis Road    Columbia, Maryland 21045   
Attention: CDO Trust Services – SSLP 2016-1, LLC    Facsimile: (281) 667-3933   
Phone: (410) 884-2000

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and, upon request, shall be followed by
hard copy sent by regular mail), and notices and communications sent by other
means shall be effective when received.

Section 11.03 No Waiver; Remedies. No failure on the part of the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Section 11.04 Binding Effect; Assignability; Multiple Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, each Lender, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
their respective successors and permitted assigns. Subject to the prior consent
of the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), each Lender and their respective successors and assigns may
assign, or grant a security interest or sell a participation interest in,
(i) this Agreement and such Lender’s rights and obligations hereunder and
interest herein in whole or in part (including by way of the sale of
participation interests therein) and/or (ii) any Advance (or portion thereof) to
any Person other than the Borrower or an Affiliate thereof; provided that,
(w) subject to the following clauses (x), (y) and (z), unless the Borrower shall
otherwise consent, a Lender may only assign, grant a security interest or sell a
participation in, its rights and obligations hereunder to an Affiliate or a
Permitted Assignee who is not a Prohibited Transferee, (x) after an Event of
Default has occurred, a Lender may assign its rights and obligations hereunder
to any Person without the consent of the Borrower, but with the consent of the
Administrative Agent, (y) a Lender may assign its rights and obligations
hereunder to any Person without the consent of the Borrower if such Lender makes
a good faith determination based on advice of counsel that such assignment is
required by Applicable Law and gives prior written notice of such assignment to
the Borrower identifying the reasons necessitating such assignment and (z) any
Conduit Lender shall not need prior consent to at any time assign, or grant a
security interest or sell a participation interest in, any Advance (or portion
thereof) to a Liquidity Bank or any commercial paper conduit sponsored by a
Liquidity Bank or an Affiliate of its related Lender Agent. Any such assignee
shall execute and deliver to the Servicer, the Borrower and the Administrative
Agent a fully-executed Joinder Supplement. The parties to any such assignment,
grant or sale of a participation interest shall execute and deliver to the
related Lender Agent for

 

-146-



--------------------------------------------------------------------------------

its acceptance and recording in its books and records, such agreement or
document as may be satisfactory to such parties and the applicable Lender Agent.
None of the Borrower, the Transferor or the Servicer may assign, or permit any
Lien (other than Permitted Liens) to exist upon, any of its rights or
obligations hereunder or under any Transaction Document or any interest herein
or in any Transaction Document without the prior written consent of each Lender
Agent and the Administrative Agent, which consent may be withheld by any Lender
Agent or the Administrative Agent in the exercise of its sole and absolute
discretion. Notwithstanding anything to the contrary herein, if any Lender
becomes a Defaulting Lender, unless such Lender shall have been deemed to no
longer be a Defaulting Lender pursuant to Section 2.22(b), the Administrative
Agent shall have the right to cause such Person to assign its entire interest in
the Advances under this Agreement to a transferee (other than a Prohibited
Transferee) selected by the Administrative Agent, in an assignment that
satisfies the conditions set forth in this Section 11.04.

(b) Notwithstanding any other provision of this Section 11.04, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank, without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

(c) Each Affected Party and each Indemnified Party shall be an express third
party beneficiary of this Agreement.

(d) The Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.10 and 2.11 (subject to the requirements and limitations therein,
including the requirements under Section 2.11(g) (it being understood that the
documentation required under Section 2.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such participant shall not be
entitled to receive any greater payment under Sections 2.10 or 2.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in Applicable Law that occurs after the
participant acquired the applicable participation. Each Lender that sells a
participation shall give the Borrower notice of such participation and agrees,
at the Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 2.11(i) with respect
to any participant.

(e) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any Obligations) to any Person except to the
Borrower as set forth in Section 11.04(d) and to the extent that such disclosure
is necessary to establish that such Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries

 

-147-



--------------------------------------------------------------------------------

in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

Section 11.05 Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in
Articles IV and V and the Servicer’s representations, covenants and duties set
forth in Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XI and the provisions of
Section 2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall
be continuing and shall survive any termination of this Agreement.

Section 11.06 GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

Section 11.07 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Collateral
Agent, the Account Bank, the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Custodian and their respective Affiliates under
Section 8.01 and Section 8.02 hereof, each of the Borrower, the Servicer and the
Transferor agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent, the Lenders, the Lender Agents,
the Collateral Agent, the Account Bank and the Collateral Custodian incurred in
connection with the preparation, execution, delivery, administration (including
periodic auditing), syndication, renewal, amendment or modification of, or any
waiver or consent issued in connection with, this Agreement, the Transaction
Documents and the other documents to be delivered hereunder or in connection
herewith, including, without limitation, the reasonable fees and reasonable and
documented out-of-pocket expenses of counsel for the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Account Bank and the
Collateral Custodian with respect thereto and with respect to advising the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all invoiced out-of-pocket costs and expenses, if
any (including reasonable counsel fees and expenses), incurred by the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank or the Collateral Custodian in connection with the enforcement or
potential enforcement of this Agreement or any Transaction Document by such
Person and the other documents to be

 

-148-



--------------------------------------------------------------------------------

delivered hereunder or in connection herewith. Notwithstanding the foregoing,
unless an Event of Default has occurred and is continuing, the Borrower shall
only be obligated to reimburse any Lender or Lender Agent pursuant to this
Section 11.07(a) to the extent such Lender or Lender Agent is Wells Fargo or an
Affiliate thereof.

(b) The Borrower, the Servicer and the Transferor shall pay on demand any and
all stamp, sales, excise and other Taxes and fees payable or determined to be
payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other Transaction
Documents or any other document providing liquidity support, credit enhancement
or other similar support to the Lenders in connection with this Agreement or the
funding or maintenance of Advances hereunder.

(c) The Servicer and the Transferor shall pay on demand all other reasonable and
documented out-of-pocket costs, expenses and Taxes (excluding Taxes imposed on
or measured by net income) incurred by the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent, the Collateral Custodian and the
Account Bank, including, without limitation, all costs and expenses incurred by
the Administrative Agent, the Lender Agents and the Lenders in connection with
periodic audits of the Borrower’s, the Transferor’s or the Servicer’s books and
records.

Section 11.08 No Proceedings.

(a) Each of the parties hereto (other than the Administrative Agent with the
consent of the Lender Agents) agree that it will not institute against, or join
any other Person in instituting against, the Borrower any proceedings of the
type referred to in the definition of “Bankruptcy Event” so long as there shall
not have elapsed one year (or such longer preference period as shall then be in
effect) and one day since the Collection Date.

(b) Each of the parties hereto (other than any Conduit Lender) hereby agrees
that it will not institute against, or join any other Person in instituting
against, any Conduit Lender, the Administrative Agent, or any Liquidity Banks
any Bankruptcy Proceeding so long as any commercial paper issued by such Conduit
Lender shall be outstanding and there shall not have elapsed one year (or such
longer preference period as shall then be in effect) and one day since the last
day on which any such commercial paper shall have been outstanding.

(c) The provisions of this Section 11.08 are a material inducement for the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof. The Collateral Agent (acting as directed by the Administrative Agent)
with the consent of the Lenders may seek and obtain specific performance of such
provisions (including injunctive relief), including without limitation in any
bankruptcy, reorganization, arrangement, winding-up, insolvency, moratorium or
liquidation proceedings, or other proceedings under United States federal or
state bankruptcy laws or any similar laws.

 

-149-



--------------------------------------------------------------------------------

Section 11.09 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party as contained in this Agreement or any other agreement, instrument
or document entered into by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or any incorporator, affiliate, stockholder,
officer, employee or director of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by the Administrative Agent,
the Lenders, the Lender Agents or any Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this Section 11.09 shall be construed to diminish in any
way such corporate obligations of such party), and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party or any
incorporator, stockholder, affiliate, officer, employee or director of the
Lenders, the Lender Agents or the Administrative Agent or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders,
the Lender Agents or any Secured Party contained in this Agreement or in any
other such instruments, documents or agreements, or are implied therefrom, and
that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party and
each incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party or of
any such administrator, or any of them, for breaches by the Administrative
Agent, the Lenders, the Lender Agents or any Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Transferor or the Servicer or any other Person against
the Administrative Agent, the Lenders, the Lender Agents or any Secured Party or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect to any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower, the Transferor and
the Servicer each hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected.

(c) No obligation or liability to any Obligor under any of the Loan Assets is
intended to be assumed by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

(d) Notwithstanding anything in this Agreement to the contrary, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Conduit Lender after paying
or making provision for the payment of its Commercial Paper Notes. All payment
obligations of each Conduit Lender hereunder are contingent on the availability
of funds in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by a Conduit Lender exceeds the amount available to such
Conduit Lender to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.

 

-150-



--------------------------------------------------------------------------------

(e) The provisions of this Section 11.09 shall survive the termination of this
Agreement.

Section 11.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement, the other Transaction Documents
and any agreements or letters (including fee letters) executed in connection
herewith contains the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered by the Servicer to the Administrative Agent
and the Lender Agents.

Section 11.11 Consent to Jurisdiction; Service of Process.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
The parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the Borrower and the Servicer agrees that service of process may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to the Borrower or the Servicer, as applicable, at its address
specified in Section 11.02 or at such other address as the Administrative Agent
shall have been notified in accordance herewith. Nothing in this Section 11.11
shall affect the right of the Lenders, the Lender Agents or the Administrative
Agent to serve legal process in any other manner permitted by law.

 

-151-



--------------------------------------------------------------------------------

Section 11.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement.

(a) It is the express intent of the parties hereto that the conveyance of the
Eligible Loan Assets by the Transferor to the Borrower as contemplated by the
Purchase and Sale Agreement be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(y) hereof) as, a sale by the Transferor
of such Eligible Loan Assets. It is, further, not the intention of the parties
that such conveyance be deemed a pledge of the Eligible Loan Assets by the
Transferor to the Borrower to secure a debt or other obligation of the
Transferor. However, in the event that, notwithstanding the intent of the
parties, the Eligible Loan Assets are held to continue to be property of the
Transferor, then the parties hereto agree that: (i) the Purchase and Sale
Agreement shall also be deemed to be a security agreement under Applicable Law;
(ii) as set forth in the Purchase and Sale Agreement, the transfer of the
Eligible Loan Assets provided for in the Purchase and Sale Agreement shall be
deemed to be a grant by the Transferor to the Borrower of a first priority
security interest (subject only to Permitted Liens) in all of the Transferor’s
right, title and interest in and to the Eligible Loan Assets and all amounts
payable to the holders of the Eligible Loan Assets in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including,
without limitation, all amounts from time to time held or invested in the
Controlled Accounts, whether in the form of cash, instruments, securities or
other property; (iii) the possession by the Borrower (or the Collateral
Custodian on behalf of the Secured Parties) of Loan Assets and such other items
of property as constitute instruments, money, negotiable documents or chattel
paper shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The Borrower shall, to
the extent consistent with this Agreement and the other Transaction Documents,
take such actions as may be necessary to ensure that, if the Purchase and Sale
Agreement was deemed to create a security interest in the Eligible Loan Assets,
such security interest would be deemed to be a perfected security interest of
first priority (subject only to Permitted Liens) under Applicable Law and will
be maintained as such throughout the term of this Agreement.

(b) It is the intention of each of the parties hereto that the Eligible Loan
Assets conveyed by the Transferor to the Borrower pursuant to the Purchase and
Sale Agreement shall constitute assets owned by the Borrower and shall not be
part of the Transferor’s estate in the event of the filing of a bankruptcy
petition by or against the Transferor under any bankruptcy or similar law.

Section 11.13 Confidentiality.

 

-152 -



--------------------------------------------------------------------------------

(a) Each of the Administrative Agent, the Lenders, the Lender Agents, the
Servicer, the Collateral Agent, the Borrower, the Account Bank, the Transferor
and the Collateral Custodian shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement, the
Collateral Portfolio, the Obligors and all information with respect to the other
parties, including all information regarding the business of the Borrower, the
Transferor and the Servicer hereto and their respective businesses obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
investigators, auditors, attorneys or other agents, including any valuation firm
engaged by such party in connection with any due diligence or comparable
activities with respect to the transactions and Loan Assets contemplated herein
and the agents of such Persons (“Excepted Persons”); provided that each Excepted
Person shall, as a condition to any such disclosure, agree for the benefit of
the Administrative Agent, the Lenders, the Lender Agents, the Servicer, the
Collateral Agent, the Borrower, the Account Bank, the Transferor and the
Collateral Custodian that such information shall be used solely in connection
with such Excepted Person’s evaluation of, or relationship with, the Borrower
and its affiliates, (ii) disclose the existence of the Agreement, but not the
financial terms thereof, (iii) disclose such information as is required by
Applicable Law and (iv) disclose the Agreement and such information in any suit,
action, proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents. Notwithstanding the foregoing provisions of this
Section 11.13(a), the Servicer may, subject to Applicable Law and the terms of
any Loan Agreements, make available copies of the documents in the Servicing
Files and such other documents it holds in its capacity as Servicer pursuant to
the terms of this Agreement, to any of its creditors. It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 11.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Servicer Termination Events, and priority of payment
provisions.

(b) Anything herein to the contrary notwithstanding, the Borrower and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Lender
Agents, the Account Bank, the Collateral Agent or the Collateral Custodian by
each other, (ii) by the Administrative Agent, the Lenders, the Lender Agents,
the Account Bank, the Collateral Agent and the Collateral Custodian to any
prospective or actual assignee or participant of any of them provided that
(A) such Person would be permitted to be an assignee or participant pursuant to
the terms hereof and (B) such Person agrees to hold such information
confidential in accordance with the terms of this Agreement, or (iii) by the
Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Lender
or any Person providing financing to, or holding equity interests in, any
Conduit Lender, as applicable, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent,
the Account Bank and the Collateral Custodian may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

 

-153-



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Lenders’, the Lender Agents’, the Administrative
Agent’s, the Collateral Agent’s, the Account Bank’s or the Collateral
Custodian’s business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, any
Lender, any Lender Agent, the Collateral Agent, the Collateral Custodian or the
Account Bank or an officer, director, employer, shareholder or affiliate of any
of the foregoing is a party, (d) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Borrower, the Servicer or the Transferor or (e) to any affiliate, independent or
internal auditor, agent, employee or attorney of the Collateral Agent or the
Collateral Custodian having a need to know the same; provided that the
disclosing party advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Borrower, Servicer or the Transferor.

Section 11.14 Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

Section 11.15 Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

Section 11.16 Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

-154-



--------------------------------------------------------------------------------

Section 11.17 Ratable Payments.

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or Section 2.11) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided that, if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

Section 11.18 Failure of Borrower or Servicer to Perform Certain Obligations.

If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(r), Section 5.02(p) or
Section 5.03(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
documented expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Borrower or the Servicer (on behalf of the Borrower), as
applicable, upon the Administrative Agent’s demand therefor.

Section 11.19 Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable until the Collection Date.

Section 11.20 Delivery of Termination Statements, Releases, etc. Upon payment in
full of all of the Obligations (other than unmatured contingent indemnification
obligations) and the termination of this Agreement, the Administrative Agent and
the Collateral Agent shall deliver to the Borrower termination statements,
reconveyances, releases and other documents necessary or appropriate to evidence
the termination of the Pledge and other Liens securing the Obligations, all at
the expense of the Borrower.

Section 11.21 Intent of the Parties. It is the intent and understanding of
each party hereto that the Advances are loans from the Lenders to the Borrower
and do not constitute a “security” within the meaning of Section 8-102(15) of
the UCC.

 

-155-



--------------------------------------------------------------------------------

ARTICLE XII.

COLLATERAL CUSTODIAN

Section 12.01 Designation of Collateral Custodian.

(a) Initial Collateral Custodian. The role of Collateral Custodian with respect
to the Required Loan Documents shall be conducted by the Person designated as
Collateral Custodian hereunder from time to time in accordance with this
Section 12.01. Each of the Borrower, the Lender Agents and the Administrative
Agent hereby designate and appoint the Collateral Custodian to act as agent on
behalf of the Secured Parties and hereby authorizes the Collateral Custodian to
take such actions on its behalf and to exercise such powers and perform such
duties as are expressly granted to the Collateral Custodian by this Agreement.
The Collateral Custodian hereby accepts such agency appointment to act as
Collateral Custodian pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Custodian pursuant to the terms hereof.

(b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt of a
Collateral Custodian Termination Notice from the Administrative Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 12.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

Section 12.02 Duties of Collateral Custodian.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints WFBNA to act as Collateral Custodian, for the benefit of
the Secured Parties. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.

(b) Duties. From the Closing Date until its removal pursuant to Section 12.05,
the Collateral Custodian shall perform, on behalf of the Secured Parties, the
following duties and obligations:

(i) The Collateral Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Sections 3.02(a) and 3.04(b) in
accordance with the terms and conditions of this Agreement, all for the benefit
of the Secured Parties. Within five Business Days of its receipt of any Required
Loan Documents and the related Loan Asset Checklist, the Collateral Custodian
shall review the Required Loan Documents to confirm that (A) the Obligor name
matches the Loan Asset Checklist, (B) such Required Loan Documents have been
executed by each party thereto and have no missing or mutilated pages, (C) each
item listed in the Loan Asset Checklist has been provided to the Collateral
Custodian (D) the related original balance (based on a comparison to the note or
assignment agreement, as applicable) is greater than or equal to the loan
balance listed on the related Loan Tape (such items (A) through (D)
collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of

 

-156-



--------------------------------------------------------------------------------

Required Loan Documents hereunder to the Collateral Custodian, the Servicer
shall provide to the Collateral Custodian a hard copy (which may be preceded by
an electronic copy, as applicable) of the related Loan Asset Checklist which
contains the Loan Asset information with respect to the Required Loan Documents
being delivered, identification number and the name of the Obligor with respect
to such Loan Asset. Notwithstanding anything herein to the contrary, the
Collateral Custodian’s obligation to review the Required Loan Documents shall be
limited to reviewing such Required Loan Documents based on the information
provided on the Loan Asset Checklist. If, at the conclusion of such review, the
Collateral Custodian is unable to confirm clauses (A) or (D) of the Review
Criteria, the Collateral Custodian shall notify the Administrative Agent and the
Servicer of such discrepancy within one Business Day, or (ii) any other Review
Criteria is not satisfied, the Collateral Custodian shall within one Business
Day notify the Servicer and the Administrative Agent of such determination and
provide the Servicer and the Administrative Agent with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. To the extent
such non-compliance has not been cured within such time period and the
Administrative Agent has provided the Servicer with written confirmation of such
non-compliance, such Loan Asset shall be deemed to be a Warranty Loan Asset and
shall no longer be included in the calculation of any Borrowing Base hereunder
until such deficiency is cured. In addition, if requested in writing (in the
form of Exhibit J) by the Servicer and approved by the Administrative Agent
within 10 Business Days of the Collateral Custodian’s delivery of such report,
the Collateral Custodian shall return any Loan Asset which fails to satisfy a
Review Criteria to the Borrower. Other than the foregoing, the Collateral
Custodian shall not have any responsibility for reviewing any Required Loan
Documents.

(ii) In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided, further, that, the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

(iii) All Required Loan Documents shall be kept in fire resistant vaults, rooms
or cabinets at the locations specified in Section 5.06(c) or at such other
office as shall be specified to the Administrative Agent and the Servicer by the
Collateral Custodian in a written notice delivered at least 30 days (or such
shorter notice period as consented to by the Administrative Agent) prior to such
change. All Required Loan Documents shall be placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access. The Collateral Custodian shall segregate the Required Loan Documents on
its inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating to Solar and its Affiliates and subsidiaries; provided, however, the
Collateral Custodian shall segregate any commingled files upon written request
of the Administrative Agent and the Borrower.

 

-157-



--------------------------------------------------------------------------------

(iv) On the 12th calendar day of every month (or if such day is not a Business
Day, the next succeeding Business Day), commencing in July 2016, the Collateral
Custodian shall provide a written report to the Administrative Agent and the
Servicer (in a form mutually agreeable to the Administrative Agent and the
Collateral Custodian) identifying each Loan Asset for which it holds Required
Loan Documents and the applicable Review Criteria that any Loan Asset fails to
satisfy. The Servicer shall have 20 Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. To the extent
such non-compliance has not been cured within such time period and the
Administrative Agent has provided the Servicer with written confirmation of such
non-compliance, such Loan Asset shall be deemed to be a Warranty Loan Asset and
shall no longer be included in the calculation of any Borrowing Base hereunder
until such deficiency is cured.

(v) Notwithstanding any provision to the contrary elsewhere in the Transaction
Documents, the Collateral Custodian shall not have any fiduciary relationship
with any party hereto or any Secured Party in its capacity as such, and no
implied covenants, functions, obligations or responsibilities shall be read into
this Agreement, the other Transaction Documents or otherwise exist against the
Collateral Custodian. Without limiting the generality of the foregoing, it is
hereby expressly agreed and stipulated by the other parties hereto that the
Collateral Custodian shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(c) (i) The Collateral Custodian agrees to cooperate with the Administrative
Agent and the Collateral Agent and deliver any Required Loan Documents to the
Collateral Agent or Administrative Agent (pursuant to a written request in the
form of Exhibit J), as applicable, as requested in order to take any action that
the Administrative Agent deems necessary or desirable in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

(ii) The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable

 

-158-



--------------------------------------------------------------------------------

determination of the Collateral Custodian, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Custodian requests the consent of the
Administrative Agent and the Collateral Custodian does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

(iii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has actual knowledge of such matter or written notice
thereof is received by the Collateral Custodian. Notice or knowledge of any
matter by Wells Fargo in its capacity as Administrative Agent or Lender and
other publically available information shall not constitute notice or knowledge
of the Collateral Custodian.

(iv) The parties acknowledge that in accordance with the Customer Identification
Program (CIP) requirements under the USA PATRIOT Act and its implementing
regulations, the Collateral Custodian in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify and record
information that identifies each person or legal entity that establishes a
relationship with the Collateral Custodian. The Borrower hereby agrees that it
shall provide the Collateral Custodian with such information as it may
reasonably request including, but not limited to, the Borrower’s name, physical
address, tax identification number and other information that will help the
Collateral Custodian to identify and verify the Borrower’s identity (and in
certain circumstances, the beneficial owners thereof) such as organizational
documents, certificate of good standing, license to do business, or other
pertinent identifying information.

Section 12.03 Merger or Consolidation.

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

-159-



--------------------------------------------------------------------------------

Section 12.04 Collateral Custodian Compensation.

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the WFBNA Fee Letter, payable pursuant to the extent of
funds available therefor pursuant to the provisions of Section 2.04. The
Collateral Custodian’s entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 12.05, (ii) its resignation as Collateral Custodian pursuant
to Section 12.07 of this Agreement or (iii) the termination of this Agreement.

Section 12.05 Collateral Custodian Removal.

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by 30 days’ notice given in writing to the Collateral
Custodian (the “Collateral Custodian Termination Notice”); provided that
notwithstanding its receipt of a Collateral Custodian Termination Notice, the
Collateral Custodian shall continue to act in such capacity until a successor
Collateral Custodian has been appointed and has agreed to act as Collateral
Custodian hereunder.

Section 12.06 Limitation on Liability.

(a) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Custodian may rely conclusively on and shall be fully protected in
acting upon the written instructions of the Administrative Agent.

(b) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

-160-



--------------------------------------------------------------------------------

(e) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(f) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 12.02(c)(i), in case
any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Servicer and may, after the
occurrence and during the continuance of an Event of Default or the Facility
Maturity Date, request instructions from the Administrative Agent, and shall be
entitled at all times to refrain from taking any action unless it has received
instructions from the Servicer or the Administrative Agent, as applicable. The
Collateral Custodian shall in all events have no liability, risk or cost for any
action taken pursuant to and in compliance with the instruction of the
Administrative Agent. In no event shall the Collateral Custodian be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

(i) It is expressly acknowledged by the parties hereto that application and
performance by the Collateral Custodian of its various duties hereunder
(including, recalculation to be performed in respect of the matters contemplated
hereby) shall be based upon, and in reliance upon, data, information and notice
provided to it by the Servicer, the Administrative Agent, the Borrower and/or
any related bank agent, obligor or similar party, and the Collateral Custodian
shall have no responsibility for the accuracy of any such information or data
provided to it by such persons and shall be entitled to update its records (as
it may deem necessary or appropriate).

(j) In no event shall the Collateral Custodian be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, embargo, government
action (including any laws, ordinances, regulations) or the like that delay,
restrict or prohibit the providing of services by the Collateral Custodian as
contemplated by this Agreement.

Section 12.07 Collateral Custodian Resignation.

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
and the Borrower of written notice of such resignation specifying a date when
such resignation shall take effect. Upon the effective date of such resignation,
or if the Administrative Agent gives Collateral Custodian written notice of an
earlier termination hereof, Collateral Custodian shall (i) be

 

-161-



--------------------------------------------------------------------------------

reimbursed for any costs and expenses Collateral Custodian shall incur in
connection with the termination of its duties under this Agreement and
(ii) deliver all of the Required Loan Documents in the possession of Collateral
Custodian to the Administrative Agent or to such Person as the Administrative
Agent may designate to Collateral Custodian in writing upon the receipt of a
request in the form of Exhibit J; provided that the Borrower shall consent to
any successor Collateral Custodian appointed by the Administrative Agent (such
consent not to be unreasonably withheld). If no successor collateral custodian
shall have been appointed and an instrument of acceptance by a successor
Collateral Custodian shall not have been delivered to the Collateral Custodian
within 45 days after the giving of such notice of resignation, the resigning
Collateral Custodian may petition any court of competent jurisdiction for the
appointment of a successor Collateral Custodian. Notwithstanding anything herein
to the contrary, the Collateral Custodian may not resign prior to a successor
Collateral Custodian being appointed.

Section 12.08 Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit J, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer. All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
of this Agreement. The Servicer shall return to the Collateral Custodian the
Required Loan Documents or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
Asset shall be liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Collateral Agent,
all in the form annexed hereto as Exhibit J.

(b) Limitation on Release. The foregoing provision with respect to the release
to the Servicer of the Required Loan Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that the Administrative Agent has consented to such release. Promptly after
delivery to the Collateral Custodian of any request for release of documents,
the Servicer shall provide notice of the same to the Administrative Agent. Any
additional Required Loan Documents or documents requested to be released by the
Servicer may be released only upon written authorization of the Administrative
Agent. The limitations of this paragraph shall not apply to the release of
Required Loan Documents to the Servicer pursuant to the immediately succeeding
subsection.

(c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit J (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.

 

-162-



--------------------------------------------------------------------------------

Section 12.09 Return of Required Loan Documents.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), require that the
Collateral Custodian return each Required Loan Document (a) delivered to the
Collateral Custodian in error or (b) released from the Lien of the Collateral
Agent hereunder pursuant to Section 2.16, in each case by submitting to the
Collateral Custodian and the Administrative Agent a written request in the form
of Exhibit J hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral Portfolio to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release). The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Borrower.

Section 12.10 Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer.

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures.
Prior to the Closing Date and periodically thereafter at the discretion of the
Administrative Agent and each Lender Agent, the Administrative Agent and each
Lender Agent may review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Collateral Portfolio, and Required Loan Documents in conjunction with such a
review. Such review shall be (subject to Section 5.03(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time. Without limiting
the foregoing provisions of this Section 12.10, from time to time upon
reasonable request of the Administrative Agent, the Collateral Custodian shall,
at least twice each fiscal year of the Servicer, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the expense of the Servicer (on behalf of the Borrower), a review of the
Required Loan Documents and all other documentation regarding the Collateral
Portfolio.

Section 12.11 Bailment.

The Collateral Custodian agrees that, with respect to any original promissory
notes and original certificated securities at any time or times held by the
Collateral Custodian (or on its behalf) in physical form or held in its name,
the Collateral Custodian shall be the agent and bailee of the Collateral Agent,
for the benefit of the Secured Parties, for purposes of perfecting (to the
extent not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

-163-



--------------------------------------------------------------------------------

[Signature pages to follow.]

 

-164-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:     SSLP 2016-1, LLC       By:   /s/  Richard Peteka        
Name:  Richard Peteka         Title:    Chief Financial Officer and Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE SERVICER:     SOLAR CAPITAL LTD.       By:   /s/ Richard Peteka        
Name:  Richard Peteka         Title:    Chief Financial Officer and Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE TRANSFEROR:     SOLAR CAPITAL LTD.       By:   /s/ Richard Peteka        
Name:  Richard Peteka         Title:    Chief Financial Officer and Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION       By:  
/s/  Steve Sebo         Name:  Steve Sebo         Title:    Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER:     WELLS FARGO BANK, NATIONAL ASSOCIATION       By:  
/s/  Ben Love         Name:  Ben Love         Title:    Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE COLLATERAL AGENT, THE COLLATERAL CUSTODIAN AND THE ACCOUNT BANK:     WELLS
FARGO BANK, NATIONAL ASSOCIATION       By:   /s/  Alison Roth        
Name:  Alison Roth         Title:    Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

SCHEDULE I

CONDITIONS PRECEDENT DOCUMENTS

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent and the Lender Agents prior to the
effectiveness of the Agreement:

(a) A copy of this Agreement duly executed by each of the parties hereto;

(b) A certificate of the Secretary, Assistant Secretary or managing member, as
applicable, of each of the Borrower, the Transferor and the Servicer, dated the
date of this Agreement, certifying (i) the names and true signatures of the
incumbent officers of such Person authorized to sign on behalf of such Person
the Transaction Documents to which it is a party (on which certificate the
Administrative Agent, the Lenders and the Lender Agents may conclusively rely
until such time as the Administrative Agent and the Lender Agents shall receive
from the Borrower, the Transferor and the Servicer, as applicable, a revised
certificate meeting the requirements of this paragraph (b)(i)), (ii) that the
copy of the certificate of formation or articles of incorporation of such
Person, as applicable, is a complete and correct copy and that such certificate
of formation or articles of incorporation have not been amended, modified or
supplemented and are in full force and effect, (iii) that the copy of the
limited liability company agreement or by-laws, as applicable, of such Person
are a complete and correct copy, and that such limited liability company
agreement or by-laws have not been amended, modified or supplemented and are in
full force and effect, and (iv) the resolutions of the board of directors or the
written consent of the members of such Person, as applicable, approving and
authorizing the execution, delivery and performance by such Person of the
Transaction Documents to which it is a party;

(c) A good standing certificate, dated as of a recent date for each of the
Borrower, the Transferor and the Servicer, issued by the Secretary of State of
such Person’s State of formation or organization, as applicable;

(d) Duly executed powers of attorney from the Borrower and the Servicer
substantially in the form of Exhibit L or Exhibit M, as applicable;

(e) Financing statements describing the Collateral Portfolio (or applicable
subset thereof), and (i) naming the Borrower as debtor and the Collateral Agent,
on behalf of the Secured Parties, as secured party, (ii) naming the Transferor
as debtor, the Borrower as assignor and the Collateral Agent, on behalf of the
Secured Parties, as secured party/total assignee, and (iii) other, similar
instruments or documents, as may be necessary or, in the opinion of the
Administrative Agent, desirable under the UCC of all appropriate jurisdictions
or any comparable law to perfect the Collateral Agent’s, on behalf of the
Secured Parties, interests in all of the Collateral Portfolio, in each case, in
form and substance appropriate for filing in the applicable jurisdiction in
which such filing is required in order to perfect a security interest in the
Collateral Portfolio (or applicable subset thereof);

 

Sch. I-1



--------------------------------------------------------------------------------

(f) Financing statements, if any, necessary to release all security interests
and other rights of any Person in the Collateral Portfolio previously granted by
the Transferor;

(g) Copies of tax and judgment lien searches in all jurisdictions reasonably
requested by the Administrative Agent and requests for information (or a similar
UCC search report certified by a party acceptable to the Administrative Agent),
dated a date reasonably near to the Closing Date, and with respect to such
requests for information or UCC searches, listing all effective financing
statements which name the Borrower (under its present name and any previous
name) and Transferor (under its present name and any previous name) as debtor(s)
and which are filed in the jurisdiction of Delaware, as applicable, together
with copies of such financing statements (none of which shall cover any of the
Collateral Portfolio);

(h) One or more favorable Opinions of Counsel to the Borrower, acceptable to the
Administrative Agent and addressed to the Administrative Agent, the Lenders, the
Lender Agents and the Collateral Agent, with respect to such matters as the
Administrative Agent may reasonably request (including an opinion, with respect
to the perfected security interest of the Collateral Agent, for the benefit of
the Secured Parties, in the Collateral Portfolio under the UCC laws of the State
of New York);

(i) One or more favorable Opinions of Counsel to the Borrower, acceptable to the
Administrative Agent and addressed to the Administrative Agent, the Lenders, the
Lender Agents and the Collateral Agent, with respect to the true sale of the
Collateral Portfolio under the Purchase and Sale Agreement and providing that
the Borrower would not be substantively consolidated with the Transferor in a
proceeding under the Bankruptcy Code;

(j) One or more favorable Opinions of Counsel to the Borrower, acceptable to the
Administrative Agent and addressed to the Administrative Agent, the Lenders, the
Lender Agents and the Collateral Agent, with respect to, among other things, no
conflicts and the due authorization, execution and delivery of, and
enforceability of, the Transaction Documents;

(k) One or more favorable Opinions of Counsel to Transferor, acceptable to the
Administrative Agent and addressed to the Administrative Agent, the Lenders, the
Lender Agents and the Collateral Agent, with respect to, among other things, no
conflicts and the due authorization, execution and delivery of, and
enforceability of, the Transaction Documents to which Transferor is a party;

(l) One or more favorable Opinions of Counsel to Servicer, acceptable to the
Administrative Agent and addressed to the Administrative Agent, the Lenders, the
Lender Agents and the Collateral Agent, with respect to, among other things, no
conflicts and the due authorization, execution and delivery of, and
enforceability of, the Transaction Documents to which Servicer is a party;

 

Sch. I-2



--------------------------------------------------------------------------------

(m) Duly completed copies of any tax documentation required under
Section 2.11(g); and

(n) A copy of each of the Transaction Documents duly executed by the parties
thereto.

 

Sch. I-3



--------------------------------------------------------------------------------

SCHEDULE II

PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES

AND “DOING BUSINESS AS” NAMES

Borrower:      None

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE III

AGREED-UPON PROCEDURES FOR

INDEPENDENT PUBLIC ACCOUNTANTS OR OTHER THIRD PARTIES

In accordance with Section 6.10 of the Agreement, the Servicer will cause a firm
of nationally recognized independent public accountants or other third party to
furnish in accordance with attestation standards established by the American
Institute of Certified Public Accountants a report to the effect that such
accountants have either verified, compared, or recalculated each of the
following accounts in the Servicing Report to applicable system or records of
the Servicer:

 

  •  

Loan Asset List:

 

  •  

Index, spread, PIK

 

  •  

Loan Asset scheduled maturity date

 

  •  

Industry classification

 

  •  

Loan Asset type

 

  •  

Fixed/Floating

 

  •  

Days delinquent

 

  •  

Cut-Off Date

 

  •  

Net Senior Leverage Ratio as of the applicable Cut-Off Date for such Loan Asset

 

  •  

Net Senior Leverage Ratio as of the most recent Relevant Test Period for such
Loan Asset

 

  •  

Total Net Senior Leverage Ratio as of the applicable Cut-Off Date for such Loan
Asset

 

  •  

Total Net Senior Leverage Ratio as of the most recent Relevant Test Period for
such Loan Asset

 

  •  

Interest Coverage Ratio as of the applicable Cut-Off Date for such Loan Asset

 

  •  

Interest Coverage Ratio as of the most recent Relevant Test Period for such Loan
Asset

 

  •  

Facility Attachment Ratio as of the applicable Cut-Off Date for such Loan Asset

 

  •  

Facility Attachment Ratio as of the most recent Relevant Test Period for such
Loan Asset

 

  •  

Outstanding Balance

 

  •  

Par amount

 

  •  

Adjusted Borrowing Value

 

  •  

Trailing 12 month revenue for the most recent Relevant Test Period for such Loan
Asset

 

  •  

Trailing 12 month EBITDA for the most recent Relevant Test Period for such Loan
Asset

 

  •  

The Cut-Off Date for each of the statistics in the foregoing two bullet points

 

  •  

Whether such Loan Asset is a Designated Loan Asset

 

  •  

Borrowing Base

 

Sch. III-1



--------------------------------------------------------------------------------

  •  

Weighted average Applicable Percentage

 

  •  

Maximum availability under the facility

 

  •  

Advances Outstanding

 

  •  

Cash reconciliation report

 

  •  

Discretionary Sales Calculations, Repurchase/Substitution Calculations

 

  •  

Compare Principal Collections and Interest Collections to the actual balances
reflected by the Account Bank

At the discretion of the Administrative Agent and the nationally recognized
independent public accountant or other third party, three random Servicing
Reports from the fiscal year will be chosen and reviewed.

The report provided by the accountants may be in a format such typically
utilized for a report of this nature; however, it will consist of at a minimum,
(i) a list of deviations from the Servicing Report and (ii) discuss with the
Servicer the reason for such deviations, and set forth the findings in such
report.

 

Sch. III-2



--------------------------------------------------------------------------------

SCHEDULE IV

LOAN TAPE

The Borrower shall provide, with respect to each Loan Asset, as applicable, the
following information:

(a) Loan Asset number

(b) Obligor name

(c) Whether such Obligor is an Affiliate of the Servicer or Transferor

(d) Loan Asset type (First Lien Loan Asset or First Lien Last-Out Loan Asset)

(e) Whether such Loan Asset is a Designated Loan Asset

(f) Original Loan Asset amount (par amount)

(g) Purchase Price

(h) Domicile

(i) Initial tranche size

(j) Calculation of the Net Senior Leverage Ratio as of the applicable Cut-Off
Date for such Loan Asset and for the most recent Relevant Test Period

(k) Calculation of the Total Net Leverage Ratio as of the applicable Cut-Off
Date for such Loan Asset and for the most recent Relevant Test Period

(l) Calculation of the Interest Coverage Ratio as of the applicable Cut-Off Date
for such Loan Asset and for the most recent Relevant Test Period

(m) Trailing twelve month EBITDA as of the applicable Cut-Off Date for such Loan
Asset and for the most recent Relevant Test Period

(n) Trailing twelve month revenue as of the applicable Cut-Off Date for such
Loan Asset and for the most recent Relevant Test Period

(o) Loan Asset status (whether in default or on nonaccrual status)

(p) Fixed/Floating

(q) Days delinquent

(r) Scheduled maturity date

 

Sch. IV-1



--------------------------------------------------------------------------------

(s) Rate of interest (and reference rate)

(t) LIBOR floor (if applicable)

(u) Outstanding Balance

(v) Assigned Value

(w) Adjusted Borrowing Value

(x) Industry classification

(y) Whether such Loan Asset has been subject to a Value Adjustment Event (and of
what type)

(z) Whether such Loan Asset has been subject to a Material Modification

(aa) The Cut-Off Date for such Loan Asset

(bb) PIK percentage

(cc) Applicable Percentage

(dd) Maintenance capital expenditure or if unavailable, a good faith
approximation by the Servicer of the maintenance capital expenditure

(ee) Cash taxes

 

Sch. IV-2



--------------------------------------------------------------------------------

ANNEX A

 

Conduit Lender

   Commitment  

N/A

     N/A  

Institutional Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 200,000,000  

 

Annex A



--------------------------------------------------------------------------------

EXHIBITS

TO

LOAN AND SERVICING AGREEMENT

Dated as of June 30, 2016

(SSLP 2016-1, LLC)

EXHIBITS

 

EXHIBIT A    Form of Approval Notice EXHIBIT B    Form of Borrowing Base
Certificate EXHIBIT C    Form of Disbursement Request EXHIBIT D    Form of
Joinder Supplement EXHIBIT E    Form of Notice of Borrowing EXHIBIT F    Form of
Notice of Reduction (Reduction of Advances Outstanding) EXHIBIT G    [Reserved]
EXHIBIT H    Form of Certificate of Closing Attorneys EXHIBIT I    Form of
Servicer’s Certificate (Servicing Report) EXHIBIT J    Form of Release of
Required Loan Documents EXHIBIT K    [Reserved] EXHIBIT L    Form of Power of
Attorney for Servicer EXHIBIT M    Form of Power of Attorney for Borrower
EXHIBIT N    Form of Loan Asset Checklist EXHIBIT O    Form of Notice of Lien
Release Dividend EXHIBIT P-1    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT P-2    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT P-3   
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT P-4    Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT A

LOAN ASSET

APPROVAL NOTICE

 

DATE                                                            
                                                              

ELIGIBLE LOAN ASSET INFORMATION

Obligor Name                                        
                                                                     

Par Amount of Loan Asset                                        
                                                 

Tranche                                                           
                                                             

Pricing                                                           
                                                              

Remaining Maturity                                       
                                                            

Net Senior Leverage Ratio                                        
                                                

Interest Coverage Ratio                                        
                                                     

ASSIGNED VALUE

Assigned Value                                        
                                                                 

Applicable Percentage                                       
                                                       

Purchase Price                                        
                                                                   

Designated Loan Asset [Yes][No]

WELLS FARGO BANK, NATIONAL ASSOCIATION APPROVAL

Approval Good Until                                        
                                                        

Approval Conditioned Upon                                        
                                            

SUPPORTING CALCULATIONS/MISCELLANEOUS NOTES

                                                             
                                         
                                         
                                                           

                                                             
                                         
                                         
                                                           

                                                             
                                         
                                         
                                                           

Reviewed by                                        
                                                                     

Telephone No.                                        
                                                                  

 

Ex. A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

[__][__], 20[__]

In connection with that certain Loan and Servicing Agreement, dated as of
June 30, 2016 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as
the borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), and Wells Fargo Bank, National Association, as
the collateral agent (in such capacity, the “Collateral Agent”), as the
collateral custodian (in such capacity, the “Collateral Custodian”) and as the
account bank (in such capacity, the “Account Bank”). Capitalized terms used but
not defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

As of the date hereof, the undersigned each certify that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete
in all material respects, (ii) except as otherwise disclosed to the
Administrative Agent and as detailed further below, no Event of Default has
occurred and no Unmatured Event of Default exists under the Loan and Servicing
Agreement; and (iii) solely with respect to itself, each of the representations
and warranties contained in the Loan and Servicing Agreement is true, correct
and complete in all respects.

EXISTING EVENT(S) OF DEFAULT

 

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

Ex. B-1



--------------------------------------------------------------------------------

Certified as of the date first written above.

 

SSLP 2016-1, LLC,
as the Borrower

By:       Name:   Title:

SOLAR CAPITAL LTD.,
as the Servicer

By:       Name:   Title:

SOLAR CAPITAL LTD., as the Transferor

By:       Name:   Title:

 

Ex. B-2



--------------------------------------------------------------------------------

ANNEX I

To Exhibit B

BORROWING BASE REPORT

SEE ATTACHED

 

Ex. B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DISBURSEMENT REQUEST

(Disbursements from Unfunded Exposure Account and for Reinvestment of Principal
Collections)

[Date]

(SSLP 2016-1, LLC)

Wells Fargo Bank, National Association

as the Collateral Agent

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – SSLP 2016-1, LLC

Facsimile No: (281) 667-3933

Phone No: (410) 884-2000

With a copy to:

Wells Fargo Bank, National Association

as the Administrative Agent

Duke Energy Center

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention: Corporate Debt Finance

Facsimile No.: (704) 715-0089

Confirmation No: (704) 715-8582

[Lender Agent Name and Address]

 

  Re:

Loan and Servicing Agreement dated as of June 30, 2016

Ladies and Gentlemen:

This Disbursement Request is delivered to you pursuant to Section 2.04(d) and
Section 2.20 of that certain Loan and Servicing Agreement, dated as of June 30,
2016 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as the
borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), and Wells Fargo Bank, National Association, as
the collateral agent (in such capacity, the “Collateral Agent”), as the
collateral custodian (in such capacity, the “Collateral Custodian”) and as the
account bank (in such capacity, the “Account Bank”). Capitalized terms used but
not defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

 

Ex. C-1



--------------------------------------------------------------------------------

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

[1. Pursuant to Section 2.04(d) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower hereby requests a disbursement (a
“Disbursement”) from the Unfunded Exposure Account in the amount of $___________
to [applicable Obligor], such Disbursement to be paid as follows:

Bank Name:

ABA No.:

Account Name: Account No.:

Reference: ]

[2. Pursuant to Section 2.20(a) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower hereby requests a disbursement of Principal
Collections (a “Disbursement”) from the Principal Collection Account in the
amount of $___________ to reinvest in additional Eligible Loan Assets to be
Pledged under the Loan and Servicing Agreement.]

[3. Pursuant to Section 2.20(b) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower hereby requests a disbursement of Principal
Collections (a “Disbursement”) from the Principal Collection Account in the
amount of $___________ to make payments in respect of the Advances Outstanding
in accordance with and subject to the terms of Section 2.18 of the Loan and
Servicing Agreement.]

4. The Servicer on behalf of the Borrower hereby requests that such Disbursement
be made on the following date: ___________.

5. In connection with a Disbursement pursuant to Section [2.20][2.04(d)] of the
Loan and Servicing Agreement, attached to this Disbursement Request is a true,
correct and complete calculation of the Borrowing Base and all components
thereof.

6. [Other than any Disbursements from the Unfunded Exposure Account after the
occurrence of an Event of Default, all] [All] of the conditions applicable to
the Disbursement as set forth in the Loan and Servicing Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Disbursement including the following:

(i) The representations and warranties of each of the Servicer and the Borrower,
respectively, set forth in the Loan and Servicing Agreement are true and correct
in all respects on and as of such date, before and after giving effect to the
Disbursement and to the application of the proceeds therefrom, as though made on
and as of such date, except to the extent relating to an earlier date;

 

Ex. C-2



--------------------------------------------------------------------------------

(ii) No Servicer Termination Event or Event of Default has occurred, or would
result from such Disbursement or from the application of the proceeds therefrom,
and no Unmatured Event of Default or Borrowing Base Deficiency exists or would
result from such Disbursement or from the application of the proceeds therefrom;
and

(iii) Each of the Servicer and the Borrower is in compliance with each of its
covenants set forth in the Transaction Documents.

[7. The Servicer on behalf of the Borrower hereby represents that in connection
with a Disbursement pursuant to Section 2.04(d), such Disbursement shall be used
solely for the purpose of funding the Unfunded Exposure Amount(s) of one or more
Delayed Draw Loan Asset included in the Collateral Portfolio.]

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate, as applicable, is true, correct and
complete in all material respects as of the date hereof.

[ATTACH BORROWING BASE CERTIFICATE [AND LOAN TAPE]]

[Remainder of Page Intentionally Left Blank]

 

Ex. C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Disbursement Request as
of the date first written above.

 

SSLP 2016-1, LLC, as the Borrower By:       Name:   Title: SOLAR CAPITAL LTD.,
as the Servicer By:       Name:   Title:

 

Ex. C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, SSLP 2016-1, LLC, as the borrower (the “Borrower”), the Lender Agent
named in Item 5 of Schedule I hereto (the “Lender Agent”) and Wells Fargo Bank,
National Association, as the administrative agent (the “Administrative Agent”).

W I T N E S S  E T H:

WHEREAS, this Joinder Supplement is being executed and delivered under
Sections 2.21 or 11.04 of the Loan and Servicing Agreement, dated as of June 30,
2016 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as the
borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), Wells Fargo Bank, National Association as the
collateral agent (in such capacity, the “Collateral Agent”), as the collateral
custodian (in such capacity, the “Collateral Custodian”) and as the account bank
(in such capacity, the “Account Bank”). Capitalized terms used but not defined
herein shall have the meanings provided in the Loan and Servicing Agreement; and

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender designated as a[n] [Conduit Lender]
[Institutional Lender] party to the Loan and Servicing Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a) Upon receipt by the Administrative Agent of an executed counterpart of this
Joinder Supplement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Lender, the
Borrower, the Lender Agent, the Administrative Agent and the Collateral Agent,
the Administrative Agent will transmit to the Proposed Lender, the Borrower, the
Collateral Agent and the Lender Agent, a Joinder Effective Notice, substantially
in the form of Schedule III to this Joinder Supplement (a “Joinder Effective
Notice”). Such Joinder Effective Notice shall be executed by the Administrative
Agent and shall set forth, inter alia, the date on which the joinder effected by
this Joinder Supplement shall become effective (the “Joinder Effective Date”).
From and after the Joinder Effective Date, the Proposed Lender shall be a Lender
designated as a[n] [Conduit Lender][Institutional Lender] party to the Loan and
Servicing Agreement for all purposes thereof.

 

Ex. D-1



--------------------------------------------------------------------------------

(b) Each of the parties to this Joinder Supplement agrees and acknowledges that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Joinder Supplement.

(c) By executing and delivering this Joinder Supplement, the Proposed Lender
confirms to and agrees with the Administrative Agent, the Collateral Agent, the
Lender Agents and the other Lender(s) as follows: (i) none of the Administrative
Agent, the Collateral Agent, the Lender Agents and the other Lender(s) makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
and Servicing Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan and Servicing Agreement or any
other instrument or document furnished pursuant thereto or the Collateral
Portfolio or the financial condition of the Transferor, the Servicer or the
Borrower, or the performance or observance by the Transferor, the Servicer or
the Borrower of any of their respective obligations under the Loan and Servicing
Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto; (ii) the Proposed Lender confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder
Supplement; (iii) the Proposed Lender will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, the Lender Agents or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan and Servicing Agreement; (iv) the Proposed
Lender appoints and authorizes the Lender Agent to take such action as agent on
its behalf and to exercise such powers under the Loan and Servicing Agreement as
are delegated to the Lender Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article IX
of the Loan and Servicing Agreement; (v) the Proposed Lender appoints and
authorizes the Administrative Agent, the Collateral Custodian and the Collateral
Agent, as applicable, to take such action as agent on its behalf and to exercise
such powers under the Loan and Servicing Agreement as are delegated to the
Administrative Agent, the Collateral Custodian and Collateral Agent, as
applicable, by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with the Loan and Servicing Agreement; and
(vi) the Proposed Lender agrees (for the benefit of the parties hereto and the
other Lender(s)) that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan and Servicing Agreement are required
to be performed by it as a Lender designated as a[n] [Conduit
Lender][Institutional Lender].

(d) By executing and delivering this Joinder Supplement, the Proposed Lender
certifies that we are a “qualified purchaser” under the 1940 Act, and have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits and risks of investments herein.

(e) Schedule II hereto sets forth administrative information with respect to the
Proposed Lender.

 

Ex. D-2



--------------------------------------------------------------------------------

(f) This Joinder Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

Ex. D-3



--------------------------------------------------------------------------------

SCHEDULE I TO

JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER SUPPLEMENT

 

  Re:

Loan and Servicing Agreement, dated as of June 30, 2016, among SSLP 2016-1, LLC,
as Borrower, the other parties thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

 

Item 1:    Date of Joinder Supplement:                                          
           Item 2:    Proposed Lender:                                          
           Item 3:    Type of Lender:                            Conduit Lender
                              Institutional Lender Item 4:    Commitment:   
                                                     Commitment Termination
Date:                                                      Item 5:    Name of
Lender Agent (if a Conduit Lender):                                          
           Item 6:    Signatures of Parties to Agreement:   
                                                 

 

        ,   as Proposed Lender   By:           Name:     Title:           ,   as
Proposed Lender Agent   By:         Name:     Title:  

 

Ex. D-4



--------------------------------------------------------------------------------

SSLP 2016-1, LLC, as Borrower By:       Name:   Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

  as Administrative Agent By:       Name:   Title: WELLS FARGO BANK, NATIONAL
ASSOCIATION,   as Collateral Agent By:       Name:   Title: [NAME OF LENDER
AGENT][NAME OF INSTITUTIONAL LENDER],   as [Lender Agent][Institutional Lender]
By:       Name:   Title:

 

Ex. D-5



--------------------------------------------------------------------------------

[NAME OF CONDUIT LENDER], as [Conduit Lender] By:       Name:   Title:

 

Ex. D-6



--------------------------------------------------------------------------------

SCHEDULE II TO

JOINDER SUPPLEMENT

ADDRESS FOR NOTICES

AND

WIRE INSTRUCTIONS

 

Address for Notices:                                          
                                                                        
                                                                        
                                                                        
                                  Telephone:                                    
                  Facsimile:                                                    
   email:                                                               With a
copy to:                                          
                                                                        
                                                                        
                                  Telephone:                                    
                  Facsimile:                                                    
   email:                                                            Wire
Instructions:    Name of Bank:                                               
A/C No.:                                                          ABA
No.:                                                        
Reference:                                                    

 

Ex. D-7



--------------------------------------------------------------------------------

SCHEDULE III TO

JOINDER SUPPLEMENT

FORM OF

JOINDER EFFECTIVE NOTICE

 

To:

[Name and address of the Borrower, Collateral Agent, Lender Agent and Proposed
Lender]

The undersigned, as Administrative Agent under the Loan and Servicing Agreement,
dated as of June 30, 2016 (as amended, modified, waived, supplemented or
restated from time to time, the “Loan and Servicing Agreement”), by and among
SSLP 2016-1, LLC, as the borrower (in such capacity, the “Borrower”), Solar
Capital Ltd., as the transferor (in such capacity, the “Transferor”), Solar
Capital Ltd., as the servicer (in such capacity, the “Servicer”), Wells Fargo
Bank, National Association, as the administrative agent (in such capacity, the
“Administrative Agent”), each of the Conduit Lenders and Institutional Lenders
from time to time party thereto (the “Lenders”), each of the Lender Agents from
time to time party thereto (the “Lender Agents”), Wells Fargo Bank, National
Association, as the collateral agent (in such capacity, the “Collateral Agent”),
the collateral custodian (in such capacity, the “Collateral Custodian”) and as
the account bank (in such capacity, the “Account Bank”). [Note: attach copies of
Schedules I and II from such Joinder Supplement.] Terms defined in such Joinder
Supplement are used herein as therein defined.

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be                  and such Proposed
Lender will be a Lender designated as a[n] [Conduit Lender] [Institutional
Lender] with a Commitment of                 .

 

Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative
Agent By:       Name:   Title:

 

Ex. D-8



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

(SSLP 2016-1, LLC)

 

To:Wells Fargo Bank, National Association

as the Administrative Agent

Duke Energy Center

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention: Corporate Debt Finance

Facsimile No: (704) 715-0089

Confirmation No: (704) 715-8582

  

Wells Fargo Bank, National Association

as the Collateral Custodian

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services –

SSLP 2016-1, LLC

Facsimile No: (281) 667-3933

Phone No: (410) 884-2000

[Lender Agent Name and Address]    With a copy to:    With a copy to:

Wells Fargo Bank, National Association

as the Collateral Agent

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – SSLP 2016-

1, LLC

Facsimile No: (281) 667-3933

Phone No: (410) 884-2000

  

Wells Fargo Bank, National Association as the

Account Bank

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services –

SSLP 2016-1, LLC

Facsimile No: (281) 667-3933

Phone No: (410) 884-2000

 

  Re:

Loan and Servicing Agreement, dated as of June 30, 2016

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Sections 2.02 and 3.02
of that certain Loan and Servicing Agreement, dated as of June 30, 2016 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among SSLP 2016-1, LLC, as the borrower (in
such capacity, the “Borrower”), Solar Capital Ltd., as the transferor (in such
capacity, the “Transferor”), Solar Capital Ltd., as the servicer (in such
capacity, the “Servicer”), Wells Fargo Bank, National Association, as the
administrative agent (in such capacity, the “Administrative Agent”), each of the
Conduit Lenders and

 

Ex. E-1



--------------------------------------------------------------------------------

Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, National Association, as the collateral agent (in such capacity, the
“Collateral Agent”), as the collateral custodian (in such capacity, the
“Collateral Custodian”) and as the account bank (in such capacity, the “Account
Bank”). Capitalized terms used but not defined herein shall have the meanings
provided in the Loan and Servicing Agreement.

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

1. [The Borrower hereby requests an Advance in the principal amount of
$                         to purchase Eligible Loan Assets.

(i) Wells Fargo’s Pro Rata Share of such requested Advance
is                        .

(ii) [Conduit/Institutional Lender’s] Pro Rata Share of such requested Advance
is $                        .]

2. [The Borrower hereby requests an Advance in the principal amount of
$                         (such amount not to exceed the limits noted in
Section 2.04(d) of the Loan and Servicing Agreement) to deposit in the Unfunded
Exposure Account. Such Advance shall be deposited in the Unfunded Exposure
Account as follows:

Bank Name:

ABA No.:

Account Name:

Account No.: Reference:

(i) Wells Fargo’s Pro Rata Share of such requested Advance is
$                        .

(ii) [Conduit/Institutional Lender’s] Pro Rata Share of such requested Advance
is $                        .]

3. [Pursuant to Section 2.02(f) of the Loan and Servicing Agreement, the
Borrower hereby requests an Advance in the principal amount of
$                         (such amount, the “Unfunded Exposure Amount
Shortfall”). The Unfunded Exposure Amount Shortfall shall be deposited in the
Unfunded Exposure Account as follows:

Bank Name:

ABA No.:

Account Name:

Account No.: Reference:

(i) Wells Fargo’s Pro Rata Share of such requested Advance is
$                        .

 

Ex. E-2



--------------------------------------------------------------------------------

(ii) [Conduit/Institutional Lender’s] Pro Rata Share of such requested Advance
is $                        .]

4. The Borrower hereby requests that such Advance be made on the following date:
                        .

5. Attached to this Notice of Borrowing is a true, correct and complete
calculation of the Borrowing Base and all components thereof.

6. Attached to this Notice of Borrowing is a true, correct and complete list of
all Loan Assets which will become part of the Collateral Portfolio on the date
hereof, each Loan Asset reflected thereon being an Eligible Loan Asset.

[7. In connection with such Advance, the Transferor shall deposit
$                         into the Unfunded Exposure Account in connection with
any Delayed Draw Loan Asset funded by such Advance.]

8. All of the conditions applicable to the Advance requested herein as set forth
in the Loan and Servicing Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Advance, including those set forth
in Article III of the Loan and Servicing Agreement, and the following:

(i) The representations and warranties of each of the Servicer and the Borrower,
respectively, set forth in the Loan and Servicing Agreement are true and correct
in all respects on and as of such date, before and after giving effect to such
Advance and to the application of the proceeds therefrom, as though made on and
as of such date (other than any representation or warranty that is made as of a
specific date);

(ii) No Event of Default has occurred, or would result from such Advance, and no
Unmatured Event of Default or Borrowing Base Deficiency exists or would result
from such Advance;

(iii) No event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event; and

(iv) Each of the Servicer and the Borrower, respectively, is in compliance with
each of its covenants set forth in the Transaction Documents.

 

Ex. E-3



--------------------------------------------------------------------------------

(v) No Liens (other than Permitted Liens) exist in respect of Taxes which are
prior to the lien of the Collateral Agent on the Eligible Loan Assets to be
Pledged on such Advance Date.

9. Each of the undersigned certify that all information contained herein and in
the attached Borrowing Base Certificate is true, correct and complete as of the
date hereof.

[ATTACH BORROWING BASE CERTIFICATE AND LOAN TAPE]

 

Ex. E-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the date first written above.

 

SSLP 2016-1, LLC,

      as the Borrower

By:       Name:   Title:

SOLAR CAPITAL LTD.,

      as the Servicer

By:       Name:   Title:

 

Ex. E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF REDUCTION

(Reduction of Advances Outstanding)

[Date]

(SSLP 2016-1, LLC)

Wells Fargo Bank, National Association,

as the Administrative Agent

Duke Energy Center

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention: Corporate Debt Finance

Facsimile No.: (704) 715-0089

Confirmation No: (704) 715-8582

[Lender Agent Name and Address]

Wells Fargo Bank, National Association,

as the Collateral Agent

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – SSLP 2016-1, LLC

Facsimile No: (281) 667-3933

Phone No: (410) 884-2000

 

  Re:

Loan and Servicing Agreement, dated as of June 30, 2016

Ladies and Gentlemen:

This Notice of Reduction is delivered to you pursuant to Section 2.18 of that
certain Loan and Servicing Agreement, dated as of June 30, 2016 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among SSLP 2016-1, LLC, as the borrower (in such
capacity, the “Borrower”), Solar Capital Ltd., as the transferor (in such
capacity, the “Transferor”), Solar Capital Ltd., as the servicer (in such
capacity, the “Servicer”), Wells Fargo Bank, National Association, as the
administrative agent (in such capacity, the “Administrative Agent”), each of the
Conduit Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, National Association, as the collateral
agent (in such capacity, the “Collateral Agent”), as the collateral custodian
(in such capacity, the “Collateral Custodian”) and as the account bank (in such
capacity, the “Account Bank”). Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

 

Ex. F-1



--------------------------------------------------------------------------------

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

1[(a)]. [Pursuant to Section 2.18(a) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower desires to reduce the Advances Outstanding
(an “Advance Reduction”) by the amount of $                     as follows:

(i) Wells Fargo’s portion (reduction is pro rata based on Advances Outstanding)
of such requested Advance Reduction is $___________.

(ii) [Conduit/Institutional Lender’s] portion (reduction is pro rata based on
Advances Outstanding) of such requested Advance Reduction is
$                        .]

[[(b)]. Pursuant to Section 2.18(b) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower desires to reduce the Maximum Facility Amount
(a “Facility Reduction”) by the amount of $                         as follows:

(i) Wells Fargo’s portion (reduction is pro rata based on Maximum Facility
Amount) of such requested Facility Reduction is $___________.

(ii) [Conduit/Institutional Lender’s] portion (reduction is pro rata based on
Maximum Facility Amount) of such requested Facility Reduction is
$                        .]

2. The Servicer on behalf of the Borrower hereby requests that [such Advance
Reduction] [and] [such Facility Reduction] be made on the following date:
                        

3. Attached to this Notice of Reduction is a true, correct and complete
calculation of the Borrowing Base and all components thereof.

4. The Servicer, on behalf of the Borrower, hereby represents that no event
would result from [such Advance Reduction] [and] [such Facility Reduction],
which constitutes an Event of Default or Unmatured Event of Default.

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate is true and correct as of the date hereof.

[ATTACH BORROWING BASE CERTIFICATE]

[Remainder of Page Intentionally Left Blank]

 

Ex. F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Reduction as of
the date first written above.

 

SSLP 2016-1, LLC, as the Borrower By:       Name:   Title: SOLAR CAPITAL LTD.,
as the Servicer By:       Name:   Title:

 

Ex. F-3



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

Ex. G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF CERTIFICATE OF CLOSING ATTORNEYS

[__][__], 20[__]

Wells Fargo Bank, National Association

    as the Collateral Custodian

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – SSLP 2016-1, LLC

Facsimile No: (281) 667-3933

Phone No: (410) 884-2000

With a copy to:

Wells Fargo Bank, National Association

    as the Administrative Agent

Duke Energy Center

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention: Corporate Debt Finance

Facsimile No.: (704) 715-0089

Confirmation No: (704) 715-8582

 

  Re:

Loan Assets in the aggregate principal amount of $__________ (collectively, the
“Loan Assets”) made to [Name of Obligor] (the “Obligor”)

To Whom It May Concern:

In connection with the Loan Assets, the undersigned (i) acknowledges that SSLP
2016-1, LLC, has granted a security interest to Wells Fargo Bank, National
Association (the “Collateral Agent”), for the benefit of the Secured Parties, in
each of the items indicated on the closing checklist attached hereto (the
“Checklist”), and (ii) certifies to you as of the day of funding the Loan Assets
as to the matters set forth below. Reference is made herein to the Loan and
Servicing Agreement, dated as of June 30, 2016 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among SSLP 2016-1, LLC, as the borrower (in such capacity, the
“Borrower”), Solar Capital Ltd., as the transferor (in such capacity, the
“Transferor”), Solar Capital Ltd., as the servicer (in such capacity, the
“Servicer”), Wells Fargo Bank, National Association, as the administrative agent
(in such capacity, the “Administrative Agent”), each of the Conduit Lenders and
Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, National Association, as the collateral agent (in such capacity, the
“Collateral Agent”), as the collateral custodian (in such capacity, the
“Collateral Custodian”) and as the account bank (in such capacity, the “Account
Bank”). Capitalized terms used but not defined herein shall have the meanings
provided in the Loan and Servicing Agreement.

 

Ex. H-1



--------------------------------------------------------------------------------

A. It has received and reviewed the Checklist items, in the form and subject to
those exceptions or matters indicated on the Checklist in connection with acting
as closing counsel for the Loan Assets;

B. If a promissory note was executed in connection with the Loan Asset, a copy
of the executed promissory note has been faxed to the Collateral Custodian. The
original promissory note(s) is/are in our possession and will be forwarded to
the Collateral Custodian or as otherwise directed in writing to ____________
(hereinafter referred to as “Outside Counsel”) by the Collateral Custodian or
the Administrative Agent on its behalf, for receipt within five Business Days
after the funding date of the transaction;

C. Within five Business Days after the closing, all remaining Required Loan
Documents (under and as defined in the Loan and Servicing Agreement) which are
in our possession and are indicated on Schedule 1 attached hereto, will be
forwarded to the Collateral Custodian; and

D. Notwithstanding any contrary instruction from [the Transferor][,] [insert
other applicable assignor(s)] or the Borrower, in the event the Loan Asset is
funded, it will follow the written direction of the Collateral Custodian or the
Administrative Agent on its behalf, with regard to the original promissory
note(s) in its possession, provided that in the event it reasonably believes
that a dispute exists as to custody of any Required Loan Documents, it may
deposit them with a court of competent jurisdiction and be relieved of its
obligations hereunder with respect to any and all documents so deposited.

The Collateral Custodian, the Collateral Agent, the Administrative Agent, [the
Transferor][,] [insert other applicable assignor(s)], the Borrower and Outside
Counsel acknowledge and agree that:

1. The security interest and the rights in the Required Loan Documents granted
to the Collateral Agent, for the benefit of the Secured Parties, are paramount
and superior to the rights of [the Transferor][,] [insert other applicable
assignor(s)] and the Borrower.

2. Outside Counsel shall not be required to perform any duties other than the
duties expressly set forth in this letter. No implied obligations or duties
shall be inferred by any other agreement, written or verbal, or any
representation made by any party.

3. Outside Counsel is authorized to comply with and obey laws, orders,
judgments, decrees and regulations of any governmental authority, court,
tribunal or arbitrator. If Outside Counsel complies with any such law, order,
judgment, decree or regulation Outside Counsel shall not be liable to the
Collateral Custodian, the Collateral Agent, the Administrative Agent, [the
Transferor][,] [insert other applicable assignor(s)] or the Borrower or to any
other person even if such law, order, judgment, decree or regulation is
subsequently reversed, modified, annulled, set aside, vacated, found to have
been entered without jurisdiction, or found to be in violation or beyond the
scope of the law.

 

Ex. H-2



--------------------------------------------------------------------------------

4. Outside Counsel shall be responsible hereunder solely to hold the original
promissory note(s) for the account of the Collateral Agent, on behalf of the
Secured Parties and to deliver the original promissory note(s) and the other
relevant documents to the Collateral Custodian in accordance with the terms of
this letter.

5. Outside Counsel may act relative hereto upon the advice of counsel in
reference to any matter in connection herewith and shall not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any kind
unless caused by its own willful misconduct or gross negligence.

6. Outside Counsel shall be entitled to rely or act upon any notice, direction,
instrument or document believed by Outside Counsel to be genuine and to be
executed and delivered by the proper person and shall have no obligation to
verify any statements contained in any notice, instrument or document or the
accuracy or due authorization of the execution of any notice, instrument or
document.

7. Outside Counsel shall not be responsible or liable in any manner whatsoever
for (a) the sufficiency, correctness, genuineness or validity of any document,
agreement or instrument delivered to it, (b) the form of execution of any such
document, agreement or instrument, (c) the identity, authority or rights of any
person executing or delivering any such document, agreement or instrument, or
(d) the terms and conditions of any instrument pursuant to which the parties may
act.

8. Outside Counsel may serve and shall continue to serve as counsel to [the
Transferor][,] [insert other applicable assignor(s)] in connection with the
transactions contemplated by the Collateral Portfolio and other matters, and
notwithstanding anything herein to the contrary, may represent [the
Transferor][,] [insert other applicable assignor(s)] (or any affiliate) as its
counsel in any action, suit or other proceeding in which the Collateral
Custodian, the Collateral Agent, the Administrative Agent or [the Transferor][,]
[insert other applicable assignor(s)] (or any affiliate) may be involved.

9. Outside Counsel shall be deemed to have satisfied any delivery requirement
set forth herein if it shall have deposited the relevant documents for uninsured
overnight delivery (properly addressed) with FedEx, UPS or other overnight
courier of national standing.

 

Very truly yours, By:       Name:   Title:

 

Ex. H-3



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

SOLAR CAPITAL LTD.,
as the Servicer

By:       Name:   Title:

 

SOLAR CAPITAL LTD.,
as the Transferor

By:       Name:   Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent, the Collateral
Custodian and as the Account Bank

By:       Name:   Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent

By:       Name:   Title:

 

Ex. H-4



--------------------------------------------------------------------------------

SSLP 2016-1, LLC,
as the Borrower

By:       Name:   Title:

 

[insert other applicable assignor(s)],
as an assignor

By:       Name:   Title:

 

Ex. H-5



--------------------------------------------------------------------------------

SCHEDULE 1

to Certificate

of Closing Attorneys

LIST OF REQUIRED LOAN DOCUMENTS

 

Ex. H-6



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SERVICER’S CERTIFICATE

(SERVICING REPORT)

SERVICER’S CERTIFICATE

(SERVICING REPORT)

[__][__], 20[__]

This Servicer’s Certificate is delivered pursuant to the provisions of
Section 6.08(c) of the Loan and Servicing Agreement, dated as of June 30, 2016
(as amended, modified, waived, supplemented or restated from time to time, the
“Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as the borrower
(in such capacity, the “Borrower”), Solar Capital Ltd., as the transferor (in
such capacity, the “Transferor”), Solar Capital Ltd., as the servicer (in such
capacity, the “Servicer”), Wells Fargo Bank, National Association, as the
administrative agent (in such capacity, the “Administrative Agent”), each of the
Conduit Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, National Association, as the collateral
agent (in such capacity, the “Collateral Agent”), as the collateral custodian
(in such capacity, the “Collateral Custodian”) and as the account bank (in such
capacity, the “Account Bank”). Capitalized terms used and not otherwise defined
herein shall have the meanings provided in the Loan and Servicing Agreement.
This Servicer’s Certificate relates to the Servicing Report set forth on the
attached Schedule A.

A. Solar Capital Ltd. is the Servicer under the Loan and Servicing Agreement.

B. The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders, the Lender Agents and the other Secured Parties that, as of
the date hereof, no Event of Default has occurred and no Unmatured Event of
Default exists (other than any Event of Default or Unmatured Event of Default
which has been previously disclosed to the Administrative Agent as such).

C. The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders, the Lender Agents and the other Secured Parties that, as of
the date hereof, each of the representations and warranties by the Servicer
contained in the Loan and Servicing Agreement is true, correct and complete in
all respects (other than any representation or warranty that is made as of a
specific date).

D. The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders, the Lender Agents and the other Secured Parties that all of
the foregoing information and all of the information set forth on the attached
Schedule A is accurate, true and correct in all material respects as of the date
hereof; provided that, solely with respect to information provided to the
Servicer from an Obligor with respect to a Loan Asset, such information is
accurate, true and correct in all material respects to the knowledge of the
Servicer; provided further that the foregoing proviso shall not apply except to
the extent the information is derived from information provided to the Servicer
from an Obligor with respect to a Loan Asset.

 

Ex. I-1



--------------------------------------------------------------------------------

[Remainder of Page Left Intentionally Blank]

 

Ex. I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed as of the date first written above.

 

SOLAR CAPITAL LTD.,
as the Servicer

By:       Name:   Title:

 

Ex. I-3



--------------------------------------------------------------------------------

SCHEDULE A

to Exhibit I

SERVICING REPORT

(See attached)

 

Ex. I-4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF RELEASE OF REQUIRED LOAN DOCUMENTS

[Delivery Date]

Wells Fargo Bank, National Association

    as the Collateral Custodian

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – SSLP 2016-1, LLC

Facsimile No: (281) 667-3933

Phone No: (410) 884-2000

With a copy to:

Wells Fargo Bank, National Association

    as the Administrative Agent

Duke Energy Center

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention: Corporate Debt Finance

Facsimile No.: (704) 715-0089

Confirmation No: (704) 715-8582

 

  Re:

Loan and Servicing Agreement, dated as of June 30, 2016 (as amended, modified,
waived, supplemented or restated from time to time, the “Loan and Servicing
Agreement”), by and among SSLP 2016-1, LLC, as the borrower (in such capacity,
the “Borrower”), Solar Capital Ltd., as the transferor (in such capacity, the
“Transferor”), Solar Capital Ltd., as the servicer (in such capacity, the
“Servicer”), Wells Fargo Bank, National Association, as the administrative agent
(in such capacity, the “Administrative Agent”), each of the Conduit Lenders and
Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, National Association, as the collateral agent (in such capacity, the
“Collateral Agent”), as the collateral custodian (in such capacity, the
“Collateral Custodian”) and as the account bank (in such capacity, the “Account
Bank”).

Ladies and Gentlemen:

In connection with the administration of the Required Loan Documents held by
Wells Fargo Bank, National Association as the Collateral Custodian, for the
benefit of the Secured Parties, under the Loan and Servicing Agreement, we
request the release of the Required Loan Documents (or such documents as
specified below) for the Loan Assets described below,

 

Ex. J-5



--------------------------------------------------------------------------------

for the reason indicated. All capitalized terms used but not defined herein
shall have the meaning provided in the Loan and Servicing Agreement.

Obligor’s Name, Address & Zip Code:

Loan Asset Number:

Loan Asset File:

Reason for Requesting Documents (check one)

 

----1.    Loan Asset paid in full. (The Servicer hereby certifies that all
amounts received in connection with such Loan Asset have been credited to the
Collection Account.) ----2.    Loan Asset liquidated by ____________________.
(The Servicer hereby certifies that all proceeds of foreclosure, insurance,
condemnation or other liquidation have been finally received and credited to the
Collection Account.) ----3.    Loan Asset in foreclosure. ----4.    Loan Asset
released pursuant to a Lien Release Dividend or sold or substituted in
accordance with the applicable provisions of Section 2.07. ----5.    Loan Asset
returned due to a failure to satisfy the Review Criteria pursuant to
Section 12.02(b)(i). ----6.    Other (explain).

If box 1 or 2 above is checked, and if all or part of the Required Loan
Documents were previously released to us, please release to us the Required Loan
Documents, requested in our previous request and receipt on file with you, as
well as any additional documents in your possession relating to the specified
Loan Asset.

[Remainder of Page Left Intentionally Blank]

 

Ex. J-6



--------------------------------------------------------------------------------

SOLAR CAPITAL LTD.,

as the Servicer

By:        Name:   Title:   Date:

 

Ex. J-7



--------------------------------------------------------------------------------

EXHIBIT K

[RESERVED]

 

Ex. K-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF POWER OF ATTORNEY

SOLAR CAPITAL LTD.

This Power of Attorney (the “Power of Attorney”) is executed and delivered by
Solar Capital Ltd., as the Transferor and as the Servicer under the Loan and
Servicing Agreement (each as defined below), to Wells Fargo Bank, National
Association, as the [Collateral Agent]/[Administrative Agent] under the Loan and
Servicing Agreement (in such capacity, the “Attorney”), pursuant to that certain
Loan and Servicing Agreement, dated as of June 30, 2016 (as amended, modified,
waived, supplemented or restated from time to time, the “Loan and Servicing
Agreement”), by and among SSLP 2016-1, LLC, as the borrower (in such capacity,
the “Borrower”), Solar Capital Ltd., as the transferor (in such capacity, the
“Transferor”), Solar Capital Ltd., as the servicer (in such capacity, the
“Servicer”), Wells Fargo Bank, National Association, as the administrative agent
(in such capacity, the “Administrative Agent”), each of the Conduit Lenders and
Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, National Association, as the collateral agent (in such capacity, the
“Collateral Agent”), as the collateral custodian (in such capacity, the
“Collateral Custodian”) and as the account bank (in such capacity, the “Account
Bank”). Capitalized terms used but not defined herein shall have the meanings
provided in the Loan and Servicing Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Servicer as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Servicer
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Servicer until all obligations of the Borrower under the Transaction Documents
have been indefeasibly paid in full and Attorney has provided its written
consent thereto (which consent shall not be unreasonably withheld or delayed).

Solar Capital Ltd., as the Servicer, hereby irrevocably constitutes and appoints
Attorney (and all officers, employees or agents designated by Attorney), solely
in connection with the enforcement of the rights and remedies of the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents and
the other Secured Parties under the Loan and Servicing Agreement and in
connection with notifying Obligors of the Secured Parties’ interest in the
Collateral Portfolio pursuant to Section 5.01(aa) of the Loan and Servicing
Agreement, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the Servicer’s
place and stead and at the Servicer’s expense and in the Servicer’s name or in
Attorney’s own name, from time to time in Attorney’s discretion, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments that may be necessary or desirable to exercise the rights of the
Servicer under the Loan and Servicing

 

Ex. L-1



--------------------------------------------------------------------------------

Agreement and the other Transaction Documents, and, without limiting the
generality of the foregoing, hereby grants to Attorney the power and right, on
its behalf, without notice to or assent by it, to do the following in connection
with exercising the rights of the Servicer under the Loan and Servicing
Agreement: (a) open mail for Servicer, and ask, demand, collect, give
acquittances and receipts for, take possession of, or endorse and receive
payment of, any checks, drafts, notes, acceptances, or other instruments for the
payment of moneys due, and sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices, in each case in connection with the
Collateral Portfolio; (b) effect any repairs to any of the Collateral Portfolio,
or continue or obtain any insurance with respect to the Collateral Portfolio and
pay all or any part of the premiums therefor and costs thereof, and make, settle
and adjust all claims under such policies of insurance, and make all
determinations and decisions with respect to such policies; (c) pay or discharge
any taxes, Liens, or other encumbrances levied or placed on or threatened
against the Collateral Portfolio; (d) to the extent related to the Collateral
Portfolio and the transactions contemplated by the Transaction Documents, defend
any suit, action or proceeding brought against Servicer with respect to the
Collateral Portfolio if Servicer does not defend such suit, action or proceeding
or if Attorney reasonably believes that it is not pursuing such defense in a
manner that will maximize the recovery to Attorney with respect to the
Collateral Portfolio, and settle, compromise or adjust any suit, action, or
proceeding described above and, in connection therewith, give such discharges or
releases as Attorney may deem appropriate; (e) file or prosecute any claim,
litigation, suit or proceeding in any court of competent jurisdiction or before
any arbitrator, or take any other action otherwise deemed appropriate by
Attorney for the purpose of collecting any and all such moneys due to Servicer
with respect to the Collateral Portfolio whenever payable and to enforce any
other right in respect of the Collateral Portfolio; (f) sell, transfer, pledge,
make any agreement with respect to, or otherwise deal with the Collateral
Portfolio, and execute, in connection with such sale or action, any
endorsements, assignments or other instruments of conveyance or transfer in
connection therewith; (g) to give any necessary receipts or acquittance for
amounts collected or received under the Loan and Servicing Agreement; (h) to
make all necessary transfers of the Collateral Portfolio in connection with any
such sale or other disposition made pursuant to the Loan and Servicing
Agreement; (i) to execute and deliver for value all necessary or appropriate
bills of sale, assignments and other instruments in connection with any such
sale or other disposition of the Collateral Portfolio, the Servicer hereby
ratifying and confirming all that such Attorney (or any substitute) shall
lawfully do or cause to be done hereunder and pursuant hereto; (j) to send such
notification forms as the Attorney deems appropriate to give notice to Obligors
of the Secured Parties’ interest in the Collateral Portfolio; (k) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document; and (l) to cause the certified public accountants then
engaged by the Servicer to prepare and deliver to the Attorney at any time and
from time to time, promptly upon Attorney’s request, any reports required to be
prepared by or on behalf of the Servicer or Borrower under the Transaction
Documents, all as though Attorney were the absolute owner of the Collateral
Portfolio for all purposes, and to do, at Attorney’s option and Servicer’s
expense, at any time or from time to time, all acts and other things that
Attorney reasonably deems necessary to perfect, preserve or realize upon the
Collateral Portfolio and the Liens of the Collateral Agent, for benefit of the
Secured Parties, thereon (including without limitation the execution and filing
of UCC financing statements and continuation statements), all as fully and
effectively as Servicer might do. Servicer hereby ratifies, to the extent
permitted by law, all that said attorneys shall lawfully do or cause to be done
by virtue hereof.

 

Ex. L-2



--------------------------------------------------------------------------------

[Remainder of Page Left Intentionally Blank]

 

Ex. L-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by the Servicer, and the
Servicer has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 

SOLAR CAPITAL LTD. By:       Name:   Title:

Sworn to and subscribed before

me this June 30, 2016:

 

 

 

Notary Public

 

Ex. L-4



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF POWER OF ATTORNEY

SSLP 2016-1, LLC

This Power of Attorney (the “Power of Attorney”) is executed and delivered by
SSLP 2016-1, LLC, as the Borrower under the Loan and Servicing Agreement (each
as defined below), to Wells Fargo Bank, National Association, as the [Collateral
Agent]/[Administrative Agent] under the Loan and Servicing Agreement (in such
capacity, the “Attorney”), pursuant to that certain Loan and Servicing
Agreement, dated as of June 30, 2016 (as amended, modified, waived, supplemented
or restated from time to time, the “Loan and Servicing Agreement”), by and among
SSLP 2016-1, LLC, as the borrower (in such capacity, the “Borrower”), Solar
Capital Ltd., as the transferor (in such capacity, the “Transferor”), Solar
Capital Ltd., as the servicer (in such capacity, the “Servicer”), Wells Fargo
Bank, National Association, as the administrative agent (in such capacity, the
“Administrative Agent”), each of the Conduit Lenders and Institutional Lenders
from time to time party thereto (the “Lenders”), each of the Lender Agents from
time to time party thereto (the “Lender Agents”), Wells Fargo Bank, National
Association, as the collateral agent (in such capacity, the “Collateral Agent”),
as the collateral custodian (in such capacity, the “Collateral Custodian”) and
as the account bank (in such capacity, the “Account Bank”). Capitalized terms
used but not defined herein shall have the meanings provided in the Loan and
Servicing Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Borrower as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Borrower
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Borrower until all obligations of the Borrower under the Transaction Documents
have been indefeasibly paid in full and Attorney has provided its written
consent thereto (which consent shall not be unreasonably withheld or delayed).

SSLP 2016-1, LLC hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), solely in connection with
the enforcement of the rights and remedies of the Administrative Agent, the
Collateral Agent, the Lenders, the Lender Agents and the other Secured Parties
under the Loan and Servicing Agreement and in connection with notifying Obligors
of the Secured Parties’ interest in the Collateral Portfolio pursuant to
Section 5.01(y) of the Loan and Servicing Agreement, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the Borrower’s place and stead and at the Borrower’s
expense and in the Borrower’s name or in Attorney’s own name, from time to time
in Attorney’s discretion, to take any and all appropriate action and to execute
and deliver any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of the Loan and Servicing Agreement and the
other

 

Ex. M-1



--------------------------------------------------------------------------------

Transaction Documents, and, without limiting the generality of the foregoing,
hereby grants to Attorney the power and right, on its behalf, without notice to
or assent by it, to do the following: (a) open mail for Borrower, and ask,
demand, collect, give acquittances and receipts for, take possession of, or
endorse and receive payment of, any checks, drafts, notes, acceptances, or other
instruments for the payment of moneys due, and sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, and notices; (b) effect any repairs
to any of the Borrower’s assets, or continue or obtain any insurance and pay all
or any part of the premiums therefor and costs thereof, and make, settle and
adjust all claims under such policies of insurance, and make all determinations
and decisions with respect to such policies; (c) pay or discharge any taxes,
Liens, or other encumbrances levied or placed on or threatened against the
Borrower or the Borrower’s property; (d) to the extent related to the Collateral
Portfolio and the transactions contemplated by the Transaction Documents, defend
any suit, action or proceeding brought against Borrower if Borrower does not
defend such suit, action or proceeding or if Attorney reasonably believes that
it is not pursuing such defense in a manner that will maximize the recovery to
Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due to Borrower whenever
payable and to enforce any other right in respect of the Borrower’s property;
(f) sell, transfer, pledge, make any agreement with respect to, or otherwise
deal with, any of the Borrower’s property, and execute, in connection with such
sale or action, any endorsements, assignments or other instruments of conveyance
or transfer in connection therewith; (g) to give any necessary receipts or
acquittance for amounts collected or received under the Loan and Servicing
Agreement; (h) to make all necessary transfers of the Collateral Portfolio in
connection with any such sale or other disposition made pursuant to the Loan and
Servicing Agreement; (i) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition of the Collateral Portfolio, the Borrower
hereby ratifying and confirming all that such Attorney (or any substitute) shall
lawfully do or cause to be done hereunder and pursuant hereto; (j) to send such
notification forms as the Attorney deems appropriate to give notice to Obligors
of the Secured Parties’ interest in the Collateral Portfolio; (k) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document; and (l) to cause the certified public accountants then
engaged by the Borrower to prepare and deliver to the Attorney at any time and
from time to time, promptly upon Attorney’s request, any reports required to be
prepared by or on behalf of the Borrower under the Transaction Documents, all as
though Attorney were the absolute owner of the Borrower’s property for all
purposes, and to do, at Attorney’s option and Borrower’s expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve or realize upon the Collateral Portfolio and the
Liens of the Collateral Agent, for the benefit of the Secured Parties, thereon
(including without limitation the execution and filing of UCC financing
statements and continuation statements), all as fully and effectively as
Borrower might do. Borrower hereby ratifies, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by the Borrower, and the
Borrower has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 

SSLP 2016-1, LLC By:       Name:   Title:

Sworn to and subscribed before

me this June 30, 2016:

 

 

 

Notary Public

 

Ex. M-3



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF LOAN ASSET CHECKLIST

To be Attached

 

Ex. N-1



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF NOTICE OF LIEN RELEASE DIVIDEND

[    ][    ], 20[    ]

SSLP 2016-1, LLC

To: Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian

 

  Re:

Loan and Servicing Agreement dated as of June 30, 2016

Ladies and Gentlemen:

This Notice of Lien Release Dividend (this “Notice”) is delivered to you under
Section 2.07(g) of that certain Loan and Servicing Agreement, dated as of
June 30, 2016 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as
the borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), Wells Fargo Bank, National Association, as the
collateral agent (in such capacity, the “Collateral Agent”), as the collateral
custodian (in such capacity, the “Collateral Custodian”) and as the account bank
(in such capacity, the “Account Bank”). Capitalized terms used but not defined
herein shall have the meanings provided in the Loan and Servicing Agreement.

Each of the undersigned, each being a duly elected Responsible Officer of the
Borrower and the Transferor, respectively, holding the office set forth below
such officer’s name, hereby certifies as follows:

1. Pursuant to Section 2.07(g) of the Loan and Servicing Agreement, the Borrower
and the Transferor request that (i) the Collateral Agent, on behalf of the
Secured Parties, releases the lien on the Loan Assets or portions thereof set
forth on Annex 1 (together with, in the case of a transfer of the Loan Assets
but not portions thereof, any related Portfolio Assets) and distributes such
Loan Assets and portions thereof as a dividend from the Borrower to the
Transferor and (ii) the Collateral Custodian releases the Required Loan
Documents related thereto.

2. Pursuant to Section 2.07(g) of the Loan and Servicing Agreement, the Borrower
and the Transferor hereby request that such Lien Release Dividend be made on the
following date: [___________] (the “Lien Release Dividend Date”) which date is
at least five Business Days after this Notice is received by the Administrative
Agent, the Collateral Agent and the Collateral Custodian.

 

Ex. O-1



--------------------------------------------------------------------------------

3. The Borrower and the Transferor represent and warrant, as of the date hereof
and as of the requested Lien Release Dividend Date, as follows:

(a) On any Lien Release Dividend Date, no more than four Lien Release Dividends
shall have been made during the 12-month period immediately preceding the
proposed Lien Release Dividend Date;

(b) After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (i) no Borrowing Base Deficiency, Event of Default or Unmatured
Event of Default shall exist, (ii) the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 of the Loan and Servicing Agreement shall
continue to be correct in all respects, except to the extent relating to an
earlier date, (iii) the eligibility of any Loan Asset remaining as part of the
Collateral Portfolio after the Lien Release Dividend will be redetermined as of
the Lien Release Dividend Date, (iv) no claim shall have been asserted or
proceeding commenced challenging the enforceability or validity of any of the
Required Loan Documents and (v) there shall have been no material adverse change
as to the Servicer or the Borrower;

(c) Such Lien Release Dividend must be in compliance with Applicable Law and may
not (i) be made with the intent to hinder, delay or defraud any creditor of the
Borrower or (ii) leave the Borrower, immediately after giving effect to the Lien
Release Dividend, (A) insolvent, (B) with insufficient funds to pay its
obligations as and when they become due or (C) with inadequate capital for its
present and anticipated business and transactions;

(d) On or prior to the Lien Release Dividend Date, the Borrower shall have
delivered to the Administrative Agent, with a copy to the Collateral Agent and
the Collateral Custodian, a list specifying all Loan Assets or portions thereof
to be transferred pursuant to such Lien Release Dividend;

(e) A portion of a Loan Asset may be transferred pursuant to a Lien Release
Dividend; provided that (i) such transfer does not have an adverse effect on the
portion of such Loan Asset remaining as a part of the Collateral Portfolio, any
other aspect of the Collateral Portfolio, the Lenders, the Lender Agents, the
Administrative Agent or any other Secured Party and (ii) a new promissory note
(other than with respect to a Noteless Loan Asset) for the portion of the Loan
Asset remaining as a part of the Collateral Portfolio has been executed, and the
original thereof has been endorsed to the Collateral Agent and delivered to the
Collateral Custodian;

(f) Each Loan Asset, or portion thereof, as applicable, shall be transferred at
a value equal to, or greater than, the Adjusted Borrowing Value thereof;

 

Ex. O-2



--------------------------------------------------------------------------------

(g) The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent;

(h) The Borrower shall have paid in full an aggregate amount equal to the sum of
all amounts due and owing to the Administrative Agent, the Lenders, the
Collateral Agent or the Collateral Custodian, as applicable, under this
Agreement and the other Transaction Documents, if any, to the extent accrued to
such date (including, without limitation, Breakage Fees) with respect to the
Loan Assets to be transferred pursuant to such Lien Release Dividend and
incurred in connection with the transfer of such Loan Assets pursuant to such
Lien Release Dividend; and

(i) The Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable and documented legal fees and expenses of the Administrative Agent,
the Collateral Agent and the Collateral Custodian in connection with any Lien
Release Dividend (including, but not limited to, reasonable and documented
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan Asset in connection with such Lien Release Dividend).

4. Attached to this Notice is a Borrowing Base Certificate, including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend.

This Notice shall not be effective unless all of the conditions applicable to
the Lien Release Dividend requested herein set forth in the Loan and Servicing
Agreement have been satisfied within the time periods set forth in
Section 2.07(g) of the Loan and Servicing Agreement.

[ATTACH BORROWING BASE CERTIFICATE]

[The Remainder Of This Page Is Intentionally Left Blank]

 

Ex. O-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Notice of Lien Release
Dividend as of the date first written above.

 

SSLP 2016-1, LLC, as the Borrower By:       Name:   Title: SOLAR CAPITAL LTD.,
as the Transferor By:       Name:   Title:

 

Ex. O-4



--------------------------------------------------------------------------------

ANNEX 1

To Notice

Loan Assets to be Released by Collateral Agent and Transferred by Borrower to
Transferor

 

Ex. O-5



--------------------------------------------------------------------------------

EXHIBIT P-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Servicing Agreement, dated as of
June 30, 2016 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as
the borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), and Wells Fargo Bank, National Association, as
the collateral agent (in such capacity, the “Collateral Agent”), as the
collateral custodian (in such capacity, the “Collateral Custodian”) and as the
account bank (in such capacity, the “Account Bank”).

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Obligations (as well as any Note(s) evidencing such Obligations) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.

 

Ex. P-2-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[    ]

 

Ex. P-1-2



--------------------------------------------------------------------------------

EXHIBIT P-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Servicing Agreement, dated as of
June 30, 2016 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as
the borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), Wells Fargo Bank, National Association, as the
collateral agent (in such capacity, the “Collateral Agent”), as the collateral
custodian (in such capacity, the “Collateral Custodian”) and as the account bank
(in such capacity, the “Account Bank”).

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.

 

Ex. P-2-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: ________ __, 20[    ]

 

Ex. P-2-2



--------------------------------------------------------------------------------

EXHIBIT P-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Servicing Agreement, dated as of
June 30, 2016 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as
the borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), Wells Fargo Bank, National Association, as the
collateral agent (in such capacity, the “Collateral Agent”), as the collateral
custodian (in such capacity, the “Collateral Custodian”) and as the account bank
(in such capacity, the “Account Bank”).

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.

 

Ex. P-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:  

                     , 20[    ]

 

Ex. P-3-2



--------------------------------------------------------------------------------

EXHIBIT P-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan and Servicing Agreement, dated as of
June 30, 2016 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among SSLP 2016-1, LLC, as
the borrower (in such capacity, the “Borrower”), Solar Capital Ltd., as the
transferor (in such capacity, the “Transferor”), Solar Capital Ltd., as the
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”), each of the Conduit Lenders and Institutional Lenders from time to time
party thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), Wells Fargo Bank, National Association, as the
collateral agent (in such capacity, the “Collateral Agent”), as the collateral
custodian (in such capacity, the “Collateral Custodian”) and as the account bank
(in such capacity, the “Account Bank”).

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Obligations (as well as any Note(s) evidencing such Obligations) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Obligations (as well as
any Note(s) evidencing such Obligations), (iii) with respect to the extension of
credit pursuant to this Loan and Servicing Agreement or any other Transaction
Documents, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Ex. P-4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.

 

[NAME OF LENDER]

By:

     

Name:

 

Title:

Date:  

                     , 20[    ]

 

Ex. P-4-2